Case 9:20-bk-11208-MB      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24          Desc
                           Main Document     Page 1 of 205


 1    CHRISTOPHER E. PRINCE (SBN 183553)
        cprince@lesnickprince.com
 2    MATTHEW A. LESNICK (SBN 177594)
 3      matt@lesnickprince.com
      DEBRA E. CARDARELLI (SBN 272087)
 4      dcardarelli@lesnickprince.com
      LESNICK PRINCE & PAPPAS LLP
 5    315 W. Ninth St., Suite 705
      Los Angeles, CA 90015
 6    Telephone: (213) 493-6496
 7    Facsimile:   (213) 493-6596

 8    Proposed Counsel for Debtor and Debtor in
      Possession Figueroa Mountain Brewing, LLC
 9

10

11
                              UNITED STATES BANKRUPTCY COURT
12
                               CENTRAL DISTRICT OF CALIFORNIA
13
                                       NORTHERN DIVISION
14

15
      In re:                                          Case No. 9:20-bk-11208-MB
16
                                                      Chapter 11
17
      FIGUEROA MOUNTAIN BREWING, LLC,                 GLOBAL NOTES, RESERVATION OF
18                                                    RIGHTS, AND STATEMENT OF
                                                      LIMITATIONS, METHODOLOGY AND
19                                                    DISCLAIMER REGARDING DEBTOR’
                           Debtor and Debtor in       SCHEDULES OF ASSETS AND
20                         Possession.                LIABILITIES AND STATEMENTS OF
21                                                    FINANCIAL AFFAIRS

22

23

24

25
     I.        General
26
                    Figueroa Mountain Brewing, LLC, the debtor and debtor in possession
27
      (the “Debtor”) files these Global Notes (as defined below) as a supplement to and
28
      integral part of its Schedules of Assets and Liabilities ( “Schedules”) and Statement of
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24           Desc
                          Main Document     Page 2 of 205


 1
     Financial Affairs ( “SOFA”). The Debtor prepared its Schedules and SOFA pursuant to
 2
     § 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy
 3
     Procedure (the “Bankruptcy Rules”), with the assistance of its professionals. These
 4
     Global Notes, Reservation of Rights, and Statement of Limitations, Methodology and
 5
     Disclaimer Regarding Debtor’ Schedules of Assets and Liabilities and Statements of
 6
     Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in, and
 7
     comprise an integral part of, the Schedules and SOFA, and should be reviewed in
 8
     connection with any review of the Schedules and SOFA.
 9
           A.     Reservation of Rights
10
                  The Schedules and SOFA are unaudited and subject to potential
11
     adjustment. While reasonable efforts have been made to provide accurate and
12
     complete information in the Schedules and SOFA, errors and omissions may exist. In
13
     this regard, the Schedules and SOFA were prepared based upon the Debtor’s existing
14
     books and records reasonably available, which may or may not contain errors or
15
     omissions, whether material or otherwise. The current Controller, Jennifer Pommier,
16
     started employment with the Debtor in September of 2019. She identified material
17
     omissions and errors in the books and records believed to be attributable to the
18
     Debtor’s prior Chief Financial Officer. The Debtor has attempted to correct as many of
19
     those omissions and errors as practicable, but it has not conducted a thorough forensic
20
     audit or similar comprehensive review of every entry. Accordingly, despite reasonable
21
     efforts to provide the most accurate information possible, the Schedules and SOFA
22
     may reflect errors on the books and records that have not been discovered and
23
     corrected. Moreover, because the Schedules and SOFA contain unaudited information,
24
     there can be no assurance that these Schedules and SOFA are wholly accurate and
25
     complete. The Debtor reserves the right to amend and/or supplement the Schedules
26
     and SOFA from time to time as it deems necessary or appropriate.
27

28



                                                  2
Case 9:20-bk-11208-MB      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24              Desc
                           Main Document     Page 3 of 205


 1
                  In particular, note that the listing of a claim or a contract with the Debtor
 2
     does not constitute an admission by the Debtor of the legal rights of the claimant, or a
 3
     waiver of the Debtor’s right to disclaim or dispute such claim or contract as attributable
 4
     to the Debtor. The Debtor reserves the right to remove any contract or claim from the
 5
     Schedules and SOFA by amendment or other appropriate filing. Additionally, the
 6
     Debtor reserves the right to object to any listed claim on the grounds that, among other
 7
     things, such claim has already been satisfied. The Debtor reserves the right to dispute
 8
     or assert offsets or defenses to any claim reflected on the Schedules as to amount,
 9
     liability or classification and reserves the right to recharacterize, reclassify,
10
     recategorize, or redesignate any claim as “disputed,” “contingent” and/or “unliquidated.
11
                  Listing a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F, Part 1
12
     as “unsecured priority” or (iii) on Schedule E/F, Part 2 as “unsecured nonpriority,” does
13
     not constitute a waiver of any of the Debtor’s right to recharacterize, reclassify,
14
     recategorize, or redesignate such claim. Furthermore, listing a contract on Schedule G
15
     as “executory” or “unexpired,” does not constitute an admission by the Debtor that such
16
     contract or agreement is an executory contract or unexpired lease nor a waiver of the
17
     Debtor’s right to recharacterize, reclassify or dispute the validity, status or
18
     enforceability of any contracts, agreements or leases set forth on Schedule G and to
19
     amend or supplement such Schedule, as necessary.
20
                  The Debtor may have causes of action or potential causes of action
21
     against third parties which have not been identified in the Schedules and SOFA. The
22
     Debtor reserves all of its rights with respect to any cause of action (including avoidance
23
     actions), controversy, right of set-off, cross claim, counterclaim, or recoupment, and
24
     any claim in connection with any contract, breach of duty imposed by law or in equity,
25
     demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
26
     judgment, account, defense, power, privilege, license, and franchise of any kind or
27
     character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
28



                                                     3
Case 9:20-bk-11208-MB      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24             Desc
                           Main Document     Page 4 of 205


 1
     suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
 2
     or unsecured, assertable directly or derivatively, whether arising before, on, or after the
 3
     Petition Date (as defined below), in contract or in tort, in law or in equity, or pursuant to
 4
     any other theory of law it may have, and neither the Global Notes nor the Schedules
 5
     nor the SOFA shall be deemed a waiver of any causes of action or in any way
 6
     prejudice or impair the assertion of any such causes of action. Any specific reservation
 7
     of rights contained elsewhere in the Global Notes does not limit in any respect the
 8
     foregoing general reservation of rights.
 9
           B.     Description of the Case and “As of” Information Date
10
                  Except as otherwise noted in the Global Notes or Schedules and SOFA,
11
     all liability information and assets are valued as of the Debtor’s petition date, October
12
     5, 2020 (the “Petition Date”). The Debtor has made a reasonable effort to allocate
13
     liabilities between the pre- and post-petition periods based on the information and
14
     research that was conducted in connection with the preparation of the Schedules and
15
     SOFA. As additional information becomes available and further research is conducted,
16
     the Debtor may modify the allocation of liabilities between the pre- and post-petition
17
     periods and amend the Schedules and SOFA accordingly.
18
           C.     Basis of Presentation
19
                  The Schedules and SOFA reflect financial information for the Debtor only
20
     and do not purport to represent financial statements prepared in accordance with
21
     Generally Accepted Accounting Principles, nor are they intended to fully reconcile with
22
     any financial statements otherwise prepared and/or distributed by the Debtor.
23
           D.     Totals
24
                  All totals that are included in the Schedules and SOFA represent totals of
25
     all known amounts included in the Schedules and SOFA. To the extent there are
26
     unknown, disputed, contingent, unliquidated, or otherwise undetermined amounts, the
27
     actual total may be materially different than the listed total. The description of an
28



                                                    4
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24           Desc
                          Main Document     Page 5 of 205


 1
     amount as “unknown,” “disputed,” “contingent,” “unliquidated,” or “undetermined” is not
 2
     intended to reflect upon the materiality of such amount. Due to numerous unliquidated,
 3
     contingent and/or disputed claims, summary statistics in the Schedules, SOFA and
 4
     Global Notes may significantly understate the Debtor’s liabilities.
 5
           E.     Secured Creditor Priorities
 6
                  Several parties claim a security interest in the Debtor’s property. The
 7
     amount, nature and extent of several parties’ liens is disputed by the Debtor and other
 8
     secured parties. The Debtor believes that Montecito Bank & Trust has a senior lien on
 9
     substantially all the Debtor’s property with the possible exception of inventory to the
10
     extent that White Winston Select Asset Funds has any allowable claim. White Winston
11
     Select Asset Funds claims a senior lien on inventory and all proceeds of such
12
     inventory, including cash and accounts receivable up to $1.5 million.
13
           F.     Fair Market Value; Book Value
14
                  It would be prohibitively expensive, unduly burdensome and an inefficient
15
     use of resources for the Debtor to obtain current market valuations of all of its assets.
16
     Accordingly, the Schedules and SOFA generally book values. Amounts ultimately
17
     realized may vary from net book value, and such variance may be material. The asset
18
     amounts listed do not include material write-downs that may be necessary. Certain
19
     other assets, however, are listed with undetermined amounts or with estimated fair
20
     market values.
21
           G.     Property and Equipment
22
                  Nothing in the Schedules or SOFA (including, without limitation the failure
23
     to list leased property or equipment as owned property or equipment) is, or shall be
24
     construed as, an admission as to the determination of legal status of any lease
25
     (including whether any lease is a true lease or financing arrangement), and the Debtor
26
     reserves all of its rights with respect to such issues.
27

28



                                                    5
Case 9:20-bk-11208-MB      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24            Desc
                           Main Document     Page 6 of 205


 1         H.     Intellectual Property Rights
 2                The exclusion of any intellectual property shall not be construed as an

 3   admission that such intellectual property rights have been abandoned, terminated,

 4   assigned, expired by their terms, or otherwise transferred pursuant to a sale,

 5   acquisition, or other transaction. Conversely, inclusion of certain intellectual property

 6   shall not be construed to be an admission that such intellectual property rights have not

 7   been abandoned, terminated, assigned, expired by their terms, or otherwise

 8   transferred pursuant to a sale, acquisition, or other transaction. Accordingly, the

 9   Debtor reserves all of its rights with respect to the legal status of any and all such

10   intellectual property rights.

11         I.     Estimates
12                To prepare and file the Schedules and SOFA in accordance with the
13   deadline established by this Court’s Order Approving Emergency Motion of Debtor to
14   Extend Time for Debtor to File Schedules [Docket No. 42], management was required
15   to make certain estimates and assumptions that affected the reported amounts of
16   assets and liabilities as of the Petition Date. The Debtor reserves the right to amend
17   the reported amounts of assets, liabilities, and expenses to reflect changes in those
18   estimates or assumptions.
19         J.     Intercompany And Affiliate Transactions
20                The Debtor has several non-debtor affiliates. The Debtor and/or non-
21   Debtor affiliates have agreements with unaffiliated third parties with respect to certain
22   assets and associated liabilities used in the Debtor’s business that could be
23   characterized, alternatively, as third-party beneficiary relationships, assignments of
24   contracts, guarantees, or subleases. The Debtor does not have a final position
25   regarding the precise legal nature of each of these agreements, and the counter-
26   parties’ positions are similarly undetermined. The Debtor reserves the right to amend
27   these Schedules with respect to these agreements pending legal review and
28   discussion with counterparties.



                                                   6
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24             Desc
                          Main Document     Page 7 of 205


 1
                  The Debtor also has a number of general ledger entries in its books and
 2
     records with respect to its affiliates. For entries greater than a year old, it does not
 3
     believe that these entries represent accurate amounts of genuine transfers of money or
 4
     property. Accordingly, it has not included specific amounts for such intercompany
 5
     debts at this time. Further review of the Debtor’s transactions with its affiliates may
 6
     require additional amendments to the Schedules and SOFA.
 7
           K.     Setoffs
 8
                  The Debtor periodically incurs certain setoffs and net payments in the
 9
     ordinary course of business. Such setoffs and nettings may occur due to a variety of
10
     transactions or disputes including Setoffs in the ordinary course can result from various
11
     items including, but in no way limited to, intercompany transactions, pricing
12
     discrepancies, returns, refunds, negotiations, and/or disputes between the Debtor and
13
     its suppliers. These normal setoffs are consistent with the ordinary course of business
14
     for the Debtor as well as in the Debtor’s industry and can be particularly voluminous,
15
     making it unduly burdensome and costly for the Debtor to list such ordinary course
16
     setoffs. Therefore, although such setoffs and other similar rights may have been
17
     accounted for when scheduling certain amounts, these ordinary course setoffs are not
18
     independently accounted for, and as such, are or may be excluded from the Debtor’s
19
     Schedules and SOFA.
20
           L.     Gift Cards and Other Pre-Paid Obligations
21
                  In the ordinary course of business, the Debtor issues gift cards and
22
     accepts prepayments for certain obligations. As of the Petition Date, the Debtor’s
23
     books and records do not reflect an aggregate liability with respect to gift cards and
24
     pre-paid obligations, though the Debtor does not believe that gift liability exceeds
25
     $20,000 in the aggregate. Accordingly, because the Debtor does not know the
26
     identities of the holders of such obligations (including the identities of the present
27
     holders of gift cards), such obligations are not listed within Schedule E/F, Part 2.
28



                                                    7
Case 9:20-bk-11208-MB       Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24            Desc
                            Main Document     Page 8 of 205


 1

 2   II.    SPECIFIC DISCLOSURES WITH RESPECT TO THE
            DEBTOR’ SCHEDULES
 3
            A.     Schedule A/B – Real and Personal Property:
 4
                   No. 3
 5
                   As a condition of its loan to the Debtor, White Winston Select Asset Funds,
 6
     LLC opened a “lockbox” account at a bank in Boston, Boston Private. White Winston
 7
     required all payments from wholesale customers to go into the lockbox account. White
 8
     Winston maintained sole control over the account. Though the Debtor’s written
 9
     agreement with White Winston required White Winston to give the Debtor viewing rights,
10
     White Winston never did so and accordingly, the Debtor cannot provide bank account
11
     balance information.
12
                   No. 4
13
                   The Debtor derives some of its revenues from customers who pay by
14
      credit card. The Debtor has listed the amount it believes was located in its Merchant
15
      Services Account in Schedule A/B, Part I as of the Petition Date, but notes that such
16
      Merchant Services Account may be subject to fees and reconciliation.
17

18          B.     Schedule D – Creditors Holding Secured Claims
                   Except as otherwise agreed pursuant to an order of the Bankruptcy Court,
19
      the Debtor reserves the right to dispute or challenge the validity, perfection or priority of
20
      any lien purported to be granted or perfected in any specific asset to a creditor listed
21
      on Schedule D. The descriptions provided on Schedule D are intended only as a
22
      summary. Reference to the applicable loan agreements and related documents is
23
      necessary for a complete description of the collateral and the nature, extent and priority
24
      of any liens. Nothing in Schedule D shall be deemed a modification, interpretation, or
25
      waiver of the terms of any such agreements.
26
                   The Debtor has not included on Schedule D all parties that may believe
27
      their claims are secured through set-off rights, deposits posted by, or on behalf of, the
28



                                                    8
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24              Desc
                          Main Document     Page 9 of 205


 1
     Debtor, inchoate statutory lien rights, utility companies and other parties that may hold
 2
     security deposits.
 3
                  By listing a party on Schedule D based on a UCC-1 filing, the Debtor is not
 4
     conceding that such party actually holds a perfected, unavoidable security interest in
 5
     the asset that is the subject of such filing, and reserves all rights as set forth in these
 6
     Global Notes.
 7
           C.     Schedule E/F - Creditors Holding Unsecured Priority
 8                and/or Unsecured Non-Priority Claims
 9                1.      Schedule E/F, Part 1 – Creditors with Priority
10                        Unsecured Claims

11                The liabilities listed on the Schedules do not reflect any analysis of Claims

12   under § 503(b)(9). Accordingly, the Debtor reserves all of its rights to dispute or

13   challenge the validity of any asserted Claims under § 503(b)(9) or the characterization

14   of the structure of any such transaction or any document or instrument related to any

15   creditor’s Claim.

16                2.      Schedule E/F, Part 2 – Creditors with Non-Priority
                          Unsecured Claims
17
                  Determining the date upon which each Claim on Schedule E/F, Part 2
18
     was incurred or arose would be unduly burdensome and cost prohibitive and,
19
     therefore, the Debtor does not list a date for each Claim listed on Schedule E/F, Part 2.
20
                  Schedule E/F, Part 2 includes potential or threatened litigation claims.
21
     Any information contained in Schedule E/F, Part 2 with respect to such potential
22
     litigation shall not be a binding representation of the Debtor’s liabilities with respect to
23
     any of the potential suits and proceedings included therein. The Debtor expressly
24
     incorporates by reference into Schedule E/F part 2 all parties to pending litigation listed
25
     in the Debtor’s SOFA 7, as contingent, unliquidated, and disputed claims, to the extent
26
     not already listed on Schedule E/F, Part 2.
27

28



                                                    9
Case 9:20-bk-11208-MB    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24           Desc
                         Main Document    Page 10 of 205


 1
                  Schedule E/F, Part 2 reflects the prepetition amounts owing to
 2
     counterparties to executory contracts and unexpired leases. Such prepetition
 3
     amounts, however, may be paid in connection with the assumption, or assumption and
 4
     assignment, of executory contracts or unexpired leases.
 5
                  Additionally, Schedule E/F, Part 2 does not include potential rejection
 6
     damage Claims, if any, of the counterparties to executory contracts and unexpired
 7
     leases that may be rejected.
 8
           D.     Schedule G – Unexpired Leases and Executory
 9                Contracts
10                Although commercially reasonable efforts have been made to ensure the
11   accuracy of Schedule G regarding executory contracts and unexpired leases,
12   inadvertent errors, omissions or overinclusion may have occurred in preparing
13   Schedule G. In the ordinary course of business, the Debtor enters into various
14   agreements with suppliers. The Debtor may have entered into various other types of
15   agreements in the ordinary course of its business, such as indemnity agreements,
16   supplemental agreements, letter agreements, and confidentiality agreements that may
17   not be set forth in Schedule G. Omission of a contract, lease or other agreement from
18   Schedule G does not constitute an admission that such omitted contract, lease or
19   agreement is not an executory contract or unexpired lease. Schedule G may be
20   amended at any time to add any omitted executory contracts, unexpired leases and
21   other agreements to which the Debtor is a party, including, without limitation, to add
22   any executory contracts, unexpired leases and other agreements that the Debtor, due
23   to the voluminous number of such contracts, leases and agreements, was unable to list
24   on Schedule G at this time. Likewise, the listing of an agreement on Schedule G does
25   not constitute an admission that such agreement is an executory contract or unexpired
26   lease, or that such agreement was in effect or unexpired on the Petition Date or is valid
27   or enforceable. The agreements listed on Schedule G may have expired or may have
28   been modified, amended, or supplemented from time to time by various amendments,



                                                 10
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24             Desc
                          Main Document    Page 11 of 205


 1
     restatements, waivers, estoppel certificates, letters and other documents, instruments
 2
     and agreements that may not be listed on Schedule G.
 3
           E.     Statement of Financial Affairs
 4
                  SOFA, Part 1
 5
                  The Debtor records revenue net of refunds and allowances, and therefore,
 6
     the books and records do not reflect gross sales. As such, Part 1 of the SOFAs reflects
 7
     the net sales of the Debtor.
 8
                  SOFA No. 3
 9
                  SOFA 3 includes any disbursement or other transfer made by the Debtor
10
     within 90 days before the Petition Date except for those made to insiders (which
11
     payments appear in response to SOFA question 4), employees, and bankruptcy
12
     professionals (which payments appear in SOFA 11 and include any retainers paid to
13
     bankruptcy professionals). The amounts listed in SOFA 3 reflect the Debtor’s
14
     disbursements netted against any check level detail; thus, to the extent a disbursement
15
     was made to pay for multiple invoices, only one entry has been listed on SOFA 3.
16
                  SOFAs Nos. 4 & 30
17
                  The Debtor has listed on Exhibit 4 payments to current and former
18
     members of the Debtor’s management team, current and former directors and officers
19
     of the Debtor, and certain affiliates. Notwithstanding their omission, it is possible other
20
     payment recipients may be “insiders” as defined in the Bankruptcy Code, and the
21
     Debtor fully reserves its right to assert the same.
22
                  Furthermore, the listing of a party as an insider is not intended to be nor
23
     should be construed as a legal characterization of such party as an insider and does
24
     not act as an admission of any fact, claim, right or defense, and all such rights, claims,
25
     and defenses are hereby expressly reserved.
26
                  SOFAs No. 5
27
                  SOFA 5 excludes goods returned in the ordinary course of business.
28



                                                   11
Case 9:20-bk-11208-MB     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24             Desc
                          Main Document    Page 12 of 205


 1
                  SOFAs No. 7
 2
                  Any information contained in SOFA 7 shall not be a binding representation
 3
     of the Debtor’s liabilities with respect to any of the suits and proceedings identified
 4
     therein.
 5
                  SOFAs No. 10
 6
                  The Debtor occasionally incur losses for a variety of reasons, including
 7
     theft and property damage. The Debtor, however, may not have records of all such
 8
     losses if such losses do not have a material impact on the Debtor’s business or are not
 9
     reported for insurance purposes.
10
     DATED: November 9, 2020                LESNICK PRINCE & PAPPAS LLP
11

12
                                            By:      /s/Matthew A. Lesnick
13                                                Matthew A. Lesnick
                                                  Proposed Counsel for
14                                                Debtor in Possession
                                                  Figueroa Mountain Brewing, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   12
        Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                      Desc
                                                  Main Document    Page 13 of 205



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015
A true and correct copy of the foregoing document entitled (specify): GLOBAL NOTES, RESERVATION OF RIGHTS,
AND STATEMENT OF LIMITATIONS, METHODOLOGY AND DISCLAIMER REGARDING DEBTOR’ SCHEDULES
OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/09/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
    •   Joseph P Buchman jbuchman@bwslaw.com, dwetters@bwslaw.com
    •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    •   Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com
    •   Eve H Karasik ehk@lnbyb.com
    •   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
    •   Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
    •   Lisa J Nilmeier lnilmeier@milano-ri.com, lisanilmeier@gmail.com
    •   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
    •   Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com; cprince@ecf.courtdrive.com;
        hbaig@lesnickprince.com
    •   Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
    •   Summer M Shaw ss@shaw.law, shawsr70161@notify.bestcase.com;shawsr91811@notify.bestcase.com
    •   Felicita A Torres torres@g-tlaw.com
    •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
    •   Christian J Younger christian@youngerlawsb.com, youngercr88474@notify.bestcase.com
    •   Ryan D Zick rzick@ppplaw.com, bnesbitt@ppplaw.com

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 11/09/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
        Hon. Martin R. Barash
        U.S. Bankruptcy Court
        21041 Burbank Blvd., Suite 342
        Woodland Hills, CA 91367
                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:20-bk-11208-MB                      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                      Desc
                                                  Main Document    Page 14 of 205


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        Courtesy Copy: Jeffrey Sternklar jeffrey@sternklarlaw.com


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  11/09/2020           Matthew A. Lesnick                                                        /s/Matthew A. Lesnick
  Date                        Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:20-bk-11208-MB   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                        Main Document    Page 15 of 205
             Case 9:20-bk-11208-MB                                           Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                                                             Desc
                                                                             Main Document    Page 16 of 205

 Fill in this information to identify the case:

                Figueroa Mountain Brewing, LLC
  Debtor name _________________________________________________________________

                                          Central District of California
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                                                                     (State)
                                        9:20-bk-11208-MB
  Case number (If known):              _________________________


                                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                                         amended filing



Official Form 206Sum
Sum m a ry of Asse t s a nd Lia bilit ie s for N on-I ndividua ls                                                                                                                                                  12/15




Pa rt 1 :        Sum m a ry of Asse t s


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   $ __________________
           Copy line 88 from Schedule A/B ..........................................................................................................................................

     1b. Total personal property:                                                                                                                                                                         870,672.76
                                                                                                                                                                                                    $ __________________
           Copy line 91A from Schedule A/B ........................................................................................................................................

     1c. Total of all property:                                                                                                                                                                           870,672.76
                                                                                                                                                                                                    $ __________________
           Copy line 92 from Schedule A/B ..........................................................................................................................................




Pa rt 2 :        Sum m a ry of Lia bilit ie s




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                      13,308,976.32
                                                                                                                                                                                                    $ __________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                          575,533.80
                                                                                                                                                                                                    $ __________________
           Copy the total claims from Part 1 from line 6a of Schedule E/F .........................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F .............................................................                                           +$ __________________
                                                                                                                                                                                                        4,543,699.90



4. Total liabilities ...........................................................................................................................................................................       18,428,210.02
                                                                                                                                                                                                    $ __________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                        Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
             Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                  Desc
                                                       Main Document    Page 17 of 205
  Fill in this information to identify the case:

               Figueroa Mountain Brewing, LLC
  Debtor name __________________________________________________________________


  United States Bankruptcy Court for the:_______________________________
                                          Central District of California
  Case number (If known):
                                 9:20-bk-11208-MB
                                _________________________                                                                            Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
   ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                  $______________________
                                                                                                                                   4,422.88

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                Type of account                Last 4 digits of account number
          Montecito Bank & Trust
    3.1. _________________________________________________  Checking
                                                           ______________________              3
                                                                                               ____    1
                                                                                                      ____    7
                                                                                                             ____   2
                                                                                                                    ____         $______________________
                                                                                                                                   17,243.96
          See continuation sheet
    3.2. _________________________________________________ ______________________              ____ ____ ____ ____                 59,844.82
                                                                                                                                 $______________________


4. Other cash equivalents (Identify all)
         i3 Verticals Merchant Services Account
   4.1. _____________________________________________________________________________________________________                      19,572.35
                                                                                                                                 $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 101,084.01
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
   ✔
            Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
          Security Deposit for 85 Industrial Way, Suite A, Buellton, CA 93427
    7.1. ________________________________________________________________________________________________________                 $______________________
                                                                                                                                    5,000.00
         See continuation sheet
    7.2._________________________________________________________________________________________________________                 $_______________________
                                                                                                                                    17,700.00



   Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                 page 1
            Case 9:20-bk-11208-MB                         Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
Debtor           Figueroa Mountain Brewing, LLC           Main Document
                _______________________________________________________    Page 18 Case
                                                                                   of 205                 9:20-bk-11208-MB
                                                                                        number (if known)_____________________________________
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment

    8.1.___________________________________________________________________________________________________________                $______________________
    8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                  $______________________
                                                                                                                                    22,700.00
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :   Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
      Yes. Fill in the information below.
      ✔


                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

     11a. 90 days old or less:     114,438.76
                                  ____________________________    1,075.00
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    113,363.76
                                    face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:         1,160,226.29
                                   ___________________________    1,026,535.58
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    133,690.71
                                    face amount                  doubtful or uncollectible accounts


12. Total of Part 3
                                                                                                                                  $______________________
                                                                                                                                    247,054.47
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :   I nve st me nt s

13. Does the debtor own any investments?
      No. Go to Part 5.
      Yes. Fill in the information below.
      ✔


                                                                                                         Valuation method          Current value of debtor’s
                                                                                                         used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________               _____________________    $________________________
    14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                 % of ownership:
          Figueroa Mountain Entertainment Santa Maria, LLC
    15.1._______________________________________________________________             100.00
                                                                                    ________%            _____________________    $________________________
                                                                                                                                    0.00
    15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                ______________________   $_______________________
    16.2.________________________________________________________________________________                ______________________   $_______________________



17. Total of Part 4
                                                                                                                                  $______________________
                                                                                                                                    0.00
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                           Schedule A/B: Assets  Real and Personal Property                               page 2
            Case 9:20-bk-11208-MB                      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
                   Figueroa Mountain Brewing, LLC                                                      9:20-bk-11208-MB
Debtor                                                 Main Document    Page 19 Case
                  _______________________________________________________       of 205
                                                                                     number (if known)_____________________________________
                  Name




Pa rt 5 :    I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
      Yes. Fill in the information below.
      ✔




      General description                               Date of the last         Net book value of        Valuation method used      Current value of
                                                        physical inventory       debtor's interest        for current value          debtor’s interest
                                                                                 (Where available)
19. Raw materials
                                                               10/01/2020          190,649.03               Cost Basis                190,649.03
  Food, Packaging Materials, Grains/Hops
   ________________________________________                   ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

20. Work in progress
                                                               10/05/2020          167,443.25               Cost Basis                62,051.40
  Beer In Brewing Process
   ________________________________________                   ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

21. Finished goods, including goods held for resale
                                                                                   169,842.65               FMV                       169,842.65
  Beer, Merchandise                                  10/05/2020
                                                    ______________
    ________________________________________                                     $__________________       ______________________   $______________________
                                                              MM / DD / YYYY

22. Other inventory or supplies
    ________________________________________                  ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________


23. Total of Part 5                                                                                                                   422,543.08
                                                                                                                                    $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
           No
     
     ✔      Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
                                                                     See cont. sheet                   10,210.74
     ✔                      22,698.56
            Yes. Book value _______________          Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     
     ✔      No
           Yes

Pa rt 6 :    Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      No. Go to Part 7.
      ✔



      Yes. Fill in the information below.
      General description                                                        Net book value of        Valuation method used      Current value of debtor’s
                                                                                 debtor's interest        for current value          interest
                                                                                 (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                $________________         ____________________    $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                $________________         ____________________    $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                $________________         ____________________    $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                $________________         ____________________    $______________________

32. Other farming and fishing-related property not already listed in Part 6
    ______________________________________________________________                $________________         ____________________    $______________________


Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 3
            Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
Debtor
                Figueroa Mountain Brewing, LLC        Main Document
               _______________________________________________________ Page 20 Case
                                                                               of 205                 9:20-bk-11208-MB
                                                                                    number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                               $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

      No
      Yes. Is any of the debtor’s property stored at the cooperative?
        No
        Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

      No
      Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

      No
      Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

      No
      Yes

Pa rt 7 :   Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No. Go to Part 8.
      Yes. Fill in the information below.
      ✔




    General description                                                          Net book value of    Valuation method          Current value of debtor’s
                                                                                 debtor's interest    used for current value    interest
                                                                                 (Where available)
39. Office furniture
See Schedule A/B Part 7, Question 39 Attachment
                                                                                    193.00
                                                                                  $________________   ____________________       Unknown
                                                                                                                               $______________________
40. Office fixtures
See Schedule A/B Part 7, Question 40 Attachment
                                                                                  $________________   ____________________       Unknown
                                                                                                                               $______________________
41. Office equipment, including all computer equipment and
   communication systems equipment and software
See Schedule A/B Part 7, Question 41 Attachment                                     682.00                                       Unknown
                                                                                  $________________   ____________________     $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles

    42.1___________________________________________________________               $________________    ____________________    $______________________
    42.2___________________________________________________________               $________________    ____________________    $______________________
    42.3___________________________________________________________               $________________    ____________________    $______________________
43. Total of Part 7.
                                                                                                                                 0.00
                                                                                                                               $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

      No
     
     ✔ Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     
     ✔ No
      Yes
Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                             page 4
           Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
 Debtor
                  Figueroa Mountain Brewing, LLC
                                                    Main Document    Page 21 Case
                 _______________________________________________________     of 205                 9:20-bk-11208-MB
                                                                                  number (if known)_____________________________________
                 Name




Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No. Go to Part 9.
     
     ✔
       Yes. Fill in the information below.


    General description                                                    Net book value of    Valuation method used    Current value of
                                                                           debtor's interest    for current value        debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

          2014 Ford Focus VIN 1FADP3K26el138778                              0.00                Est. FMV                 2,741.00
    47.1___________________________________________________________         $________________   ____________________    $______________________
          2018 Ford Escape VIN 1FMCU0F70JUA24567                             0.00                Est FMV                  9,794.00
    47.2___________________________________________________________         $________________   ____________________    $______________________
          2007 Isuzu FTR 4GTJ7F1307F700019                                   0.00                Est. FMV                 9,500.00
    47.3___________________________________________________________         $________________   ____________________    $______________________

    47.4___________________________________________________________         $________________   ____________________    $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________         $________________    ____________________    $______________________

    48.2__________________________________________________________         $________________    ____________________    $______________________

49. Aircraft and accessories

    49.1__________________________________________________________         $________________    ____________________    $______________________

    49.2__________________________________________________________         $________________    ____________________    $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    See Schedule A/B Part 8, Question 50 Attachment
                                                                             1,106,998.12                                 Unknown
    ______________________________________________________________         $________________    ____________________    $______________________


51. Total of Part 8.                                                                                                      22,035.00
                                                                                                                        $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
          No
     
     ✔     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     
     ✔     No
          Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                        page 5
            Case   9:20-bk-11208-MB                      Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
               Figueroa Mountain Brewing, LLC                                                            9:20-bk-11208-MB
 Debtor                                                  Main Document
                  _______________________________________________________ Page 22 Case
                                                                                  of 205
                                                                                       number (if known)_____________________________________
                  Name




Pa rt 9 :    Re a l prope rt y

54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.
       ✔



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of     Valuation method used     Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest     for current value         debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       45 Industrial Way, Buellton, CA 93427                   Lease
55.1
                                                                                                                                      0.00
                                                                                     $_______________      ____________________      $_____________________
       71-73 Industrial Way, Buellton, CA 93427               Lease
55.2
                                                                                                                                      0.00
                                                                                     $_______________      ____________________      $_____________________
       See continuation sheet
55.3
                                                                                      0.00                                            0.00
                                                                                     $_______________      ____________________      $_____________________


56. Total of Part 9.                                                                                                                  0.00
                                                                                                                                     $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
       
       ✔    No
           Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       
       ✔    No
           Yes

Pa rt 1 0 : I nt a ngible s a nd int e lle c t ua l prope rty

59. Does the debtor have any interests in intangibles or intellectual property?
        No. Go to Part 11.
        Yes. Fill in the information below.
       ✔



        General description                                                          Net book value of     Valuation method          Current value of
                                                                                     debtor's interest     used for current value    debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets                                 448,804.21                                      Unknown
    See Schedule A/B Part 10, Question 60 Attachment
    ______________________________________________________________                   $_________________    ______________________    $____________________

61. Internet domain names and websites
                                                                                                                                       Unknown
    https://www.figmtnbrew.com/
    ______________________________________________________________                   $_________________     ______________________    $____________________

62. Licenses, franchises, and royalties
                                                                                       11,667.00          Cost                         11,667.00
    Licenses and Permits
    ______________________________________________________________                   $_________________     ______________________    $____________________

63. Customer lists, mailing lists, or other compilations                                                                               Unknown
    Email Addresses from Specific Transactions
    ______________________________________________________________                   $_________________    ______________________     $____________________

64. Other intangibles, or intellectual property
       ______________________________________________________________                 $________________    _____________________     $____________________
65. Goodwill
                                                                                                                                       Unknown
    Goodwill
    ______________________________________________________________                    $________________    _____________________     $____________________

66. Total of Part 10.                                                                                                                  14,722.00
                                                                                                                                     $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets  Real and Personal Property                               page 6
           Case 9:20-bk-11208-MB                        Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
Debtor            Figueroa Mountain Brewing, LLC        Main Document
                 _______________________________________________________ Page 23 Case
                                                                                 of 205                 9:20-bk-11208-MB
                                                                                      number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
    
    ✔     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    
    ✔     No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
     ✔
           Yes. Fill in the information below.
                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
71. Notes receivable
     Description (include name of obligor)
      Figueroa Mountain Entertainment WLV, LLC
     ______________________________________________________
                                                                      40,534.20
                                                                     _______________     –    0.00
                                                                                             __________________________         =     40,534.20
                                                                                                                                     $_____________________
                                                                     Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                   $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
     See continuation sheet
    ______________________________________________________________                                                                     0.00
                                                                                                                                     $_______________________
    Nature of claim                    ___________________________________

    Amount requested                   $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                   $_______________________

    Nature of claim                    ___________________________________

    Amount requested                   $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                    $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   ____________________________________________________________                                                                      $_____________________
   ____________________________________________________________                                                                      $_____________________
78. Total of Part 11.
                                                                                                                                       40,534.20
                                                                                                                                     $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                   page 7
              Case 9:20-bk-11208-MB                             Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
Debtor
                   Figueroa Mountain Brewing, LLC
                                                                Main Document
                  _______________________________________________________        Page 24 Case
                                                                                         of 205                 9:20-bk-11208-MB
                                                                                              number (if known)_____________________________________
                  Name




Pa rt 1 2 :     Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property
                                                                                                         101,084.01
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $_______________

                                                                                                         22,700.00
81. Deposits and prepayments. Copy line 9, Part 2.                                                     $_______________

                                                                                                         247,054.47
82. Accounts receivable. Copy line 12, Part 3.                                                         $_______________

                                                                                                         0.00
83. Investments. Copy line 17, Part 4.                                                                 $_______________
                                                                                                         422,543.08
84. Inventory. Copy line 23, Part 5.                                                                   $_______________
                                                                                                         0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                         0.00
                                                                                                       $_______________
     Copy line 43, Part 7.
                                                                                                         22,035.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                               0.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . .................................................................................. 
                                                                                                         14,722.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________

                                                                                                         40,534.20
90. All other assets. Copy line 78, Part 11.                                                      +    $_______________

                                                                                                         870,672.76                            0.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________           +   91b.
                                                                                                                                             $________________




                                                                  870,672.76                                                                                       870,672.76
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................     $__________________




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
            Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
                Figueroa Mountain Brewing, LLC      Main Document    Page 25 of 205    9:20-bk-11208-MB
 Debtor 1                                                            _                 Case number (if known)
               First Name    Middle Name         Last Name



                                                     Continuation Sheet for Official Form 206 A/B
3) Checking, savings, money market, or financial brokerage accounts

Mechanics Bank                               Checking                              7136

Balance: 59,844.82

Mechanics Bank                               Checking                              2501

Balance: 0.00

Boston Private (Lockbox                      Checking                              0084
Account)

Balance: 0.00


7) Deposits, including security deposits and utility deposits

Security Deposit for 131 & 137 Anacapa                          $8,400.00
St., Ste. F, Santa Barbara, CA 93101

Security Deposit for 2363 Alamo                                 $2,800.00
Pintado Ave., Los Olivos, CA 93441

Security Deposit for 47 Industrial Way,                         $6,500.00
 #A & #B, Buellton, CA 93427


25) Has any of the property listed in Part 5 been purchased within 20 days before the
bankruptcy was filed?

190,649.03                                   Cost Basis                            190,649.03

169,842.65                                   FMV                                   169,842.65


55) Real property

131 & 137 Anacapa                                                                                    0.00
St., Suite F,
Santa Barbara, CA
93101

Lease

2363 Alamo Pintado                                                                                   0.00
Ave., Los Olivos,
CA 93441

Lease

85 Industrial Way,                                                                                   0.00
Suite A, Buellton,
CA 93427

Lease

560 E. Betteravia                                                                                    0.00
Rd., D1 & D2,
Santa Maria, CA




Official Form 206 A/B                                             Schedule A/B: Property
            Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24 Desc
                Figueroa Mountain Brewing, LLC      Main Document    Page 26 of 205    9:20-bk-11208-MB
 Debtor 1                                                            _                 Case number (if known)
               First Name    Middle Name         Last Name



                                                     Continuation Sheet for Official Form 206 A/B
93454

Lease

47 Industrial Way,                                                                                   0.00
#A & #B, Buellton,
CA 93427

Lease


74) Causes of action against third parties (whether or not a lawsuit has been filed)

Claim Against Herc                  Property Damage               400,000.00                         Unknown
Rentals

Claims Against                      Failure to Render             0.00                               Unknown
Staff-SOL, Inc dba                  Services
FVLS Consultancy

Figueroa Mountain                   Lender Liability              0.00                               Unknown
Brewing LLC et al
v. Unique Funding
Solutions LLC et al

Claims Against i3                   Breach of Contract            0.00                               0.00
Verticals

Claims Against                      Breach of Contract,           0.00                               Unknown
White Winston                        Fiduciary Duty,
Asset Funds LLC &                   Fraud, Defamation
Todd Enright

Claims Against                      Claims Arising                0.00                               Unknown
Michael Fauver &                    from
Fauver Large                        Representation of
Archbald & Spray                    Debtor
LLP




Official Form 206 A/B                                             Schedule A/B: Property
Case 9:20-bk-11208-MB          Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                  Desc
                               Main Document    Page 27 of 205


Schedule A/B Part 10, Question 60 Attachment

Design-Logo, Trade Secrets, including recipes, and various Trademarks, including the following
registered marks:

                                                           Serial No.
                        Work Mark                          Reg. No.
                        HOPPY POPPY                        85/965,746
                        Class: 032                         4,490,727

                                                           85/965,768
                                                           4,504,504
                        Class: 032
                        LIQUAMENTUM                        85/965,780
                        Class: 032                         4,606,703

                        FIGTOBERFEST                       86/092,323
                        Class: 041                         4,650,520

                        FIGTOBERFEST                       86/092,328
                        Class: 032                         4,882,052

                        PARADISE RD                        86/103,731
                        Class: 032                         4,537,777

                        STAGECOACH STOUT                   86/106,952
                        Class: 032                         4,543,543

                        DAVY BROWN ALE                     86/104,960
                        Class: 032                         4,543,532

                        BIG CONE                           86/180,956
                        Class: 032                         4,736,316

                        LIZARD’S MOUTH                     86/180,972
                        Class: 032                         4,732,731

                        FMB 101                            86/183,157
                        Class: 032                         4,761,228

                        AGUA SANTA                         86/361,530
                        Class: 032                         5,091,648

                        SHORT TANK                         86/362,827
                        Class: 032                         4,823,590

                        ZERO TO SEXY                       86/505,819
                        Class: 032                         4,884,317

                        PAINTED CAVE                       86/579,538
                        Class: 032                         4,808,607
Case 9:20-bk-11208-MB   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                        Main Document    Page 28 of 205



                 MAGPIE                     86/579,550
                 Class: 032                 4,808,608

                 SURFLINER                  86/579,563
                 Class: 032                 4,808,609

                 CZECH YO SELF              86/625,826
                 Class: 032                 4,984,962

                 HIP HOPPY SERIES           86/663,234
                 Class: 032                 5,023,810

                 WEISS WEISS BABY           86/679,646
                 Class: 032                 4,910,160

                 GIMME THAT NUT BROWN ALE   86/679,653
                 Class: 032                 5,023,861

                 WRECK YO SELF              86/679,670
                 Class: 032                 5,004,815

                 FIG MTN LIGHT              86/959,653
                 Class: 032                 5,206,077

                 I DUNKELED IN MY PANTS     87/083,746
                 Class: 032                 5,248,912

                 YOU’RE SUCH A DORT         87/083,752
                 Class: 032                 5,129,085

                 FMB CO.                    76/706,099
                 Class: 032                 4,017,461

                 FIGUEROA MOUNTAIN          76/701,235
                 BREWING                    3,941,000
                 Class: 032
                 POINT CONCEPTION           88/016,251
                 Class: 032                 5,860,039

                 LAGERVILLE                 88/318,989
                 Class: 041                 5,856,833

                 FMB SANTA BARBARA CITRUS   88/363,777
                 Class: 032                 6,038,517

                 EASY FMB SELTZERS          88/56,8790
                 Class: 033

                 TROPICAL MAGIC             88/577,606
                 Class: 032
Case 9:20-bk-11208-MB   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                        Main Document    Page 29 of 205



                 HIKER’S HIGH               88/577,609

                 HOPWAY 101                 85/973,038
                 Class: 032

                 FIGTOBER                   86/092,332
                 Class: 032

                 HURRICANE DECK             86/103,736
                 Class: 032

                 DANISH STYLE RED LAGER     86/104,956
                 Class: 032

                 FMB 1                      86/183,167
                 Class: 032

                 STRAIGHT OUTTA HOPTON      86/679,659
                 Class: 032

                 LAGERVILLE                 88/318,974
                 Class: 032
   Case 9:20-bk-11208-MB        Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                Main Document    Page 30 of 205


Schedule A/B, Part 7 Q39 Attachment:OFFICE FURNITURE
Office Chair
Office Desk & Chair

Schedule A/B, Part 7 Q40 Attachment ‐OFFICE FIXTURES

Schedule A/B, Part 7 Q41 Attachment‐ OFFICE EQUIPMENT
Switch/Firewall Network
Sofware Microsoft Office
Software Access Point
Computer Network & Phone
Comuputer Cable & Network
Laser Printer/Copier
Comuputer Firewall
Computer Software
Computer Equipment
Office 365 Software
Office 365 Port
IPAD
Jaime's Cell Phone
Designers new Apple

Schedule A/B, Part 8 Q50 Attachment ‐OTHER MACHINERY, FIXTURES &EQUIPMENT
Wrap for Vehicles
Shed
Tents
Pump
Furniture
Equipment for Events
JPDOE Boxes
Folding Tables
Refrigeration Unit NEW
Mug Racks
Ice Machine
Software Taproom POS System
Tents
Magliner
Point of Sale System
Taproom Equipment Buellton
Mushroom Wood TR Buellton
Forklift Buellton
(2) Pallet Jacks Buellton
Tasting Boards Buellton
Electric Equipment Buellton
Lights Buellton
Furniture Garden Area Buellton
   Case 9:20-bk-11208-MB             Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                     Main Document    Page 31 of 205

Cabinets Buellton
Bathroom Fixtures
Tasting Room Equipment
Tasting Room Equipment
Cameras (6)
Crowler Machanine‐Motorized
Patio Tables
Chairs, Benches & Tables
Bar Tables
Chairs Taproom Buellton
Table Tops Buellton
Table Cloth
Furniture
Jordanos ‐ Kitchen Equipment
Kanaloa Seafood ‐ Equipment
Refrigerated Base
Clean Dishtable
Charbroiler
36" Range
Gas Cheesemelter
Convection Oven
Three Compartment
Food Pan Warmer
Heat Lamp
Reach‐in Refrigerator
Reach‐in Refrigerator
Reach‐in Freezer
Countertop Griddle
Sandwich /Salad Pep Frige
Hand Sink 2
Work Table
Custom Model in Bound Freight
Solid Dishtable
Wire Shelving
Fryer
Work Table with Sink
Ice cuber
M&M Restaurant Supply (Fryer)
Point of Sale System‐Santa Barbara
Televisions‐Santa Barbara
Sound Sytem‐Santa Barbara
Camera‐Santa Barbara
Point of Sale System‐Santa Barbara
Mug Rack
Vacuum Santa Barbara
Lighting LED
Tents
   Case 9:20-bk-11208-MB           Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                   Main Document    Page 32 of 205

Gates
Generator Santa Barbara
Sound Sytem‐Santa Barbara
Heaters SB
O/S Heaters SB
Umbrella Stands
Barstools
Lamps
Beer Garden Tables
Wood Seats
Tables
Outdoor Benches
Beer Garden
Tables SB
Furniture Wood Chairs SB
Projectors SB
Table Cloth SB
Furniture SB
Neon Signs
LED Lights
Equipment Los Olivos
Tasting Boards Los Olivos
Fixtures‐Installation Los Olivos
Beer Dispenser System Los Olivos
Racks Los Olivos
Bar Top Resin Finish Los Olivos
Security Equipment Los Olivos
ADT Installation
Summit International ‐ Shuffle Board
Micro Matic Keg Equipment
Kota Restaurant Supply ‐ Kegerator
Crowler Machine
Chairs Taproom Los Olivos
Table Tops Image Source
Top Tables Los Olivos
Tall Tables Los Olivos
Barstools Los Olivos
Décor Pictures and Mirrors
Décor Barn Lights Los Olivos
Umbrella for Outside
Décor Horse and wagon
Smallwares
Telephone
Water Heater
Dough Mixer Parts
Stainless Steel Floor Fryer
PXC02 Heater
   Case 9:20-bk-11208-MB          Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                  Main Document    Page 33 of 205

Liquid Gas Regulator
Beer Tanks
Water Treatment Equipment
Water Meter 2" Flowmeter
Volumne Meter
Hoses
Filter + Freight
Filter
9KW Immersion Heater
Pilot Brew System
Brewery Equipment
Hopper Bottom
7 BBL System with 4 X 15 BBL
Sump Pump
MBW Cat Carbon Auto Water
Tankless Water Heater
Crown Equipment
Brewing Equipment ‐ 2014
Brew Smallwares
Brew Smallwares
High Tech Pump
Cole Parment
Pump
Lab Equipment
Lab Equipment
Lab Equipment
FH Pump
Chiller
Glycol Piping for Tanks
Fermentation Tanks (3)
Sump Pump & Installation
Fermentation Tanks Setup
Fermentation Tanks Electrical
New Tank Mounts
Base Plates ‐ Deposit
Fermentation Tanks Installation
Velo Export 7.5 Filter
(2) 30 BBL Fermentation Vessell
(2) 30 BBL Fermentation Vessell
CIP Pump w/VFD
Chiller
(3) 60 BBL Fermentation Vessell
60 BBL Fermentation Vessell
60 BBL Jacketed Brite Tank
Drain Filters
Butterfly Valves Prem 1.5 CL
Tank Pads
   Case 9:20-bk-11208-MB         Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                 Main Document    Page 34 of 205

30 BBL Fermentation Tank
Chiller
Install Pipes on New Tanks
Install Water Chiller
Outside Tanks
Grout Pad for Equipment Anchor (McCall 32600)
Grain Scale
Silo
Bottle Filler ‐ Used
Kobalt Roller
Inline Labeler‐used
Labeling Machine
Keg Washer
Bottling Machine
Yamada Sanitary Pump
Scales
Code Date Machine
Scale
Connectors
Lab Equipment
Hygiene Monitoring
Lab Equipment
Jockey Box
Jockey Box
(3) Jumbo Carts
Forklift
Heavy Duty Industrial Comp
Dolly
3 x 120 Fermentation Tank
Tank Project
Pinoli's Refrigeration
             Case 9:20-bk-11208-MB                               Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                              Desc
                                                                 Main Document    Page 35 of 205
  Fill in this information to identify the case:
              Figueroa Mountain Brewing, LLC
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: Central District of California
                                 9:20-bk-11208-MB
  Case number (If known):       _________________________                                                                                                Check if this is an
                                                                                                                                                             amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                 12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                  Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                   Amount of claim           Value of collateral
                                                                                                                                  Do not deduct the value   that supports this
2.1 Creditor’s name                                               Describe debtor’s property that is subject to a lien            of collateral.            claim
     Associated Winery System, Inc.                               APE-BABY DEPAL SEMI-AUTO
      __________________________________________
                                                                  DEPALLETIZER - SERIAL#2712;                                       117,619.31
                                                                                                                                  $__________________          Unknown
                                                                                                                                                             $_________________

     Creditor’s mailing address
                                                                  APE-CARRIER 200 CARRIER PACKER -
                                                                  SERIAL# 2738; APE-ISOLA2HMBIER
      7787 Bell Road
      ________________________________________________________    AUTO PACKING MACHING - SERIAL#
      Windsor, CA 95492
      ________________________________________________________    2913/2797; APE-PESA W1200 WEIGHT
                                                                  Describe the lien
                                                                  CHECKING        SYSTEM - SERIAL# 2813
    Creditor’s email address, if known
                                                                   _________________________________________________
      _________________________________________
                                                                  Is the creditor an insider or related party?
    Date debt was incurred           __________________           
                                                                  ✔   No
    Last 4 digits of account                                         Yes
    number                   _________________                    Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                 
                                                                  ✔   No
    same property?                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    
    ✔
      No
                                                                  As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                  Check all that apply.
                                                                     Contingent
                                                                     Unliquidated
                                                                     Disputed
2.2 Creditor’s name                                               Describe debtor’s property that is subject to a lien
     CFG Merchant Solutions, LLC
                                                                  Accounts Receivable (Factoring Agreement)                       $__________________
                                                                                                                                   47,507.78                 $_________________
                                                                                                                                                              Unknown
      __________________________________________
     Creditor’s mailing address
      180 Maiden Lane
      ________________________________________________________
      15th Floor, New York, NY 10038
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                  Describe the lien
    Date debt was incurred __________________
    Last 4 digits of account                                       _________________________________________________
    number                   _________________
                                                                  Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                 
                                                                  ✔   No
    same property?                                                   Yes
    
    ✔ No
                                                                  Is anyone else liable on this claim?
     Yes. Have you already specified the relative                   No
              priority?
                                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.           As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
             Yes. The relative priority of creditors is             Unliquidated
                  specified on lines _____                        
                                                                  ✔   Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     13,308,976.32
                                                                                                                                   $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                           7
                                                                                                                                                               page 1 of ___
               Case   9:20-bk-11208-MB
                 Figueroa Mountain Brewing, LLC
                                                                Doc 142 Filed 11/10/20 Entered 11/10/20                00:23:24 Desc
                                                                                                                 9:20-bk-11208-MB
  Debtor            _______________________________________________________
                                                                Main Document    Page 36 Case number (if known)_____________________________________
                                                                                         of 205
                    Name



                                                                                                                                  Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                                Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  3 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Funding Metrics, LLC
                                                                 Accounts Receivable (Factoring
     __________________________________________                  Agreement)                                                        0.00
                                                                                                                                  $__________________     $_________________
     Creditor’s mailing address

     884 Town Center Dr.
     ________________________________________________________

     Langhorne, PA 19047
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account
                                                                  __________________________________________________
    number                   _________________
                                                                  Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                 
                                                                  ✔   No
    same property?                                                   Yes
    
    ✔ No

     Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                          
                                                                  ✔   No
              No. Specify each creditor, including this             Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                  
                                                                  ✔   Contingent
              Yes. The relative priority of creditors is         
                                                                  ✔   Unliquidated
                   specified on lines _____                       
                                                                  ✔   Disputed


2.__
  4 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Montecito Bank & Trust
                                                                 All Inventory, Chattel Paper, Accounts,
                                                                 Equipment, General Intangibles, Contract
     __________________________________________                                                                                    3,421,263.93
                                                                                                                                  $__________________     $_________________
                                                                 Rights and Deposit Accounts and proceeds
     Creditor’s mailing address                                  thereof

      PO Box 2460
     ________________________________________________________

      Santa Barbara, CA 93120
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    __________________________________________________


    Do multiple creditors have an interest in the                 Is the creditor an insider or related party?
    same property?                                                
                                                                  ✔   No
    
    ✔ No                                                             Yes

     Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                          
                                                                  ✔   No
              No. Specify each creditor, including this
                                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page ___
                                                                                                                                                                   2 of ___
                                                                                                                                                                         7
               Case   9:20-bk-11208-MB
                 Figueroa Mountain Brewing, LLC
                                                                 Doc 142 Filed 11/10/20 Entered 11/10/20                00:23:24 Desc
                                                                                                                  9:20-bk-11208-MB
  Debtor            _______________________________________________________
                                                                 Main Document    Page 37 Case number (if known)_____________________________________
                                                                                          of 205
                    Name



                                                                                                                                   Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                   Do not deduct the value that supports this
                                                                                                                                   of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  5 Creditor’s name                                               Describe debtor’s property that is subject to a lien
     National Funding, Inc.
                                                                  All Inventory; Chattel Paper; Accounts,
      __________________________________________                  including but not limited to all Receivables,                     45,000.00
                                                                                                                                   $__________________     $_________________
     Creditor’s mailing address                                   Equipment, General Intangibles; Furniture;
                                                                  Fixtures; and proceeds thereof
      9820 Town Centre Dr.
      ________________________________________________________

      Suite 200, San Diego, CA 92121
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          __________________           Describe the lien
     Last 4 digits of account
                                                                   __________________________________________________
     number                   _________________
                                                                   Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                 
                                                                   ✔   No
     same property?                                                   Yes
     
     ✔ No

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this              Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                        
                                                                   ✔   Disputed


2.__
  6 Creditor’s name                                               Describe debtor’s property that is subject to a lien
     Nissan Motor Acceptance Corporation
                                                                  Forklift
      __________________________________________                                                                                    0.00
                                                                                                                                   $__________________     $_________________
     Creditor’s mailing address


       8900 Freeport Parkway
      ________________________________________________________

       Irving, TX 75063
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred          __________________
                                                                  Describe the lien
     Last 4 digits of account
     number                   _________________                    __________________________________________________


     Do multiple creditors have an interest in the                 Is the creditor an insider or related party?
     same property?                                                
                                                                   ✔   No
     
     ✔ No                                                             Yes

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                    3 of ___
                                                                                                                                                                          7
               Case   9:20-bk-11208-MB
                 Figueroa Mountain Brewing, LLC
                                                                 Doc 142 Filed 11/10/20 Entered 11/10/20                00:23:24 Desc
                                                                                                                  9:20-bk-11208-MB
  Debtor            _______________________________________________________
                                                                 Main Document    Page 38 Case number (if known)_____________________________________
                                                                                          of 205
                    Name



                                                                                                                                   Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                   Do not deduct the value that supports this
                                                                                                                                   of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  7 Creditor’s name                                               Describe debtor’s property that is subject to a lien
     State of California
                                                                  All real and personal property
      __________________________________________                                                                                    11,290.92
                                                                                                                                   $__________________     $_________________
     Creditor’s mailing address

      PO Box 826880
      ________________________________________________________

      Lien Group, MIC 92G, Sacramento, CA 94280
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          __________________           Describe the lien
     Last 4 digits of account
                                                                   __________________________________________________
     number                   _________________
                                                                   Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                 
                                                                   ✔   No
     same property?                                                   Yes
     
     ✔ No

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this              Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed


2.__
  8 Creditor’s name                                               Describe debtor’s property that is subject to a lien
     State of California
                                                                  All real and personal property
      __________________________________________                                                                                    18,973.91
                                                                                                                                   $__________________     $_________________
     Creditor’s mailing address


       P.O. Box 826880
      ________________________________________________________

       Lien Group, MIC 92G, Sacramento, CA 94280
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred          __________________
                                                                  Describe the lien
     Last 4 digits of account
     number                   _________________                    __________________________________________________


     Do multiple creditors have an interest in the                 Is the creditor an insider or related party?
     same property?                                                
                                                                   ✔   No
     
     ✔ No                                                             Yes

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                    4 of ___
                                                                                                                                                                          7
               Case   9:20-bk-11208-MB
                 Figueroa Mountain Brewing, LLC
                                                                Doc 142 Filed 11/10/20 Entered 11/10/20                00:23:24 Desc
                                                                                                                 9:20-bk-11208-MB
  Debtor            _______________________________________________________
                                                                Main Document    Page 39 Case number (if known)_____________________________________
                                                                                         of 205
                    Name



                                                                                                                                  Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                                Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  9 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Tank2Tap
                                                                 Various brewing equipment
     __________________________________________                                                                                    Unknown
                                                                                                                                  $__________________     $_________________
     Creditor’s mailing address

     2313 Thayer St.
     ________________________________________________________

     Evanston, IL 60201
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account
                                                                  __________________________________________________
    number                   _________________
                                                                  Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                 
                                                                  ✔   No
    same property?                                                   Yes
    
    ✔ No

     Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                          
                                                                  ✔   No
              No. Specify each creditor, including this             Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


2.__
  10 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Tognazzini Beverage Service
                                                                 750lb Co2 Storage Vessel by Chart
                                                                 Industries, Serial # 31522056; Vaporman
     __________________________________________                                                                                    6,602.17
                                                                                                                                  $__________________     $_________________
                                                                 125 Vaporizer by Chart Industries, Serial #
     Creditor’s mailing address                                  31519005

      241 Roemer Way
     ________________________________________________________

      Santa Maria, CA 93454
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    __________________________________________________


    Do multiple creditors have an interest in the                 Is the creditor an insider or related party?
    same property?                                                
                                                                  ✔   No
    
    ✔ No                                                             Yes

     Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                          
                                                                  ✔   No
              No. Specify each creditor, including this
                                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page ___
                                                                                                                                                                   5 of ___
                                                                                                                                                                         7
               Case   9:20-bk-11208-MB
                 Figueroa Mountain Brewing, LLC
                                                                 Doc 142 Filed 11/10/20 Entered 11/10/20                00:23:24 Desc
                                                                                                                  9:20-bk-11208-MB
  Debtor            _______________________________________________________
                                                                 Main Document    Page 40 Case number (if known)_____________________________________
                                                                                          of 205
                    Name



                                                                                                                                   Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                   Do not deduct the value that supports this
                                                                                                                                   of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  11 Creditor’s name                                              Describe debtor’s property that is subject to a lien
      U.S. Small Business Administration
                                                                  All tangible and intangible personal
      __________________________________________                  property                                                          150,000.00
                                                                                                                                   $__________________     $_________________
     Creditor’s mailing address

      1545 Hawkins Blvd.
      ________________________________________________________

      Suite 202, El Paso, TX 79925
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          __________________           Describe the lien
     Last 4 digits of account
                                                                   __________________________________________________
     number                   _________________
                                                                   Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                 
                                                                   ✔   No
     same property?                                                   Yes
     
     ✔ No

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this              Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed


2.__
  12 Creditor’s name                                              Describe debtor’s property that is subject to a lien
      White Winston Select Asset Funds, LLC
                                                                  All Inventory, Chattel Paper, Accounts,
                                                                  Equipment, General Intangibles, Contract
      __________________________________________                                                                                    9,490,718.30
                                                                                                                                   $__________________     $_________________
                                                                  Rights and Deposit Accounts and proceeds
     Creditor’s mailing address                                   thereof

       265 Franklin St.
      ________________________________________________________

       Suite 1702, Boston, MA 02110
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred          __________________
                                                                  Describe the lien
     Last 4 digits of account
     number                   _________________                    __________________________________________________


     Do multiple creditors have an interest in the                 Is the creditor an insider or related party?
     same property?                                                
                                                                   ✔   No
     
     ✔ No                                                             Yes

      Yes. Have you already specified the relative                Is anyone else liable on this claim?
               priority?                                           
                                                                   ✔   No
              No. Specify each creditor, including this
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                   As of the petition filing date, the claim is:
                                                                   Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                    6 of ___
                                                                                                                                                                          7
            Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                           Desc
                                                    Main Document    Page 41 of 205
Debtor
               Figueroa Mountain Brewing, LLC
               _______________________________________________________                                                    9:20-bk-11208-MB
                                                                                                  Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity


                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      7 of ___
                                                                                                                                                           7
             Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                   Desc
   Fill in this information to identify the case:     Main Document    Page 42 of 205

   Debtor
                    Figueroa Mountain Brewing, LLC
                    __________________________________________________________________

                                           Central District of California
   United States Bankruptcy Court for the: ________________________________

   Case number       9:20-bk-11208-MB
                     ___________________________________________
    (If known)

                                                                                                                                     Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        No. Go to Part 2.
    
    ✔    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           51,377.99
    City of Buellton                                                                                                                $_________________
                                                            Check all that apply.
    P.O. Box 1819                                              Contingent
    Buellton CA 93427                                          Unliquidated
    USA                                                        Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                     ✔ No

                                                             Yes
    Specify Code subsection of PRIORITY unsecured
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 City of Santa Barbara                                   As of the petition filing date, the claim is: $______________________
                                                                                                            1,011.64                $_________________
                                                            Check all that apply.
    P.O. Box 1990
    Santa Barbara CA 93102-1990                                Contingent
    United States                                              Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔ No

    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)

2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           0.00
    City of Santa Barbara - Cashiering                                                                                              $_________________
                                                            Check all that apply.
    P.O. Box 1990
                                                               Contingent
    Santa Barbara CA 93102-1990                                Unliquidated
    United States                                              Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔
                                                                 No
    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)



  Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 1 of ___
                                                                                                                                                    138
             Case   9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC         Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                      9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                                 Main Document    Page 43 Case number (if known)_____________________________________
                                                                               of 205
 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.             Total claim              Priority amount


  4
2.____ Priority creditor’s name and mailing address                                                         0.00
                                                                                                           $______________________   $_________________
      City of Santa Barbara Planning Division              As of the petition filing date, the claim is:
      P.O. Box 1990                                        Check all that apply.
      Santa Barbara CA 93102-1990                             Contingent
      United States                                           Unliquidated
                                                              Disputed


        Date or dates debt was incurred                    Basis for the claim:

        _________________________________
                                                           _________________________________
        Last 4 digits of account
        number      _______________________
                                                           Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) (_____)
                                                           
                                                           ✔   No
                                                              Yes

  5
2.____ Priority creditor’s name and mailing address                                                         14.80
                                                                                                           $______________________   $_________________
      City of Santa Maria
                                                           As of the petition filing date, the claim is:
      P.O. Box 140548
                                                           Check all that apply.
      Irving TX 75014-0548
                                                              Contingent
                                                              Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
                                                           Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                           
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes

  6
2.____ Priority creditor’s name and mailing address                                                          4,352.25
                                                                                                           $______________________   $_________________
      Department of Alcohol Beverage Control               As of the petition filing date, the claim is:
      3927 Lennane Drive, Ste 100                          Check all that apply.
      Sacramento CA 95834                                     Contingent
      United States                                           Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
        number      _______________________                Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured      
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)                     Yes

  7
2.____ Priority creditor’s name and mailing address                                                        0.00
                                                           As of the petition filing date, the claim is: $______________________     $_________________
      Department of Motor Vehicles
                                                           Check all that apply.
      2415 1st Ave.
      Mail Station F101
                                                              Contingent
      Sacramento, CA 95818-2606
                                                              Unliquidated
                                                              Disputed


                                                           Basis for the claim:
        Date or dates debt was incurred
                                                           _________________________________
        _________________________________

        Last 4 digits of account                           Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                           
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes


      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   2 of ___
                                                                                                                                                 page __    138
              Case   9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC        Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                      9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                                Main Document    Page 44 Case number (if known)_____________________________________
                                                                               of 205
 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.             Total claim              Priority amount


  8
2.____ Priority creditor’s name and mailing address                                                         Unknown
                                                                                                           $______________________   $_________________
       Department of the Treasury                          As of the petition filing date, the claim is:
       10067 Bellefontaine Road                            Check all that apply.
       St. Louis MO 63137                                     Contingent
       USA                                                    Unliquidated
                                                              Disputed


        Date or dates debt was incurred                    Basis for the claim:

        _________________________________
                                                           _________________________________
        Last 4 digits of account
        number      _______________________
                                                           Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) (_____)
                                                           
                                                           ✔   No
                                                              Yes

  9
2.____ Priority creditor’s name and mailing address                                                         Unknown
                                                                                                           $______________________   $_________________
       Department of the_Treasury
                                                           As of the petition filing date, the claim is:
       1310 G Street NW Box 12
                                                           Check all that apply.
       Washington DC DC 20005
       USA
                                                              Contingent
                                                              Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
                                                           Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                           
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes

  10
2.____ Priority creditor’s name and mailing address                                                          Unknown
                                                                                                           $______________________   $_________________
       Employment Development Department                   As of the petition filing date, the claim is:
       P.O. Box 826880, MIC 83                             Check all that apply.
       Sacramento CA 94280-0001                               Contingent
       United States                                          Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
        number      _______________________                Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured      
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)                     Yes

  11
2.____ Priority creditor’s name and mailing address                                                        15,542.74
                                                           As of the petition filing date, the claim is: $______________________     $_________________
      Franchise Tax Board
                                                           Check all that apply.
      P.O. BOX 942857
      Sacramento CA 94257-0631
                                                              Contingent
      United States
                                                              Unliquidated
                                                              Disputed


                                                           Basis for the claim:
        Date or dates debt was incurred
                                                           _________________________________
        _________________________________

        Last 4 digits of account                           Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                           
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes


       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   3 of ___
                                                                                                                                                 page __    138
              Case   9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC        Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                      9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                                Main Document    Page 45 Case number (if known)_____________________________________
                                                                               of 205
 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.             Total claim              Priority amount


  12
2.____ Priority creditor’s name and mailing address                                                         418,701.85
                                                                                                           $______________________   $_________________
       Harry E. Hagen, Treasurer-Tax Collector             As of the petition filing date, the claim is:
       P.O. Box 579                                        Check all that apply.
       Santa Barbara CA 93102-0579                            Contingent
       United States                                          Unliquidated
                                                              Disputed


        Date or dates debt was incurred                    Basis for the claim:

        _________________________________
                                                           _________________________________
        Last 4 digits of account
        number      _______________________
                                                           Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) (_____)
                                                           
                                                           ✔   No
                                                              Yes

  13
2.____ Priority creditor’s name and mailing address                                                         0.00
                                                                                                           $______________________   $_________________
       Pacific HR
                                                           As of the petition filing date, the claim is:
       2028 Village Lane Suite #205
                                                           Check all that apply.
       Solvang CA 93463
       United States
                                                              Contingent
                                                           
                                                           ✔   Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
                                                           Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                           
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes

  14
2.____ Priority creditor’s name and mailing address                                                          84,532.53
                                                                                                           $______________________   $_________________
       State Board of Equalization                         As of the petition filing date, the claim is:
       P.O. Box 942879                                     Check all that apply.
       Sacramento CA 94279-7070                               Contingent
       USA                                                    Unliquidated
                                                              Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  _________________________________

        Last 4 digits of account
        number      _______________________                Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured      
                                                           ✔
                                                               No
        claim: 11 U.S.C. § 507(a) (_____)                     Yes


2.____ Priority creditor’s name and mailing address
                                                           As of the petition filing date, the claim is: $______________________     $_________________
                                                           Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed


                                                           Basis for the claim:
        Date or dates debt was incurred
                                                           _________________________________
        _________________________________

        Last 4 digits of account                           Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                              No
        claim: 11 U.S.C. § 507(a) (_____)
                                                              Yes


       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   4 of ___
                                                                                                                                                 page __    138
             Case   9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC        Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                     9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                                Main Document    Page 46 Case number (if known)_____________________________________
                                                                              of 205
 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                             Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    101 Rolloffs & Recycling Services                                                                                        0.00
                                                                                                                           $________________________________
                                                                              Contingent
    P.O. Box 290                                                              Unliquidated
    Los Olivos CA 93441                                                       Disputed
                                                                                                   -
                                                                           Basis for the claim:



    Date or dates debt was incurred            ___________________          Is the claim subject to offset?

    Last 4 digits of account number            ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    3D Fire Protection                                                     Check all that apply.                             0.00
                                                                                                                           $________________________________
    P.O. Box 1389                                                             Contingent
    Santa Ynez CA 93460                                                       Unliquidated
    USA                                                                       Disputed
                                                                           Basis for the claim:
                                                                                                   -


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    47 Hops LLC                                                                                                              0.00
                                                                                                                           $________________________________
                                                                              Contingent
    P.O Box 10747                                                             Unliquidated
    Yakima WA 98909                                                           Disputed
                                                                           Basis for the claim:
                                                                                                   -

    Date or dates debt was incurred            ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    4imprint, Inc.                                                         Check all that apply.
                                                                                                                             1,109.96
                                                                                                                           $________________________________
    P.O. Box 320                                                              Contingent
    Oshkosh WI 54901                                                          Unliquidated
    United States                                                          
                                                                           ✔   Disputed
                                                                            Basis for the claim:
                                                                                                   -

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?

    Last 4 digits of account number            __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    71-73 Industrial Way, LLC                                                                                                287,406.68
                                                                                                                           $________________________________
                                                                           Check all that apply.
    45 Industrial Way                                                         Contingent
    Buellton CA 93427                                                         Unliquidated
    USA                                                                       Disputed
                                                                           Basis for the claim:
                                                                                                   -

    Date or dates debt was incurred            ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    805 Signs                                                                                                                0.00
                                                                                                                           $________________________________
                                                                           Check all that apply.
    84 Industrial Way                                                         Contingent
    Buellton CA 93427                                                         Unliquidated
    USA                                                                       Disputed
                                                                           Basis for the claim:        -

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
    Last 4 digits of account number            ___________________         
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   5 of ___
                                                                                                                                                  page __    138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 47 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 A & A Pump & Well Service                                              Contingent
 123 Industrial Way                                                     Unliquidated
 Buellton CA 93427                                                      Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 A Plus Constructors, Inc
 1595 Burnt Rock Way                                                    Contingent
 Templeton CA 93465                                                     Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 A Plus Signs                                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 4270 N Brawley Ave                                                     Contingent
 Fresno CA 93722                                                        Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 A.S.A.P                                                             Check all that apply.
 P.O. Box 604                                                           Contingent
 Santa Ynez CA 93460                                                    Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 AA Label Inc                                                        Check all that apply.
                                                                                                                       13,895.28
                                                                                                                     $________________________________
 6958 Sierra Ct                                                         Contingent
 Dublin CA 94568                                                        Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               6 of ___
                                                                                                                                            page __    138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 48 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             98.00
                                                                                                                     $________________________________
 Abalone Coast Analytical, Inc.                                         Contingent
 141 Suburban Rd. Ste. C-1                                              Unliquidated
 San Luis Obispo CA 93401                                               Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 ACME Construction Supply
 15020 Desmand Rd                                                       Contingent
 La Mirada CA 90638-5735                                                Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Acorn Paper                                                         Check all that apply.
                                                                                                                      1,390.71
                                                                                                                     $________________________________
 30423 CANWOOD ST. #108 AGOURA HILLS,                                   Contingent
 CA 91301                                                               Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 ACT LEGALLY                                                         Check all that apply.
 P.O. 254491                                                            Contingent
 Sacramento CA 95865                                                    Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ADCO Manufacturing                                                  Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 2170 Academy Ave.                                                      Contingent
 Sanger CA 93657                                                        Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               7 of ___
                                                                                                                                            page __    138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 49 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,999.11
                                                                                                                     $________________________________
 ADT                                                                    Contingent
 759 Ward Drive                                                         Unliquidated
 Santa Barbara CA 93111                                              
                                                                     ✔   Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Advance Cable Systems
 3024-C De La Vina                                                      Contingent
 Santa Barbara CA 93105                                                 Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Advance Design in Asphalt by Hayes & Sons                           Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 828 Calimex Road                                                       Contingent
 Nipomo CA 93444                                                        Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      7,971.00
                                                                                                                     $________________________________
 Advertising Art Studios, Inc                                        Check all that apply.
 4120 N Calhoun Rd                                                      Contingent
 Suite # 200                                                            Unliquidated
 Brookfield, WI 53005                                                   Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Agility                                                             Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 21906 Arnold Center Rd                                                 Contingent
 Carson CA 90810                                                        Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               8 of ___
                                                                                                                                            page __    138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 50 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 AGS Publications                                                       Contingent
 P.O. Box 1149                                                          Unliquidated
 Crowley TX 76036                                                       Disputed

                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       59,885.67
                                                                                                                     $________________________________
 Ahern Rentals
 P.O. Box 271390                                                        Contingent
 Las Vegas NV 89127-1390                                                Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 AIR Testing Services                                                Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 2472 Eastman Ave                                                       Contingent
 #34                                                                    Unliquidated
 Ventura CA 93003                                                       Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 AJAX /Santa Barbara                                                 Check all that apply.
 401 E Montecito Street                                                 Contingent
 Santa Barbara CA 93101                                                 Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 AJS & Associates , Inc                                              Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 200 Industrial Drive                                                   Contingent
 Random Lake WI 53075                                                   Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               9 of ___
                                                                                                                                            page __    138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 51 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Albertson's LLC                                                        Contingent
 222 E Highway 246                                                      Unliquidated
 Buellton CA 93427                                                      Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Alejandro Uribe Rico
 606 Alamo Pintado                                                      Contingent
 Solvang CA 93463                                                       Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ALL CRYO                                                            Check all that apply.
                                                                                                                      2,597.39
                                                                                                                     $________________________________
 21500 Sharp Rd                                                         Contingent
 Montgomery TX 77356                                                    Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      19,932.54
                                                                                                                     $________________________________
 Allan C Teixeira                                                    Check all that apply.
 550 Thousand Hills Rd                                                  Contingent
 Pismo Beach CA 93449                                                   Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Allied Central Coast                                                Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 P.O. Box 842685                                                        Contingent
 Los Angeles CA 90084                                                   Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 10 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 52 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Allstar Heating & Air Conditioning                                     Contingent
 47 Industrial Way                                                      Unliquidated
 Buellton CA 93427                                                      Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Alpha Fire Corp
 650 Sweeney Lane                                                       Contingent
 San Luis Obispo CA 93401                                               Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Alpha Inc                                                           Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 3350 Liberty SQ Pkwy                                                   Contingent
 Turlock CA 95381                                                       Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      756.00
                                                                                                                     $________________________________
 Alpha Omega                                                         Check all that apply.
 4910 Edna Rd                                                           Contingent
 San Luis Obispo CA 93401                                               Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Alta Imaging Supplies                                               Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 126 South Broadway Street                                              Contingent
 Suite # 112                                                            Unliquidated
 Checotah OK 74426                                                      Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 11 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 53 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Alvarado Street Brewery                                                Contingent
 1315 Dayton St                                                         Unliquidated
 #E                                                                     Disputed
 Salinas CA 93901
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       84.00
                                                                                                                     $________________________________
 Amber Ramirez
 3455 Marvin Street                                                     Contingent
 Santa Maria, CA 93455                                                  Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 American Brewers Guild                                              Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 1001 Maple St                                                          Contingent
 Salisbury VT 05769                                                     Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 American Express                                                    Check all that apply.
 P.O. Box 0001                                                          Contingent
 Los Angeles CA 90096-8000                                              Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 American Star Trailways                                             Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 791 Price Street #204                                                  Contingent
 Pismo Beach CA 93449                                                   Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 12 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 54 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             937.91
                                                                                                                     $________________________________
 AmeriGas                                                               Contingent
 912 W Betteravia Road                                                  Unliquidated
 Santa Maria CA 93455                                                   Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Ames Roofing, Inc.
 1825 Olive Dr.                                                         Contingent
 Santa Maria CA 93454                                                   Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Amoretti                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 451 Lombard Street                                                     Contingent
 Oxnard CA 93030                                                        Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Anderson Brothers Design & Supply                                   Check all that apply.
 212 Main Street                                                        Contingent
 Seal Beach CA 90740                                                    Unliquidated
 US                                                                     Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Andrew Calles                                                       Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 226 Terri Sue                                                          Contingent
 Buellton CA 93427                                                      Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 13 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 55 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Anthony Calles                                                         Contingent
 705 Central Ave Unit #16                                               Unliquidated
 Buellton CA 93427                                                      Disputed

                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  48
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Anthony De Dios
 388 Park St                                                            Contingent
 Buellton CA 93427                                                      Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  49
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Anthony Grimes                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 150 Second Street                                                      Contingent
 Santa Barbara CA 93427                                                 Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  50
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Anthony Knight                                                      Check all that apply.
 70 Valley Station Circle                                               Contingent
 Buellton CA 93427                                                      Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  51
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Antigo Zeon                                                         Check all that apply.
                                                                                                                       4,407.76
                                                                                                                     $________________________________
 1412 Deleglise Stree                                                   Contingent
 Antigo WI 54409                                                        Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 14 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 56 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  52
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Anton Paar Usa, Inc.                                                   Contingent
 10215 Timber Ridge Dr                                                  Unliquidated
 Ashland VA 23005                                                       Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  53
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Apex Auto Glass
 1020 W Betteravia Rd # A                                               Contingent
 Santa Maria CA 93455                                                   Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  54
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Applied Industrial Technologies - CA LLC                            Check all that apply.
                                                                                                                      467.46
                                                                                                                     $________________________________
 1010 W Betteravia Rd                                                   Contingent
 Santa Maria CA 93455                                                   Unliquidated
 United States                                                       
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  55
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      4,387.33
                                                                                                                     $________________________________
 Aramark Uniform Services                                            Check all that apply.
 2680 Palumbo Drive                                                     Contingent
 Lexington, KY 40509                                                    Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  56
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Argo Logistics Group                                                Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 P.O. Box 867                                                           Contingent
 Capitola GA 95010                                                      Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 15 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 57 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  57
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             450.00
                                                                                                                     $________________________________
 ARI GUSSOW                                                             Contingent
 3859 Uranus Ave                                                        Unliquidated
 Lompoc, CA 93436                                                       Disputed

                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  58
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Arizona Department of Liquor
 800 W. Washington St. #5                                               Contingent
 Phoenix AZ 85007                                                       Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  59
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Arizona Department of Revenue                                       Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 Department of Revenue                                                  Contingent
 Phoenix AZ 85038-9032                                                  Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  60
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Armadillo Insight                                                   Check all that apply.
 818 S 9 TH St                                                          Contingent
 Mount Vernon WA 98274-4014                                             Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  61
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ASCAP                                                               Check all that apply.
                                                                                                                       1,424.56
                                                                                                                     $________________________________
 P.O. BOX 331608                                                        Contingent
 Nashville TN 37203-7515                                                Unliquidated
 United States                                                       
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 16 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 58 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  62
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Ascendant Spirits Inc.                                                 Contingent
 118 Calle Bello                                                        Unliquidated
 Santa Barbara CA 93108                                                 Disputed
 USA
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  63
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 ASCNASH
 P.O. BOX 331608                                                        Contingent
 Nashville TN 37203-7515                                                Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  64
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Ashley Wedel                                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 1016 Archer Street                                                     Contingent
 Lompoc CA 93436                                                        Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  65
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      120.18
                                                                                                                     $________________________________
 Astro Packaging                                                     Check all that apply.
 1300 N Jefferson St                                                    Contingent
 Anaheim CA 92807                                                       Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  66
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Atascadero Glass                                                    Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 8730 El Camino Real                                                    Contingent
 Atascadero CA 93422                                                    Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 17 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 59 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  67
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Atradius Collections, Inc.                                             Contingent
 3500 Lacey Rd Ste 220                                                  Unliquidated
 Downers Grove IL 60515                                                 Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  68
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       289.44
                                                                                                                     $________________________________
 ATT
 PO BOX 5025 CAROL STREAM                                               Contingent
 IL 60197-5025                                                          Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  69
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Authentic Leather Patch Company, LLC                                Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 85 Industrial Way Suite C                                              Contingent
 Buellton CA 93463                                                      Unliquidated
 US                                                                     Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  70
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Baker's Table                                                       Check all that apply.
 3563 Numancia St,                                                      Contingent
 Santa Ynez CA 93460                                                    Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  71
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Ball Rig Welding LLC                                                Check all that apply.
                                                                                                                       49,308.61
                                                                                                                     $________________________________
 68 STUART CT                                                           Contingent
 OROVILLE CA 95965                                                      Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 18 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 60 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  72
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Bank of America                                                        Contingent
 P.O. Box 15019                                                         Unliquidated
 Wilmington DE 19886-5019                                               Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  73
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Bank of America - Visa
 PO Box 15019                                                           Contingent
 Wilmington DE 19886-5019                                               Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  74
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BANWILM                                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 P.O. Box 15019                                                         Contingent
 Wilmington DE 19886-5019                                               Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  75
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Bates Concrete Construction                                         Check all that apply.
 213 Willow Drive                                                       Contingent
 Solvang CA 93463                                                       Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  76
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Battaglia Commercial Real State                                     Check all that apply.
                                                                                                                       864.00
                                                                                                                     $________________________________
 2901 Grand Ave                                                         Contingent
 Suite D                                                                Unliquidated
 Los Olivos CA 93441                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 19 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 61 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  77
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Bay Alarm                                                              Contingent
 P.O. Box 7137                                                          Unliquidated
 San Francisco CA 94120-7137                                            Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  78
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 BAYSANF
 P.O. Box 7137                                                          Contingent
 San Francisco CA 94120-7137                                            Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  79
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BC Industrial Services                                              Check all that apply.
                                                                                                                      3,673.62
                                                                                                                     $________________________________
 2220 Eastman Ave #112                                                  Contingent
 Ventura CA 93003                                                       Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  80
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 BC Pump Sales & Service Inc.                                        Check all that apply.
 P.O. Box 6655                                                          Contingent
 Santa Maria CA 93456-6655                                              Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  81
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BCPSANT                                                             Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 P.O. Box 6655                                                          Contingent
 Santa Maria CA 93456-6655                                              Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 20 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 62 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  82
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             20,406.05
                                                                                                                     $________________________________
 Beall Insurance Services                                               Contingent
 130 W Vine Street                                                      Unliquidated
 Redlands CA 92373                                                      Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  83
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       400.00
                                                                                                                     $________________________________
 Bear Market Riot, LLC
 3013 Park St                                                           Contingent
 Paso Robles CA 93446                                                   Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  84
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Bedford Scrap Metal                                                 Check all that apply.
                                                                                                                      140.10
                                                                                                                     $________________________________
 1940 W. Betteravia Road                                                Contingent
 Santa Maria CA 93455                                                   Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  85
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Bee Safe Lock & Key                                                 Check all that apply.
 906 S Broadway                                                         Contingent
 Santa Maria CA 93427                                                   Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  86
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Berry Man, Inc.                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 205 West Montencito                                                    Contingent
 Santa Barbara CA 93101                                                 Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 21 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 63 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  87
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Best Label Company Inc                                                 Contingent
 2900 Faber Street                                                      Unliquidated
 Union City CA 94587                                                    Disputed

                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  88
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       13,992.50
                                                                                                                     $________________________________
 Beverage Wise LLC
 PO Box 645                                                             Contingent
 Solvang CA 93464                                                       Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  89
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Big I's Sheet Metal and Welding                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 817 Marilla Ave                                                        Contingent
 Santa Barbara CA 93101                                                 Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  90
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,982.54
                                                                                                                     $________________________________
 Big Red Crane Company                                               Check all that apply.
 162 Baldwin Rd                                                         Contingent
 Ojai California 93023                                                  Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  91
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Blaze Builders, Inc                                                 Check all that apply.
                                                                                                                       2,362.50
                                                                                                                     $________________________________
 11617 Cardelina Lane                                                   Contingent
 Atascadero CA 93422                                                    Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 22 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 64 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  92
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             3,540.53
                                                                                                                     $________________________________
 BlazerPR                                                               Contingent
 808 State Street at El Paseo                                           Unliquidated
 Santa Barbara CA 93101                                              
                                                                     ✔   Disputed

                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  93
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       4,506.25
                                                                                                                     $________________________________
 Blindtiger
 2012 NORTHWEST MARKET ST.                                              Contingent
 SEATTLE, WA 98107                                                      Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  94
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Blue Shield of CA                                                   Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 234 Cross St                                                           Contingent
 Woodland CA 956954600                                                  Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  95
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,128.73
                                                                                                                     $________________________________
 BMI                                                                 Check all that apply.
 10 music Square Esat                                                   Contingent
 Nashville TN 37203-4399                                                Unliquidated
                                                                     
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  96
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BOAWILM                                                             Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 PO Box 15019                                                           Contingent
 Wilmington DE 19886-5019                                               Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 23 of ___
                                                                                                                                                        138
              Case  9:20-bk-11208-MB
                Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor          _______________________________________________________
                  Name                            Main Document    Page 65 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  97
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             3,098.71
                                                                                                                     $________________________________
 Boelter                                                                Contingent
 4650 N Port Washington Rd                                              Unliquidated
 Washington Bldg 2nd Floor                                           
                                                                     ✔   Disputed
 Milwaukee WI 53212-1059
 United States                                                       Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  98
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       255.00
                                                                                                                     $________________________________
 Bonicomm
 Via Guareschi 5                                                        Contingent
 Basilicanova 43022                                                     Unliquidated
 Italy                                                               
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  99
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Boo Scarpati                                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 P.O Box 288                                                            Contingent
 Los Olivos CA 93441                                                    Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  100
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Bottenfield Construction                                            Check all that apply.
 24832 Apple St                                                         Contingent
 New Hall CA 91321                                                      Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  101
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Braun & Associates, Inc.                                            Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 P.O. Box 2004                                                          Contingent
 Buellton CA 91189-1125                                                 Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 24 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 66 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  102
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Brax Process and Pump Equipment                                       Contingent
 2115 Hellman Ave Unit H                                               Unliquidated
 Ontario CA 91761                                                      Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  103
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      60.00
                                                                                                                    $________________________________
 BREBOUL
 736 Pearl St.                                                         Contingent
 Boulder CO 80302                                                      Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  104
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 BRESACR                                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1415 L Street                                                         Contingent
 Sacramento CA 95814                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  105
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     6,885.00
                                                                                                                    $________________________________
 Brewers Association                                                Check all that apply.
 736 Pearl St.                                                         Contingent
 Boulder CO 80302                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  106
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Brewers Supply Group                                               Check all that apply.
                                                                                                                      53,814.32
                                                                                                                    $________________________________
 PO Box 74769                                                          Contingent
 Chicago IL 60694-4769                                                 Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                25 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 67 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  107
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Brewery REX                                                           Contingent
 600 West Knepp Ave                                                    Unliquidated
 Fullerton CA 92832                                                    Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  108
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Brewery Outfitters
 828 S.E. Ash St. Unit A                                               Contingent
 Portland OR 97214                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  109
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Brewing Science Institute                                          Check all that apply.
                                                                                                                     2,680.58
                                                                                                                    $________________________________
 779 Gold Hill Pl S                                                    Contingent
 Woodland Park CO 80863                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  110
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     275.00
                                                                                                                    $________________________________
 Brian Black                                                        Check all that apply.
                                                                       Contingent
                                                                       Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  111
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Brian Flynn                                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 320 Sycamore Dr.                                                      Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                26 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 68 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  112
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Brian Green                                                           Contingent
 4735 Andrita St.                                                      Unliquidated
 Santa Barbara CA 93110                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  113
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      761.00
                                                                                                                    $________________________________
 Bright Events
 1120 Mark Avenue                                                      Contingent
 Carpinteria CA 93013                                                  Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  114
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Brothers Glass                                                     Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1230 Mission Dr                                                       Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  115
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Bryan Titus                                                        Check all that apply.
 418 W Islay St                                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  116
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Buellton Auto Parts                                                Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 613 Avenue of Flags                                                   Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                27 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 69 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  117
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             450.00
                                                                                                                    $________________________________
 Buellton Chamber of Commerce                                          Contingent
 P.O. Box 231                                                          Unliquidated
 Buellton CA 93427                                                     Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  118
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Buellton Garage Inc
 320 Central Avenue                                                    Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  119
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Buellton Medical Clinic                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 195 W. HWY 246                                                        Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  120
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     17,982.63
                                                                                                                    $________________________________
 C J Strand Properties                                              Check all that apply.
 1411 Marsh Street                                                     Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  121
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 C.H. Robison                                                       Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O.Box 9121                                                          Contingent
 Minneapolis MN 55480                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                28 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 70 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  122
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 CA Department of Public Health                                        Contingent
 P.O.Box 997435 MS 7602                                                Unliquidated
 Sacramento CA 95899-7435                                              Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  123
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 CA State Disbursments unit
 P.O. Box 989067                                                       Contingent
 West Sacramento CA 95798                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  124
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Cal Coast Irrigation                                               Check all that apply.
                                                                                                                     413.71
                                                                                                                    $________________________________
 180 Industrial Way # B                                                Contingent
 Buellton CA 93427                                                     Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  125
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     44,700.00
                                                                                                                    $________________________________
 CAL-THERM, INC                                                     Check all that apply.
 5595 Daniels St                                                       Contingent
 Suite F                                                               Unliquidated
 Chino CA 91710                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  126
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 California Craft Brewers Association                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 555 Capitol Mall St                                                   Contingent
 #1275                                                                 Unliquidated
 Sacramento CA 95814                                                   Disputed
 United States                                                      Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                29 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 71 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  127
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 California Department of Public Health                                Contingent
 P.O. Box 997435, MS 7602                                              Unliquidated
 Chico CA 95899-7435                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  128
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 California Secretary of State
 P.O. Box 944260                                                       Contingent
 Sacramento CA 94244-2600                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  129
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CalRecycle                                                         Check all that apply.
                                                                                                                     804.66
                                                                                                                    $________________________________
 P.O. Box 4025                                                         Contingent
 Sacramento CA 95812-4025                                              Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  130
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     287.24
                                                                                                                    $________________________________
 Captuer Headwear                                                   Check all that apply.
 PO BOX 71130                                                          Contingent
 SPRINGFIELD OR 97475                                                  Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  131
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Central Coast Brewing                                              Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1422 Monterey St                                                      Contingent
 Ste # B100                                                            Unliquidated
 San Luis Obispo CA 93401                                              Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                30 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 72 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  132
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Central Coast Distribution                                            Contingent
 815 South Blosser Road                                                Unliquidated
 Santa Maria CA 93458                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  133
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Central Coast Heating & Air
 623 Barberry Way                                                      Contingent
 Nipomo CA 93444                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  134
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Central States Equipment & Service                                 Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2700 Partnership Blvd                                                 Contingent
 Springfield MO 65803                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  135
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     26,861.88
                                                                                                                    $________________________________
 CenturyLink                                                        Check all that apply.
 P.O. Box 910182                                                       Contingent
 Denver CO 80291-0182                                                  Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  136
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CES                                                                Check all that apply.
                                                                                                                      100.00
                                                                                                                    $________________________________
 1036 West Taft Ave                                                    Contingent
 #150                                                                  Unliquidated
 Orange CA 92865                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                31 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 73 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  137
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Chambers and Chambers                                                 Contingent
 2140 Palou Ave.                                                       Unliquidated
 San Francisco CA 94124                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  138
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Chapman
 123 N Cypress St                                                      Contingent
 Orange CA 92866                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  139
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Chase                                                              Check all that apply.
                                                                                                                     23,080.25
                                                                                                                    $________________________________
 P.O. Box 94014                                                        Contingent
 Palatine IL 60094-4014                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  140
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,534.00
                                                                                                                    $________________________________
 Chef Tacos                                                         Check all that apply.
 1117 N Creston St                                                     Contingent
 Santa Maria CA 93458                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  141
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Chemsearch                                                         Check all that apply.
                                                                                                                      1,689.74
                                                                                                                    $________________________________
 23261 Network Place                                                   Contingent
 Chicago IL 60673-1232                                                 Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                32 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 74 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  142
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 China Container Line                                                  Contingent
 10350 Heritage Park Drive                                             Unliquidated
 Santa Fe Springs CA 90670                                             Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  143
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 CIP
 91 E Second St                                                        Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  144
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CITIG INC                                                          Check all that apply.
                                                                                                                     1,070.00
                                                                                                                    $________________________________
 347 Chapala St                                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  145
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 City of Solvang                                                    Check all that apply.
 1644 Oak Street                                                       Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  146
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CJMSANT                                                            Check all that apply.
                                                                                                                      2,001.63
                                                                                                                    $________________________________
 300 East Canon Perdido                                                Contingent
 Santa Barbara CA 93101                                                Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                33 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 75 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  147
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Classic Party Rentals-SY                                              Contingent
 55 Industrial Way                                                     Unliquidated
 Buellton CA 93427                                                     Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  148
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Clay's Septic & Jetting Inc
 867 Guadalupe Street                                                  Contingent
 Guadalupe CA 93434                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  149
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CLESANT                                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 3463 State Street                                                     Contingent
 Santa Barbara CA 93105                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  150
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Cln Worldwide, LLC                                                 Check all that apply.
 8530 -A Steele Creek Place Drive                                      Contingent
 Charlotte NC 28273                                                    Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  151
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 COASEQU                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. 3582                                                             Contingent
 Sequim WA 98382                                                       Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                34 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 76 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  152
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Coast Engineering & Survey, Inc                                       Contingent
 560 Left Street                                                       Unliquidated
 San Luis Obispo CA 93401                                              Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  153
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Coast Fluid-Aire, Inc
 547 West Betteravia Rd # G                                            Contingent
 Santa Maria CA 93455                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  154
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Coast Hills Credit Union                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 125 N Moorpark Rd                                                     Contingent
 Thousand Oaks CA 91360                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  155
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Coast Winery Sytems                                                Check all that apply.
 P.O. 3582                                                             Contingent
 Sequim WA 98382                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  156
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Coastal Byproducts                                                 Check all that apply.
                                                                                                                      330.00
                                                                                                                    $________________________________
 133 E De La Guerra St                                                 Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                35 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 77 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  157
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,350.00
                                                                                                                    $________________________________
 Coastal Valleys Roofing                                               Contingent
 436 Gay Dr                                                            Unliquidated
 Buellton CA 93427                                                     Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  158
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      690.00
                                                                                                                    $________________________________
 Colgate Carpet & Upholster
 360 Terrace Court                                                     Contingent
 Buellton CA 93427                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  159
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 COMAC                                                              Check all that apply.
                                                                                                                     56,786.70
                                                                                                                    $________________________________
 VIA Guareschi 5                                                       Contingent
 Basilicanova 43022                                                    Unliquidated
 Italy                                                                 Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  160
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     6,055.28
                                                                                                                    $________________________________
 Comcast                                                            Check all that apply.
 P.O. Box 34744                                                        Contingent
 Seattle CA 98124-1744                                                 Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  161
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Commercial Energy                                                  Check all that apply.
                                                                                                                      6,205.48
                                                                                                                    $________________________________
 DEPT LA 23708                                                         Contingent
 Pasadena CA 91185-3708                                                Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                36 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 78 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  162
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             43.09
                                                                                                                    $________________________________
 CompuVision                                                           Contingent
 1421 State St. Suite F                                                Unliquidated
 Santa Barbara CA 93101                                             
                                                                    ✔   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  163
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 ConsciousKombucha
 707 Cathedral Pointe Lane                                             Contingent
 Santa Barbara CA 93111                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  164
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Country Malt                                                       Check all that apply.
                                                                                                                     61,547.96
                                                                                                                    $________________________________
 P.O. Box 51602                                                        Contingent
 Los Angeles CA 90051-5902                                             Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  165
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 County of Sanitation Company                                       Check all that apply.
 P.O. Box 950                                                          Contingent
 Ventura CA 93002                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  166
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 County of Santa Barbara Planning and                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Development                                                           Contingent
 123 E Anapamu St                                                      Unliquidated
 Santa Barbara CA 93101-2058                                           Disputed
 United States                                                      Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                37 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 79 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  167
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 County of Santa Barbara Public                                         Contingent
 123 E. Anapamu St.                                                     Unliquidated
 Santa Barbara CA 93101                                                 Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  168
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       912.40
                                                                                                                     $________________________________
 County of SB Environmental Health Services
 2125 S Centerpointe Parkway # 333                                      Contingent
 Santa Maria CA 93455                                                   Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  169
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 COUVENT                                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 P.O. Box 950                                                           Contingent
 Ventura CA 93002                                                       Unliquidated
 USA                                                                    Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  170
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 COWSOLV                                                             Check all that apply.
 P.O. Box 741                                                           Contingent
 Solvang CA 93464                                                       Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  171
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 COX Business                                                        Check all that apply.
                                                                                                                       4,134.73
                                                                                                                     $________________________________
 P.O. Box 79172                                                         Contingent
 Phoenix AZ 85062-9172                                                  Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                 38 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 80 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  172
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 COXPHOE                                                               Contingent
 P.O. Box 79172                                                        Unliquidated
 Phoenix AZ 85062-9172                                                 Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  173
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      245.00
                                                                                                                    $________________________________
 Cozzini Bros., Inc.
 350 Howard Ave                                                        Contingent
 Des Plaines IL 600181908                                              Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  174
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CPC LTD                                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 18 Pepin St. Unit #A-2                                                Contingent
 West Warwick RI 2893                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  175
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 CPCWEST                                                            Check all that apply.
 18 Pepin St. Unit #A-2                                                Contingent
 West Warwick RI 02893                                                 Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  176
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Craft Beer & Brewing                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 214 S. College Ave                                                    Contingent
 Fort Collins AZ 80524                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                39 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 81 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  177
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Craft Beverage Compliance                                             Contingent
 P.O. Box 3274                                                         Unliquidated
 Huntington Beach CA 92605                                             Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  178
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      3,657.29
                                                                                                                    $________________________________
 Crosby Hops
 18564 Arbord Grove                                                    Contingent
 Woodburn CA 97071                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  179
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Custom Breweries Inc                                               Check all that apply.
                                                                                                                     1,467.43
                                                                                                                    $________________________________
 8444 Aitken Road                                                      Contingent
 Unit #B                                                               Unliquidated
 Chilliwack, BC V2R3W8                                              
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  180
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     308.24
                                                                                                                    $________________________________
 Custom Hardware Inc                                                Check all that apply.
 82 Industrial Way                                                     Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  181
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Cyber Copy                                                         Check all that apply.
                                                                                                                      322.48
                                                                                                                    $________________________________
 621 Via Alondra ST                                                    Contingent
 Camarillo CA 93012                                                    Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                40 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 82 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  182
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 D. Volk Wines                                                         Contingent
 3160 Glengary Road                                                    Unliquidated
 Santa Ynez CA 93460                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  183
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 DAHL AIR CONDITIONING
 85 Industrial Way Suite # H                                           Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  184
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Daniel Gomez                                                       Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 419 Central Ave                                                       Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  185
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Daniel Urquhart                                                    Check all that apply.
 1026 Butterfly Court                                                  Contingent
 Santa Maria CA 93455                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  186
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 David Esdaile                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 340 Valley Dairy Rd.                                                  Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                41 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 83 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  187
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 David Purling                                                         Contingent
 P.O. Box 60709                                                        Unliquidated
 Santa Barbara CA 93160                                                Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  188
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 David Sipes
 11 Linden Drive                                                       Contingent
 Cohasset WA 02025                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  189
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 David Traille                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 777 Arroyo Way                                                        Contingent
 Orcutt CA 93455                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  190
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Davmar                                                             Check all that apply.
 1775 Callens Rd                                                       Contingent
 Ventura CA 930035610                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  191
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Diaz Automotive & Tires                                            Check all that apply.
                                                                                                                      100.00
                                                                                                                    $________________________________
 141 E Highway 246                                                     Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                42 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 84 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  192
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             20,222.99
                                                                                                                    $________________________________
 DirecTV                                                               Contingent
 P.O. Box 60036                                                        Unliquidated
 Los Angeles CA                                                     
                                                                    ✔   Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  193
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 DMHA Architecture+Interior Design
 1 N Cesar Chavez                                                      Contingent
 Santa Barbara CA 93103                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  194
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Docuproducts                                                       Check all that apply.
                                                                                                                     3,756.99
                                                                                                                    $________________________________
 P.O. Box 660831                                                       Contingent
 Dallas TX 75266-0831                                                  Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  195
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 DPM Plumbing                                                       Check all that apply.
 P.O. Box 1353                                                         Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  196
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Draft Beer Maintenance                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 13751 Yellowtone Dr                                                   Contingent
 Santa Ana CA 92705                                                    Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                43 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 85 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  197
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Draft Magazine                                                        Contingent
 600 University St. Stuite 2328                                        Unliquidated
 Seattle WA 98101                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  198
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Draughtsmen Aleworks
 53 Santa Felicia                                                      Contingent
 Goleta CA 93117                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  199
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 DRINKTANKS                                                         Check all that apply.
                                                                                                                     631.12
                                                                                                                    $________________________________
 40 SW Century Drive                                                   Contingent
 Suite 100                                                             Unliquidated
 Bend OR 97702                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  200
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Drown Consulting LLC                                               Check all that apply.
 11503 Spruce Run Drive                                                Contingent
 Sant Diego CA 92131                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  201
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Durbiano Fire Protection                                           Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 147                                                          Contingent
 Santa Barbara CA 93102-0147                                           Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                44 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 86 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  202
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,475.96
                                                                                                                    $________________________________
 Eastman Company                                                       Contingent
 23 W Prade St                                                         Unliquidated
 Santa Barbara CA 93105                                                Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  203
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      345.00
                                                                                                                    $________________________________
 Eco Air Refrigeration
 P.O. Box 1628                                                         Contingent
 Pismo Beach CA 93448                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  204
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Ecolab                                                             Check all that apply.
                                                                                                                     7,346.10
                                                                                                                    $________________________________
 P.O Box 100512                                                        Contingent
 Pasadena CA 91189-0512                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  205
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     95.98
                                                                                                                    $________________________________
 Ecolab Food Specialist Inc                                         Check all that apply.
 24198 Network Place                                                   Contingent
 Chicago IL 60673-1241                                                 Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  206
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Ecolab Pest Elim.Div                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 26252 Network Place                                                   Contingent
 Chicago IL 60673-1262                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                45 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 87 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  207
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,033.94
                                                                                                                    $________________________________
 Edison, So. Cal                                                       Contingent
 P.O. Box 600                                                          Unliquidated
 Rosemead CA 91771-0001                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  208
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,772.40
                                                                                                                    $________________________________
 Edna's Bakery
 390 Buckly Road # F                                                   Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  209
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Edward Schram                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 3366 Shadetree Way                                                    Contingent
 Camarillo CA 93012                                                    Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  210
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     841.00
                                                                                                                    $________________________________
 Effele                                                             Check all that apply.
 719 2nd Ave 1075                                                      Contingent
 Seattle WA 98104                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  211
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 El Rancho Marketplace                                              Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 555 Five Cities Dr                                                    Contingent
 Pismo Beach CA 93449                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                46 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 88 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  212
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Electric Motor Works                                                  Contingent
 803 INYO STREET                                                       Unliquidated
 P.O. BOx 3349                                                         Disputed
 Bakersfield CA 93305
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  213
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Elite Party Rentals
 209 W. Hwy. 246                                                       Contingent
 Buellton CA 93427                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  214
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Elverhoj Museum                                                    Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1624 Elverhoy Way                                                     Contingent
 Solvang CA 93463                                                      Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  215
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     52,363.76
                                                                                                                    $________________________________
 Empire Electrical Solutions Inc.                                   Check all that apply.
 3904-7 Broad St Ste 416                                               Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  216
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 EMPSACR                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 826880, MIC 83                                               Contingent
 Sacramento CA 94280-0001                                              Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                47 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 89 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  217
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Enegren                                                               Contingent
 444 Zachary St Unit 120                                               Unliquidated
 Moorpark CA 93021                                                     Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  218
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,782.00
                                                                                                                    $________________________________
 Engineered Brew
 1658 N Milwaukee Ave                                                  Contingent
 Suite #264                                                            Unliquidated
 Chicago IL 60647                                                      Disputed
 United States
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  219
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Epic Wines                                                         Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2160 41st Ave. Suite #13                                              Contingent
 Capitola CA 95010                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  220
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 EPPIG Brewing                                                      Check all that apply.
 3052 El Cajon Blvd                                                    Contingent
 Suite # C                                                             Unliquidated
 San Diego CA 92104                                                    Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  221
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Equine Water USA                                                   Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 61815                                                        Contingent
 Santa Barbara CA 93160                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                48 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 90 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  222
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Equipure Water USA                                                    Contingent
 P.O. Box 1448                                                         Unliquidated
 Santa Ynez CA 93460                                                   Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  223
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      225.00
                                                                                                                    $________________________________
 Eric C Sena
 790 NW 185th Ave                                                      Contingent
 # 104                                                                 Unliquidated
 Beaverton OR 97006                                                 
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  224
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Erika Perez                                                        Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1213 Riverside Dr.                                                    Contingent
 Lompoc CA 93436                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  225
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Ethnic Breads                                                      Check all that apply.
 137 Aero Camino                                                       Contingent
 Goleta CA 93117                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  226
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Evergreen                                                          Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 417 Zink Ave                                                          Contingent
 Santa Barbara CA 93111                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                49 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 91 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  227
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,006.76
                                                                                                                    $________________________________
 F H Pumps, Inc                                                        Contingent
 4741 Ortega St                                                        Unliquidated
 Ventura CA 93003                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  228
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      541,816.46
                                                                                                                    $________________________________
 Fauver-Large -Archbald -Spray
 820 State St.                                                         Contingent
 Fourth Floor                                                          Unliquidated
 Santa Barbara CA 93101                                             
                                                                    ✔
                                                                        Disputed
 USA
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  229
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 FedEX                                                              Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 DEPT LA P.O. Box 21415                                                Contingent
 Pasadena CA 91185-1415                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  230
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 FEMA Flood Payments                                                Check all that apply.
 P.O. Box 790348                                                       Contingent
 St. Louis MO 63179-0348                                               Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  231
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 FEMSTLO                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 790348                                                       Contingent
 St. Louis MO 63179-0348                                               Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                50 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC     Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                  9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                             Main Document    Page 92 Case number (if known)_____________________________________
                                                                           of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  232
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             24,480.17
                                                                                                                    $________________________________
 Figueroa Mountain Brewing Co. Westlake Village                        Contingent
 6729 N. Palm Ave #200                                                 Unliquidated
 Fresno CA 93704                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  233
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      8,131.47
                                                                                                                    $________________________________
 Figueroa Mountain Mug Club, LLC
 45 Industrial Way                                                     Contingent
 Buellton CA 93427                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  234
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Figueroa Mountain Productions                                      Check all that apply.
                                                                                                                     68,367.30
                                                                                                                    $________________________________
 6729 N. Palm Avenue, Suite 200                                        Contingent
 Fresno CA 93704                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  235
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,015.00
                                                                                                                    $________________________________
 Figueroa Mountain_Productions                                      Check all that apply.
 6729 N. Palm Avenue, Suite 200                                        Contingent
 Fresno CA 93704                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  236
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Financial Indemnity Company                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 8360 LBJ Freeway                                                      Contingent
 Dallas CA 75243                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                51 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 93 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  237
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Firestone Walker Brewing Co                                           Contingent
 620 McMurray Rd                                                       Unliquidated
 Buellton CA 93427                                                     Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  238
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 FIRWIXO
 28059 Center Oaks Ct.                                                 Contingent
 Wixom MI 48393                                                        Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  239
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Five Star Chemicals & Supply Inc.                                  Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 4915 E. 52nd Ave                                                      Contingent
 Commerce City CO 80022                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  240
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Flying Goat Cellars                                                Check all that apply.
 P.O. Box 565                                                          Contingent
 Lompoc CA 93438                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  241
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 FME Arroyo Grande (Avenida Caballo)                                Check all that apply.
                                                                                                                      390,538.44
                                                                                                                    $________________________________
 6729 N. Palm Ste. #200                                                Contingent
 Fresno CA 93704                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                52 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 94 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  242
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Foods Co                                                              Contingent
 2508 Castlerock Ln                                                    Unliquidated
 Santa Maria CA 93455                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  243
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,578.92
                                                                                                                    $________________________________
 Ford Credit
 P.O. Box 552679                                                       Contingent
 Detroit MI 48255-2679                                                 Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  244
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Freeman                                                            Check all that apply.
                                                                                                                     4,270.00
                                                                                                                    $________________________________
 PO BOX 650036                                                         Contingent
 DALLAS TX 75265                                                       Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  245
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     299.41
                                                                                                                    $________________________________
 Frontier Communications                                            Check all that apply.
 P.O. Box 740407                                                       Contingent
 Cincinnati OH 45274-0407                                              Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  246
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Frontline Construction & Fencing                                   Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 1448                                                         Contingent
 Arrroyo Grande CA 93421                                               Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                53 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 95 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  247
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Galco                                                                 Contingent
 26010 Pinehurst                                                       Unliquidated
 Madison Heights MI 48071                                              Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  248
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Geemacher LLC
 31 Robison Street                                                     Contingent
 Pottstown PA 19464                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  249
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 GEO Solutions                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 220 High Street                                                       Contingent
 San Luis Obispo CA 93401                                              Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  250
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,100.00
                                                                                                                    $________________________________
 Ginos                                                              Check all that apply.
 383 AVENUE OF THE FLAGS                                               Contingent
 BUELLTON CA 93427                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  251
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Global Silicones Inc                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 49 Industral Way                                                      Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                54 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 96 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  252
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             457.26
                                                                                                                    $________________________________
 GLS                                                                   Contingent
 P.O. Box 1907                                                         Unliquidated
 San Ramon CA 94583                                                 
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  253
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 GRAFRES
 P.O. Box 2808                                                         Contingent
 Fresno CA 93745                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  254
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Grainger                                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 Dept. 878664903                                                       Contingent
 Palatine IL 60038-0001                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  255
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     966.84
                                                                                                                    $________________________________
 Grandstand                                                         Check all that apply.
 P.O. Box 3497                                                         Contingent
 Whichita KS 67201-3497                                                Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  256
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Gray Lift, Inc.                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 2808                                                         Contingent
 Fresno CA 93745                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                55 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 97 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  257
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,088.33
                                                                                                                    $________________________________
 Great America Financial Services                                      Contingent
 P.O. Box 660831                                                       Unliquidated
 Dallas TX 75266-0831                                               
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  258
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Great Brewers / L Knife Distribution
 7825 Trade Street Suite 110B                                          Contingent
 San Diego CA 92121                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  259
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Green Cheek Beer Co                                                Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2294 N Batavia St                                                     Contingent
 Unit C                                                                Unliquidated
 Orange CA 92865                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  260
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Griffin Publishing                                                 Check all that apply.
 3868 Pueblo Ave                                                       Contingent
 Santa Barbara CA 93110                                                Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  261
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 GRW Equipment                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 3415 Alken Street                                                     Contingent
 Bakersfield CA 93308                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                56 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 98 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  262
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             330.00
                                                                                                                    $________________________________
 GS1 US, Inc.                                                          Contingent
 P.O. Box 71-3034                                                      Unliquidated
 Columbus OH 43271-3034                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  263
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      750.85
                                                                                                                    $________________________________
 GSO
 P.O. BOX 1907                                                         Contingent
 San Ramon CA 94583                                                    Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  264
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Guy L. Warden & Sons                                               Check all that apply.
                                                                                                                     621.44
                                                                                                                    $________________________________
 16626 Parkside Ave                                                    Contingent
 Cerritos CA 907031832                                                 Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  265
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     766.08
                                                                                                                    $________________________________
 H.Y. H Intertnational                                              Check all that apply.
 9107 NW 105th Way                                                     Contingent
 Medley FL 33178                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  266
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Halverson Northwest Law Group P.C.                                 Check all that apply.
                                                                                                                      26,507.57
                                                                                                                    $________________________________
 P.O.Box 22550                                                         Contingent
 Yakima WA 98907                                                       Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                57 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20               00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document    Page 99 Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  267
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 HALYAKI                                                               Contingent
 P.O.Box 22550                                                         Unliquidated
 Yakima WA 98907                                                       Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  268
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 HANAVIL
 P.O. Box 331                                                          Contingent
 Avila Beach CA 93424                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  269
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Hansen Advertising                                                 Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 331                                                          Contingent
 Avila Beach CA 93424                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  270
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     434.00
                                                                                                                    $________________________________
 Harbor Distributing, LLC                                           Check all that apply.
 P.O. Box 842685                                                       Contingent
 Los Angeles CA 90084-2685                                             Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  271
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Harry E. Hagen, Treasurer-Tax Collector                            Check all that apply.
                                                                                                                      418,701.85
                                                                                                                    $________________________________
 P.O. Box 579                                                          Contingent
 Santa Barbara CA 93102-0579                                           Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                58 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 100Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  272
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             52,126.68
                                                                                                                    $________________________________
 Harry Poor                                                            Contingent
 47 Industrial Way                                                     Unliquidated
 Buellton CA 93427                                                     Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  273
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Hartford Fire Insurance
 P.O. Box 731178                                                       Contingent
 Dallas CA 75373-1178                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  274
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Hartford Fire Insurance Company                                    Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 731178                                                       Contingent
 Dallas CA 75373-1178                                                  Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  275
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 HELENA AVENUE BAKERY                                               Check all that apply.
 218 HELENA AVENUE                                                     Contingent
 SANTA BARBARA CA 93101                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  276
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Herc Rentals                                                       Check all that apply.
                                                                                                                      48,215.61
                                                                                                                    $________________________________
 P.O. Box 936257                                                       Contingent
 Atlanta GA 31193-6257                                                 Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                59 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 101Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  277
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             315.00
                                                                                                                    $________________________________
 Hippy Pop Inc                                                         Contingent
 2112 Mountain Ave                                                     Unliquidated
 Santa Barbara CA 93101                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  278
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Hogs & Hops
 210 E 3rd St                                                          Contingent
 Unit #A                                                               Unliquidated
 Long Beach CA 90802                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  279
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Home Depot At-Home Svc.                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 9206 Bond St                                                          Contingent
 Overland Park KS 662141727                                            Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  280
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     9,763.28
                                                                                                                    $________________________________
 Hopsteiner Inc.                                                    Check all that apply.
 655 Maddison Ave                                                      Contingent
 New York NY 10065-8078                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  281
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Hygiena                                                            Check all that apply.
                                                                                                                      3,845.46
                                                                                                                    $________________________________
 File 2007                                                             Contingent
 1801 W Olympic BLVD                                                   Unliquidated
 Pasadena CA 91199-2007                                             
                                                                    ✔
                                                                        Disputed
 United States                                                      Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                60 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 102Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  282
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Hyle Engineering Co Inc                                               Contingent
 18818 Wyandotte St                                                    Unliquidated
 Reseda CA 91335                                                       Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  283
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 I Grind Design
 P.O. Box 288                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  284
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 I Grind Design                                                     Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 288                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  285
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,397.00
                                                                                                                    $________________________________
 ID Technology                                                      Check all that apply.
 P.O. Box 73419                                                        Contingent
 Clevland OH 44193                                                     Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  286
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 IMGSANT                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 3070 Skyway Dr Ste # 106                                              Contingent
 Santa Maria CA 93455                                                  Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                61 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 103Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  287
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,195.08
                                                                                                                    $________________________________
 Impulse Advance Communications                                        Contingent
 6144 Calle Real                                                       Unliquidated
 Suite #200                                                         
                                                                    ✔   Disputed
 Goleta CA 93117
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  288
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Indie Hops
 2505 SE 11th Ave                                                      Contingent
 Suite # 311                                                           Unliquidated
 Portland Oregon 97202                                                 Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  289
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Indigo Bay, Inc.                                                   Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1048 Stonybrook Dr                                                    Contingent
 NAPA CA 94558                                                         Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  290
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Ingersoll Rand                                                     Check all that apply.
 6291 Burnham Avenue                                                   Contingent
 Buena Park CA 90621                                                   Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  291
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Inklings Printing Co                                               Check all that apply.
                                                                                                                      1,238.26
                                                                                                                    $________________________________
 1693 Mission Dr                                                       Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                62 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 104Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  292
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Inside the Santa Ynez Valley Magazine                                 Contingent
 P.O. Box 227                                                          Unliquidated
 Los Olivos CA 93441                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  293
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 INSLOSO
 P.O. Box 227                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  294
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Insomniac Computer Services                                        Check all that apply.
                                                                                                                     741.34
                                                                                                                    $________________________________
 516 N Sixth St                                                        Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  295
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 INSSOLV                                                            Check all that apply.
 P.O. Box 273                                                          Contingent
 Solvang CA 93464                                                      Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  296
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Invisible Sentinel , Inc                                           Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 3711 Market Street # 910                                              Contingent
 Philadelphia PA 19104                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                63 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 105Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  297
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,228.51
                                                                                                                    $________________________________
 IPFS                                                                  Contingent
 777 SOUTH FIGUEROA ST STE 300                                         Unliquidated
 LOS ANGELES CA 90017                                                  Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  298
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 IRi
 150 N Clinton Street                                                  Contingent
 Chicago IL 60661-1416                                                 Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  299
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Ironbite Fabrications                                              Check all that apply.
                                                                                                                     80,732.64
                                                                                                                    $________________________________
 2209 Willow Rd                                                        Contingent
 Arroyo Grande CA 93420                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  300
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Isabella Rubio                                                     Check all that apply.
 1213 Riverside Dr                                                     Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  301
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Island Brewing Company                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 5049 Sixth Street                                                     Contingent
 Buellton CA 93013                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                64 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 106Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  302
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Island Daze, Inc.                                                     Contingent
 1064 NW 3rd St                                                        Unliquidated
 Hallandale Beach FL 33009                                             Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  303
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 J & S Plumbing
 P.O. Box 635                                                          Contingent
 Buellton CA 93427                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  304
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 J North Productions LLC                                            Check all that apply.
                                                                                                                     1,150.00
                                                                                                                    $________________________________
 222 East Canon Perdido                                                Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  305
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     737.12
                                                                                                                    $________________________________
 J&L Wines                                                          Check all that apply.
 P.O. Box 2399                                                         Contingent
 Paso Robles CA 93446-2399                                             Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  306
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jacob Steven Rollins                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2114 Hawk St                                                          Contingent
 Simi Valley CA 93065                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                65 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 107Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  307
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             60.00
                                                                                                                    $________________________________
 Jake Bonnean                                                          Contingent
 110 Saint Albans Pl.                                                  Unliquidated
 Goleta CA 93117                                                    
                                                                    ✔   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  308
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Jakes Plumbing
 110 Saint Albans Pl                                                   Contingent
 Goleta CA 93117                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  309
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 James Dietenhofer                                                  Check all that apply.
                                                                                                                     118,416.71
                                                                                                                    $________________________________
 P.O. Box 637                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  310
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 JARED RUDDER                                                       Check all that apply.
 121 VICTORY DRIVE                                                     Contingent
 BUELLTON CA 93427                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  311
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jason Love                                                         Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 484 Paseo del Valle                                                   Contingent
 Camarillo CA 93010                                                    Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                66 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 108Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  312
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 JDRF One Walk                                                         Contingent
 811 Wilshire Boulevard Ste 1600                                       Unliquidated
 Los Angeles CA 90017                                                  Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  313
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      84.00
                                                                                                                    $________________________________
 Jenna Brown
 572 E Foothill Blvd Apt 11                                            Contingent
 San Luis Obispo CA 93405                                              Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  314
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jennifer Birch                                                     Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 858 Penn St                                                           Contingent
 El Segundo CA 90245                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  315
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Jennifer Pommier                                                   Check all that apply.
 3910 MESA CIRCLE DR. #201                                             Contingent
 LOMPOC CA 93436                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  316
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jeremy Nelson                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2941 Stedium DR                                                       Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                67 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 109Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  317
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 JL Wines                                                              Contingent
 1850 Ramada Dr # 3                                                    Unliquidated
 Paso Robles CA 93446                                                  Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  318
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 John Ware
 264 Camino Bailen                                                     Contingent
 Escondido CA 92029                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  319
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Johnson & Johnson                                                  Check all that apply.
                                                                                                                     100,499.54
                                                                                                                    $________________________________
 680 Alamo Pintado Rd. Suite 102                                       Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  320
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     16,367.61
                                                                                                                    $________________________________
 Johnson Excavation                                                 Check all that apply.
 P.O. Box 987                                                          Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  321
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jonathan Carpenter/ Openso LLC                                     Check all that apply.
                                                                                                                      70,102.79
                                                                                                                    $________________________________
 1946 Lake Shore Ave                                                   Contingent
 Los Angeles CA 90039                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                68 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 110Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  322
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             5,000.00
                                                                                                                    $________________________________
 JOO'R'S Welding & Metal                                               Contingent
 10600 Dawson Canyon Road                                              Unliquidated
 Corona CA 92883                                                    
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  323
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Jordano's #04
 550 South Patterson Ave                                               Contingent
 Santa Barbara CA 93111                                                Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  324
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Jordano's #06                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 550 South Patterson                                                   Contingent
 Santa Barbara CA 93111                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  325
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Jordanos #1                                                        Check all that apply.
 550 South Patterson Ave                                               Contingent
 Santa Barbara CA 93111                                                Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  326
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Joseph Construction and Consulting, Inc                            Check all that apply.
                                                                                                                      18,600.00
                                                                                                                    $________________________________
 P.O. Box 1410                                                         Contingent
 Nipomo CA 93444                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                69 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 111Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  327
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Joseph M Silva                                                        Contingent
 4670 Tajo Dr                                                          Unliquidated
 Santa Barbara CA 93110                                                Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  328
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Juan_Zepeda
 1616 Maple St.                                                        Contingent
 Solvang CA 93463                                                      Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  329
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Judie Dietenhofer                                                  Check all that apply.
                                                                                                                     84,908.54
                                                                                                                    $________________________________
 P.O. Box 637                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  330
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Jump On The Bus                                                    Check all that apply.
 4460 Foothill Road                                                    Contingent
 Carpinteria CA 93103                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  331
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Justin Bournonville                                                Check all that apply.
                                                                                                                      300.00
                                                                                                                    $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                70 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 112Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  332
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Kady Fleckenstein                                                     Contingent
 3100 Alisal Rd                                                        Unliquidated
 Gaviota CA 93117                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  333
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      20,652.37
                                                                                                                    $________________________________
 Kathinka Engineering
 1402 Laporte Ave Fort                                                 Contingent
 Collins CO 80521                                                      Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  334
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Katie Greer                                                        Check all that apply.
                                                                                                                     2,750.00
                                                                                                                    $________________________________
 533 CENT5RAL AVE APT A                                                Contingent
 BUELLTON CA 93427                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  335
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     133.00
                                                                                                                    $________________________________
 Kaya Isaman                                                        Check all that apply.
 7443 Northlea Way                                                     Contingent
 Citrus Heights CA 95610                                               Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  336
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Keg Kraft                                                          Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O.Box 912926                                                        Contingent
 Denver CO 80291-2392                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                71 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 113Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  337
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             103.70
                                                                                                                    $________________________________
 Kelly Leary                                                           Contingent
 1410 Cougar Ridge Rd                                                  Unliquidated
 Buellton CA 93427                                                  
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  338
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Kendall J. Dekreek
 18216 Harlequin Ct.                                                   Contingent
 Woodland CA 95695                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  339
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Kevin Ashford                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 23 W. Misson Unit C                                                   Contingent
 Buellton CA 93101                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  340
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Kevin Sutter - Vendor                                              Check all that apply.
 P.O. Box 498                                                          Contingent
 Los Alamos CA 93440                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  341
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Key Industrial                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 997 Enterprise Way                                                    Contingent
 Napa CA 94558                                                         Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                72 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 114Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  342
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 King Harbor Brewing Company                                           Contingent
 2907 182nd St                                                         Unliquidated
 Redondo Beach CA 90278                                                Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  343
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Kirsten Anna Weick Rasmussen
 1732 Lyn Rd                                                           Contingent
 Arroyo Grande CA 93420                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  344
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Knight Broadcasting Inc.                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1101 S. Broadway                                                      Contingent
 Santa Maria CA 93454                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  345
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Kohner Mann & Kailas                                               Check all that apply.
 4650 N Port Washington Rd # 6                                         Contingent
 Milwaukee WI 53212                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  346
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Kristina Conway                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 102                                                          Contingent
 Los Alamos CA 93440                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                73 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 115Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  347
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 KTI Industrial                                                        Contingent
 3605 Lakewood Drive                                                   Unliquidated
 Wterford CA 48329                                                     Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  348
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Kyler Keller
 3632 DRY CREEK DR.                                                    Contingent
 MODESTO, CA 95357                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  349
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 LABCONR                                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 2701                                                         Contingent
 Conroe TX 77305                                                       Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  350
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Labels Ect.                                                        Check all that apply.
 P.O. Box 2701                                                         Contingent
 Conroe TX 77305                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  351
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Ladera Property Management                                         Check all that apply.
                                                                                                                      82,950.00
                                                                                                                    $________________________________
 P.O. Box 60653                                                        Contingent
 Santa Barbara CA 93160                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                74 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 116Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  352
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Lana Clark                                                            Contingent
 1607 Mission Dr                                                       Unliquidated
 Suite 107                                                             Disputed
 Solvang CA 93463
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  353
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Landbridge Logistics, Ltd
 P.O. Box 34073 RPO Cloversquare                                       Contingent
 Surrey BC V3S8C4                                                      Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  354
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Landsberg                                                          Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 660 N. Twin Oaks Valley Road                                          Contingent
 San Marcos CA 92069                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  355
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,660.00
                                                                                                                    $________________________________
 Lee and Neal                                                       Check all that apply.
 P.O. Box 4127                                                         Contingent
 Santa Barbara CA 93140                                                Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  356
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Lee Central Coast Newspapers                                       Check all that apply.
                                                                                                                      657.70
                                                                                                                    $________________________________
 P.O. Box 742548                                                       Contingent
 Cincinnati OH 45274-2548                                              Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                75 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 117Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  357
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 LEOBUEL                                                               Contingent
 84 Industrial Way Suite A                                             Unliquidated
 Buellton CA 93427                                                     Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  358
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Lesnick Prince & Pappas LLP
 315 West Ninth Street, Suite 705                                      Contingent
 Los Angeles, CA 90015                                                 Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  359
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Libertine Brewing Company                                          Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 3260                                                         Contingent
 San Luis Obispo CA 93403                                              Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  360
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 LiliPad Solutions                                                  Check all that apply.
 3109 W Dr Martin Luther King Jr Blv                                   Contingent
 Suite 200                                                             Unliquidated
 Tampa FL 33607                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  361
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Loomis Tank Center                                                 Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 910                                                          Contingent
 Arroyou Grande CA 93421                                               Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                76 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 118Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  362
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Los Arroyos                                                           Contingent
 P.O.Box 246                                                           Unliquidated
 Solvang CA 93463                                                      Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  363
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      2,350.00
                                                                                                                    $________________________________
 Los Olivos Chamber of Commerce
 P.O. Box 280                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  364
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Los Olivos Elementary School                                       Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2540 Alamo Pintado                                                    Contingent
 Los Olivos CA 93441                                                   Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  365
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     675.00
                                                                                                                    $________________________________
 Los Padres Forest Association                                      Check all that apply.
 6755 Hollister Ave                                                    Contingent
 Goleta CA 93117                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  366
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Low H2O                                                            Check all that apply.
                                                                                                                      590.00
                                                                                                                    $________________________________
 1431 East Dena Way                                                    Contingent
 Santa Maria CA 93454                                                  Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                77 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 119Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  367
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Loyalty Chemicals                                                     Contingent
 9831 Irvine Center Drive                                              Unliquidated
 Irvine CA 92618                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  368
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Lucky Penny
 218 Helena St                                                         Contingent
 Santa Barbara CA 93101                                                Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  369
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 LUDLOSO                                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 PO Box 727                                                            Contingent
 Los Olivos CA 93441                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  370
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Ludlow Street Vineyards LLC                                        Check all that apply.
 PO Box 727                                                            Contingent
 Los Olivos CA 93441                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  371
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 LYCAN Protection Specialist                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 343 Vernon Dr                                                         Contingent
 Upland CA 91786                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                78 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 120Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  372
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 LYKKEN                                                                Contingent
 1441 Crown Circle                                                     Unliquidated
 Lompoc CA 93436                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  373
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 LYKLOMP
 1441 Crown Circle                                                     Contingent
 Lompoc CA 93436                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  374
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 M & M Restaurant Supply                                            Check all that apply.
                                                                                                                     6,959.24
                                                                                                                    $________________________________
 1235 W. McCoy Ln Suite B                                              Contingent
 Santa Maria CA 93455                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  375
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     3,292.62
                                                                                                                    $________________________________
 Madison Chemical Co. Inc.                                          Check all that apply.
 3141 Clifty Drive                                                     Contingent
 Madison IN 47250                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  376
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Madland Toyota                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 4485 Buck Owens Blvd                                                  Contingent
 Bakersfield CA 93308                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                79 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 121Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  377
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             3,452.65
                                                                                                                    $________________________________
 Mamacitas Burritos LLC                                                Contingent
 224 Helena Ave # B                                                    Unliquidated
 Santa Barbara CA 93101                                                Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  378
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      5,833.77
                                                                                                                    $________________________________
 MarBorg Industries
 P.O. Box 4127                                                         Contingent
 Santa Barbara. CA 93140                                               Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  379
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Margerum Wine Co                                                   Check all that apply.
                                                                                                                     704.00
                                                                                                                    $________________________________
 P.O. Box 824                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  380
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Mark Christian Jacobsen                                            Check all that apply.
 341 E. Lewis St.                                                      Contingent
 Ventura CA 93001                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  381
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Mark Templin                                                       Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 245 Del Mar Ct                                                        Contingent
 San Luis Obispo CA 93405                                              Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                80 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 122Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  382
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             91.00
                                                                                                                    $________________________________
 Mary Kommer                                                           Contingent
 1159 Flora Rd                                                         Unliquidated
 Arroyo Grande CA 93420                                             
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  383
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 McCall Construction
 P.O. Box 1138                                                         Contingent
 Pismo Beach CA 93448                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  384
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 McClellan's Equipment Sanitation                                   Check all that apply.
                                                                                                                     1,672.00
                                                                                                                    $________________________________
 PO BOX 415                                                            Contingent
 Goleta CA 93116                                                       Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  385
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     87,500.00
                                                                                                                    $________________________________
 ME N EDS Pizzerias                                                 Check all that apply.
 6729 N Palm Ave Ste 200                                               Contingent
 Fresno CA 93704                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  386
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Mechanics_Bank                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 PO Box 6010                                                           Contingent
 Santa Maria, CA 93456                                                 Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                81 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 123Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  387
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Melville Vineyards & Winery                                           Contingent
 5185 East Highway 246                                                 Unliquidated
 Lompoc CA 93436                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  388
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      250.00
                                                                                                                    $________________________________
 Mendeleyev Allan-Blitz
 101 Mesa Lane                                                         Contingent
 Santa Barbara CA 93109                                                Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  389
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Michigan Hop Alliance, LLC                                         Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 51960 W 12 Mile Rd                                                    Contingent
 Wixom MI 48393                                                        Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  390
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Micro Matic USA, LLC                                               Check all that apply.
 Dept CH 19573                                                         Contingent
 Palatine IL 60055-9573                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  391
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Microsoft 6041                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1436 Aarhus Dr                                                        Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                82 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 124Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  392
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             42,779.12
                                                                                                                    $________________________________
 Microstar Keg Management                                              Contingent
 PO Box 912392                                                         Unliquidated
 Denver CO 80291-2392                                                  Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  393
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Mid Coast Glass Company
 913 North H ST                                                        Contingent
 Lompoc CA 93438                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  394
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MID-COAST FIRE PROTECTION, INC                                     Check all that apply.
                                                                                                                     191.40
                                                                                                                    $________________________________
 5507 TRAFFIC WAY                                                      Contingent
 ATASCADERO CA 93422                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  395
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     532.00
                                                                                                                    $________________________________
 Miller's Event Management                                          Check all that apply.
 3563 Sueldo St Ste L                                                  Contingent
 San Luis Obispo CA 934017331                                          Unliquidated
 USA                                                                
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  396
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MISBRAD                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 120                                                          Contingent
 Bradley CA 93426                                                      Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                83 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 125Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  397
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 MISSANT                                                               Contingent
 P.O. BOX 923                                                          Unliquidated
 Santa Ynez CA 93460                                                   Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  398
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      480.00
                                                                                                                    $________________________________
 Mission Sanitation
 P.O. BOX 923                                                          Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  399
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Mission Screenmobile Inc                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 1409                                                         Contingent
 Solvang CA 93464                                                      Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  400
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Mission Trail Cider Company                                        Check all that apply.
 P.O. Box 120                                                          Contingent
 Bradley CA 93426                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  401
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Montecito FM                                                       Check all that apply.
                                                                                                                      500.00
                                                                                                                    $________________________________
 302- B West Carrillo 2nd Floor                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                84 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 126Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  402
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Mr Rooter                                                             Contingent
 P.O. Box 2755                                                         Unliquidated
 Pismo Beach CA 93448                                                  Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  403
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Mr. Backflow
 P.O. Box 8106                                                         Contingent
 Santa Maria CA 93456                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  404
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Mussetter                                                          Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 12979 Eahart Ave                                                      Contingent
 Auburn CA 95602                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  405
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,677.60
                                                                                                                    $________________________________
 Muzicraft Sound Engineering                                        Check all that apply.
 735 East Montecito Street                                             Contingent
 Santa Barbara CA 93103                                                Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  406
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 N MAC                                                              Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 660083                                                       Contingent
 Dallas TX 75266-0083                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                85 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 127Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  407
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Nargan Fire & Safety Co Inc                                           Contingent
 629 Fire & Safety Co In                                               Unliquidated
 Goleta CA 93117                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  408
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 National Beer Wholesalers Association
 1101 King Street, Suite # 600                                         Contingent
 Alexandria VA 22314-2944                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  409
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 National Building Automation Inc                                   Check all that apply.
                                                                                                                     161.00
                                                                                                                    $________________________________
 138 Stonebrooks Street                                                Contingent
 Simi Valley CA 93065                                                  Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  410
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 National Funding                                                   Check all that apply.
 9820 Town Centre Drive, Suite 200                                     Contingent
 San Diego, CA 92121                                                   Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  411
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 NCR Corporation                                                    Check all that apply.
                                                                                                                      19,884.61
                                                                                                                    $________________________________
 P.O. Box 198755                                                       Contingent
 Atlanta GA 30384-8755                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                86 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 128Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  412
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 New City Brewery LLC                                                  Contingent
 P.O. Box 1258                                                         Unliquidated
 Ojai CA 93024                                                         Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  413
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      701.53
                                                                                                                    $________________________________
 NextDay Flyers
 8000 Haskell Ave                                                      Contingent
 Los Angeles CA 91406                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  414
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Nielsens Building                                                  Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1230 Mission Drive                                                    Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  415
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 NLFL                                                               Check all that apply.
 201 N. Rice Ave #G                                                    Contingent
 Oxnard CA 93030                                                       Unliquidated
 US                                                                    Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  416
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Nordson                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O.Box 802586                                                        Contingent
 Chicago IL 60680                                                      Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                87 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 129Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  417
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             893.95
                                                                                                                    $________________________________
 Norsdom Corporation                                                   Contingent
 2747 LOKER AVE. WEST                                                  Unliquidated
 CARLSBAD, CA 92010                                                    Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  418
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Northern California Brewers Guild
 885 Stillwater Road                                                   Contingent
 West Sacramento CA 95605                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  419
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 O'Connor Pest Control                                              Check all that apply.
                                                                                                                     191.00
                                                                                                                    $________________________________
 101 CUYAMACA LANE                                                     Contingent
 NIPOMO CA 93444                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  420
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 O'Reilly Auto Parts                                                Check all that apply.
 P.O. Box 9464                                                         Contingent
 Springfield IL 65801-9464                                             Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  421
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 OFFCINC                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 630813                                                       Contingent
 Cincinnati OH 95263-0813                                              Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                88 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 130Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  422
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,442.36
                                                                                                                    $________________________________
 Office Depot                                                          Contingent
 P.O. Box 630813                                                       Unliquidated
 Cincinnati OH 95263-0813                                           
                                                                    ✔   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  423
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      2,410.97
                                                                                                                    $________________________________
 Office Zilla
 1815 Old 41 Highway                                                   Contingent
 Kennesaw GA 30152                                                     Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  424
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Oilfield Enviromental & Compliance, Inc                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 307 Roemer Way                                                        Contingent
 Suite # 300                                                           Unliquidated
 Santa Maria CA 93454                                                  Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  425
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Ojai Valley News                                                   Check all that apply.
 P.O. Box 277                                                          Contingent
 Ojai CA 93024                                                         Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  426
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Old Domimion Freight Line                                          Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2025 Union Ave                                                        Contingent
 Parsons KS 67357                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                89 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 131Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  427
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             3,756.72
                                                                                                                    $________________________________
 On- Site Business & IT Solutions                                      Contingent
 P.O. Box 1686                                                         Unliquidated
 Solvang CA 93464                                                      Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  428
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Orlando Lopez Ruiz
 441 North K                                                           Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  429
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Oscar Lopez                                                        Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 616 Eucalyptus Ave                                                    Contingent
 #5                                                                    Unliquidated
 Santa Barbara CA 93101                                                Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  430
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Oskar Blues Brewery                                                Check all that apply.
 1800 Pike Rd                                                          Contingent
 Longmont CO 80501                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  431
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 P and S Precision                                                  Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2018 1/2 Monterrey St                                                 Contingent
 Santa Barbara CA 93101                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                90 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 132Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  432
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 PACCHAR                                                               Contingent
 P.O. Box 60014                                                        Unliquidated
 Charlotte NC 28260                                                    Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  433
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Pace Communication
 P.O. Box 60014                                                        Contingent
 Charlotte NC 28260                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  434
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Pacific Beverage                                                   Check all that apply.
                                                                                                                     1,603.91
                                                                                                                    $________________________________
 P.O. Box 5834                                                         Contingent
 Santa Maria CA 93456                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  435
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     39,977.15
                                                                                                                    $________________________________
 Pacific Gas & Electric Co. -                                       Check all that apply.
 Box 997300                                                            Contingent
 Sacramento CA 95899-7300                                              Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  436
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Pacific Pickle Works                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 20295                                                        Contingent
 Santa Barbara CA 93120                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                91 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 133Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  437
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 PACSANT                                                               Contingent
 P.O. Box 20295                                                        Unliquidated
 Santa Barbara CA 93120                                                Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  438
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 PAKEUGE
 1680 Irving Rd                                                        Contingent
 Eugene OR 97402                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  439
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Pali Wine Company                                                  Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 401 Wilshire Blvd.                                                    Contingent
 Santa Monica CA 90401                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  440
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 PALL                                                               Check all that apply.
 P.O. Box 419501                                                       Contingent
 Boston MA 02241-9501                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  441
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 PALLOSO                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 54                                                           Contingent
 Los Olivos CA 93441                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                92 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 134Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  442
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             102.50
                                                                                                                    $________________________________
 Parallel Products                                                     Contingent
 401 Industry Road                                                     Unliquidated
 Louisville KY 40208                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  443
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Parallels
 350 N Clark                                                           Contingent
 Suite 700                                                             Unliquidated
 Chicago IL 60654                                                      Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  444
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Parks Ranch                                                        Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 7630 W HWY 246                                                        Contingent
 Buellton CA 93427                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  445
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Pat Carroll                                                        Check all that apply.
 P.O. Box 421                                                          Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  446
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Pat Carson Studio                                                  Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 283 Pamela Way #107                                                   Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                93 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 135Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  447
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 PATBUEL001                                                            Contingent
 P.O. Box 421                                                          Unliquidated
 Buellton CA 93427                                                     Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  448
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      125.94
                                                                                                                    $________________________________
 Patriot Trailer Sales
 2201 US Highway 101 Ste H                                             Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  449
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Paul Morelos                                                       Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 616 Cresent Rd                                                        Contingent
 Santa Maria CA 93455                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  450
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Pea Soup Anderson                                                  Check all that apply.
 P.O. Box 197                                                          Contingent
 Buellton CA 93427                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  451
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Peckham Coating Solutions                                          Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1865 Herndon Ave K106                                                 Contingent
 Clovis CA 93611                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                94 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 136Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  452
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             4,634.54
                                                                                                                    $________________________________
 Pelco By Schneider-Electric.com                                       Contingent
 16366 Collections Center Drive                                        Unliquidated
 Chicago IL 60693                                                      Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  453
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 People Helping People
 545 Alisal Rd. Suite #102                                             Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  454
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 People Ready                                                       Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 31001-0257                                                   Contingent
 Pasadena CA 91110-0257                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  455
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     4,118.55
                                                                                                                    $________________________________
 Pinoli's Refrigeration Co. Inc.                                    Check all that apply.
 P.O. Box 166                                                          Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  456
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Pizza Port                                                         Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2730 Gateway Rd                                                       Contingent
 Suite 100                                                             Unliquidated
 Carlsbad CA 92009                                                     Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                95 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 137Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  457
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Portable Johns Inc                                                    Contingent
 547 W Betteravia Rd Ste H                                             Unliquidated
 Santa Maria CA 93455                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  458
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      5,316.13
                                                                                                                    $________________________________
 Positive Investments Inc
 610 N Santa Anita Ave                                                 Contingent
 Arcadia CA 91006                                                      Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  459
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Postal Annex                                                       Check all that apply.
                                                                                                                     410.70
                                                                                                                    $________________________________
 270 E. Highway 246 #109                                               Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  460
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Powerflo Products Inc                                              Check all that apply.
 5573 Market Place                                                     Contingent
 Cypress CA 90630                                                      Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  461
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Powerhouse                                                         Check all that apply.
                                                                                                                      1,967.74
                                                                                                                    $________________________________
 3410 W MAYWOOD AVE                                                    Contingent
 SANTA ANA CA 92704                                                    Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                96 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 138Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  462
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             4,466.25
                                                                                                                    $________________________________
 Praxis Ideas into Action                                              Contingent
 205 Suburban Road                                                     Unliquidated
 Suite #1                                                           
                                                                    ✔   Disputed
 San Luis Obispo CA 93401
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  463
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      4,819.07
                                                                                                                    $________________________________
 Precision Air System, Inc
 P.O. Box 5128                                                         Contingent
 Bakersfield CA 93388                                                  Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  464
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Preferred Employees Insurance Company                              Check all that apply.
                                                                                                                     4,958.71
                                                                                                                    $________________________________
 P.O. Box 398696                                                       Contingent
 San Francisco CA 94139-8696                                           Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  465
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Premier Stainless                                                  Check all that apply.
 510 Corporate Dr., Ste. D                                             Contingent
 Escondido CA 92029                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  466
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Preston Charles Tripp                                              Check all that apply.
                                                                                                                      2,968.73
                                                                                                                    $________________________________
 1661 15th St                                                          Contingent
 Oceano CA 93445                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                97 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 139Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  467
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             110.99
                                                                                                                    $________________________________
 Pro Tint                                                              Contingent
 900 North I Street                                                    Unliquidated
 Lompoc CA 93436                                                    
                                                                    ✔   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  468
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 PRODUCE AVAILABLE
 910 Commercial Avenue                                                 Contingent
 Oxnard CA 93030                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  469
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Protective Weather Structure Inc                                   Check all that apply.
                                                                                                                     21,242.98
                                                                                                                    $________________________________
 5290 Orcutt Road                                                      Contingent
 San Luis Obispo CA 93401                                              Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  470
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Quickbooks Accounting                                              Check all that apply.
 1454 Stewart St                                                       Contingent
 Oceanside CA 92054                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  471
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Quinn Company                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 3500 Shepherd Street                                                  Contingent
 City of Industry CA 90601                                             Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                98 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 140Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  472
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 R&M Enterprises Diesel Services & Towing                              Contingent
 1120 Mission Dr # 2                                                   Unliquidated
 Solvang CA 93463                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  473
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,490.00
                                                                                                                    $________________________________
 R.P. Envirometnal
 P.O. Box 1621                                                         Contingent
 Nipomo CA 93444                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  474
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Rabobank                                                           Check all that apply.
                                                                                                                     14.05
                                                                                                                    $________________________________
 61 WEST HWY 246                                                       Contingent
 BUELLTON CA 93427                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  475
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     90.00
                                                                                                                    $________________________________
 Radis Electric                                                     Check all that apply.
 3823 Santa Claus Lane St #C                                           Contingent
 Carpinteria CA 93013                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  476
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Rainbow Internationl                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 912 De La Vina                                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                99 of ___
                                                                                                                                                       138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 141Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  477
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,000.00
                                                                                                                    $________________________________
 Reyes Coca- Cola Botting, LLC                                         Contingent
 P.O.Box 740214                                                        Unliquidated
 Los Angeles CA 90074-0214                                             Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  478
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 RIVSANT
 6020 Foxen Canyon Road                                                Contingent
 Santa Maria CA 93454                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  479
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Robert Berezansky                                                  Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 3200 PASEO VILLAGE WAY #1603                                          Contingent
 SAN DIEGO CA 92130                                                    Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  480
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Robert Half Finance & Accounting                                   Check all that apply.
 1525 State Street                                                     Contingent
 Santa Barbara CA 93101-6510                                           Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  481
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Robles Roofing                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 285 Glennora Way                                                      Contingent
 Buellton CA 93427                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                100 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 142Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  482
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Rocky Mountain Barrel Co                                              Contingent
 11467 W I-70 Frontage                                                 Unliquidated
 Wheat Ridge CO 80033                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  483
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      935.00
                                                                                                                    $________________________________
 Roger A Hanney & Associates
 P.O. Box 60364                                                        Contingent
 Sacramento CA 95860-0364                                              Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  484
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Ron Helman                                                         Check all that apply.
                                                                                                                     350.00
                                                                                                                    $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  485
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Royal Industrial Solutions                                         Check all that apply.
 2363A Thompson Way                                                    Contingent
 Santa Maria CA 934555                                                 Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  486
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Royner Rodriguez                                                   Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 812 Spring St                                                         Contingent
 Santa Barbara CA 93103                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                101 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 143Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  487
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 ROYSANT001                                                            Contingent
 P.O. BOX 4202                                                         Unliquidated
 Paso Robles CA 93447                                                  Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  488
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 ROYSANT01
 P.O. Box 4202                                                         Contingent
 Paso Robles CA 93447                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  489
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Russian River Brewing Company                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1812 Ferdinand Ct                                                     Contingent
 Santa Rosa CA 95404                                                   Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  490
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Rust Belt Brewing LLC                                              Check all that apply.
 41640 Corning Pl                                                      Contingent
 Murrieta CA 92562                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  491
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Saarloos & Son                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 746                                                          Contingent
 Los Olivos CA 93441                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                102 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 144Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  492
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             72,147.13
                                                                                                                    $________________________________
 Saarloos Properies, LLC                                               Contingent
 2822 Ballard Canyon                                                   Unliquidated
 Solvang CA 93463                                                      Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  493
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      38,984.59
                                                                                                                    $________________________________
 Saladino's Food Service- Buellton
 P.O.Box 12266                                                         Contingent
 Fresno CA 93777-2266                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  494
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Saladino's, Inc.                                                   Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 4397 N Golden State Blvd                                              Contingent
 Fresno CA 93722                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  495
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     57,510.26
                                                                                                                    $________________________________
 Saladino's, Inc.- Santa Maria                                      Check all that apply.
 3325 W Figarden Dr                                                    Contingent
 Fresno CA 93711                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  496
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Samuel C. Kulchin                                                  Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 212 N Carrillo Rd                                                     Contingent
 #G                                                                    Unliquidated
 Ojai CA 93023                                                         Disputed
 United States                                                      Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                103 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                                9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document   Page 145Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  497
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 SANBUEL                                                                Contingent
 P.O. Box 625                                                           Unliquidated
 Buellton CA 93427                                                      Disputed
 USA
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  498
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       142,403.22
                                                                                                                     $________________________________
 Santa Maria Exchange Partners
 2925 Bristol Street                                                    Contingent
 Costa Mesa CA 92626                                                    Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  499
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Santa Barbara Arts Collaborative, Inc                               Check all that apply.
                                                                                                                      200.00
                                                                                                                     $________________________________
 1936 Castillo St                                                       Contingent
 Santa Barbara CA 93101                                                 Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  500
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      404.00
                                                                                                                     $________________________________
 Santa Barbara Count EHS/CUPA                                        Check all that apply.
 2125 S Centerpointe Pkwy RM #333                                       Contingent
 Santa Maria CA 93455                                                   Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  501
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Santa Barbara County Air Pollution Control                          Check all that apply.
                                                                                                                       7,184.31
                                                                                                                     $________________________________
 Distric                                                                Contingent
 260 North San Antonio Rd                                               Unliquidated
 #A                                                                     Disputed
 Santa Barbara CA 93110                                              Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                 104 of ___
                                                                                                                                                         138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 146Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  502
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,139.00
                                                                                                                    $________________________________
 Santa Barbara County Fire Depart                                      Contingent
 4410 Cathedral Oaks Road                                              Unliquidated
 Santa Barbara CA 93110                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  503
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Santa Barbara County Parks
 2225 Highway 154                                                      Contingent
 Santa Barbara CA 93105                                                Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  504
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Santa Barbara County Public Health Dept                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 225 Camino Del Remedio                                                Contingent
 Santa Barbara CA 93110                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  505
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Santa Barbara Locksmiths, Inc.                                     Check all that apply.
 305 E Haley St                                                        Contingent
 Santa Barbara CA 931011723                                            Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  506
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Santa Barbara Roasting Company                                     Check all that apply.
                                                                                                                      111.00
                                                                                                                    $________________________________
 321 Motor Way                                                         Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                105 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 147Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  507
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Santa Barbara Tap Room                                                Contingent
 137 Anacapa Street                                                    Unliquidated
 Santa Barbara CA 93101                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  508
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      730.87
                                                                                                                    $________________________________
 Santa Maria Exchange Partners
 2925 Bristol Street                                                   Contingent
 Costa Mesa, CA 92626                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  509
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Santa Ynez River/Water Conservation Dist                           Check all that apply.
                                                                                                                     1,948.64
                                                                                                                    $________________________________
 P.O.Box 157                                                           Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  510
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     239.73
                                                                                                                    $________________________________
 Santa Ynez Stone and Top Soil                                      Check all that apply.
 1130 Mission Dr                                                       Contingent
 Solvang CA 934632985                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  511
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Santa Ynez Valley Guest                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 1168                                                         Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                106 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 148Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  512
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Santa Ynez Valley Marriott                                            Contingent
 555 McMurray Rd                                                       Unliquidated
 Buellton CA 93427                                                     Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  513
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      796.00
                                                                                                                    $________________________________
 Santa Ynez Valley Star
 P.O. BOX 1594                                                         Contingent
 Solvang CA 93464                                                      Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  514
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Sassafrass/ Sarah Ruth Ayala                                       Check all that apply.
                                                                                                                     1,934.53
                                                                                                                    $________________________________
 1124 Archer St                                                        Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  515
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     21,525.16
                                                                                                                    $________________________________
 Satellite Logistics                                                Check all that apply.
 8262 Solutions                                                        Contingent
 Chicago IL 60677-8002                                                 Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  516
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Saxco, LLC                                                         Check all that apply.
                                                                                                                      423,332.54
                                                                                                                    $________________________________
 1855 Gateway Blvd Suite 400                                           Contingent
 Concord CA 94520                                                      Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                107 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 149Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  517
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,271.91
                                                                                                                    $________________________________
 SB Ice & Propane                                                      Contingent
 P.O. Box 4093                                                         Unliquidated
 Santan Barbara CA 93140                                               Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  518
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 SB News-Press
 P.O. Box 1924                                                         Contingent
 Santa Barbara CA 93102-1924                                           Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  519
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SB Pressure Washing                                                Check all that apply.
                                                                                                                     350.00
                                                                                                                    $________________________________
 831 STATE STREET                                                      Contingent
 SANTA BARBARA CA 93101                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  520
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 SB Winery - Lafond Winery                                          Check all that apply.
 202 Anacapa St.                                                       Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  521
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SCOPETAL                                                           Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 4559                                                         Contingent
 Petaluma CA 94955-4559                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                108 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 150Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  522
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             41.65
                                                                                                                    $________________________________
 Scott Laboratories                                                    Contingent
 P.O. Box 4559                                                         Unliquidated
 Petaluma CA 94955-4559                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  523
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Scott O' Brien
 5540 Nogales                                                          Contingent
 Atascadero CA 93422                                                   Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  524
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Scott Reardon's Locksmith Service                                  Check all that apply.
                                                                                                                     170.89
                                                                                                                    $________________________________
 101 S. H St                                                           Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  525
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 SDCSAN                                                             Check all that apply.
 7940 Arjons DR                                                        Contingent
 San Diego CA 92126                                                    Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  526
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Select Equipment                                                   Check all that apply.
                                                                                                                      8,296.77
                                                                                                                    $________________________________
 P.O. Box 855                                                          Contingent
 Nipomo CA 93444                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                109 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 151Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  527
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,594.88
                                                                                                                    $________________________________
 Selective Security Systems                                            Contingent
 P.O. Box 855                                                          Unliquidated
 Nipomo CA 93444                                                       Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  528
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Sentinel
 133 East De La Guerra St # 182                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  529
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Separator Technology                                               Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2591 Nicholson St                                                     Contingent
 San Leandro CA 94577                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  530
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     6,000.00
                                                                                                                    $________________________________
 Separator Technology Solutions                                     Check all that apply.
 2591 Nicholson St                                                     Contingent
 San Leandro CA 94577                                                  Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  531
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Serge Brown                                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 828 E Boone St # 15                                                   Contingent
 Santa Maria CA 93454                                                  Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                110 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 152Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  532
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             368.20
                                                                                                                    $________________________________
 Shalhoob Meat Company, Inc                                            Contingent
 220 Gray Ave                                                          Unliquidated
 Santa Barbara CA 93101                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  533
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Sharon Steele SRA
 P.O Box 289                                                           Contingent
 Solvang CA 93464-0289                                                 Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  534
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Shell                                                              Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 183019                                                       Contingent
 Columbus OH 43218-3019                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  535
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     5,827.71
                                                                                                                    $________________________________
 Silvas Oil Company                                                 Check all that apply.
 P.O.Box 1048                                                          Contingent
 Fresno CA 93714                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  536
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Silver State Stainless, Inc                                        Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 12 Industrial Parkway, E1                                             Contingent
 Moundhouse, NV 89706                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                111 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 153Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  537
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,194.08
                                                                                                                    $________________________________
 Sinclair Sanitary Supply Co. Inc.                                     Contingent
 1125 Commercial Ave                                                   Unliquidated
 Oxnard CA 93030                                                       Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  538
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 SLO Brew Co, LLC
 835 Aerivista Place Ste 230                                           Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  539
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Smog City Brewing LLC                                              Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1901 Del Amo Blv                                                      Contingent
 Suite # B                                                             Unliquidated
 Torrance CA 90501                                                     Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  540
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Sneed Coding Solutions                                             Check all that apply.
 10620 Primo Pl                                                        Contingent
 Spring TX 77379                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  541
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 So- Ca Maintenance                                                 Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P. O. Box 31039                                                       Contingent
 Santa Barbara CA 93130                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                112 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 154Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  542
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Social Sampling                                                       Contingent
 11838 Western Ave                                                     Unliquidated
 Stanton CA 90680                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  543
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 SOLSOLV001
 1639 Copenhagen Dr                                                    Contingent
 Solvang CA 93463                                                      Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  544
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SOLSOLV003                                                         Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 1424                                                         Contingent
 Solvang CA 93464                                                      Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  545
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     200.00
                                                                                                                    $________________________________
 Solvang Chamber of Commerce(Dues)                                  Check all that apply.
 P.O. Box 465                                                          Contingent
 Solvang CA 93464                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  546
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Solvang Danish Days Foundation                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 1424                                                         Contingent
 Solvang CA 93464                                                      Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                113 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 155Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  547
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Solvang Parks & Recreation                                            Contingent
 411 Second Street                                                     Unliquidated
 Solvang CA 93463                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  548
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      4,192.95
                                                                                                                    $________________________________
 Southern Cal Gas
 P.O. Box C                                                            Contingent
 Monterey Park CA 91756-5111                                           Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  549
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Southern Glazer's                                                  Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 17101 Valley View Ave                                                 Contingent
 Cerritos CA 90703-2442                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  550
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Southern Glazer's of CA South                                      Check all that apply.
 PO Box 5001                                                           Contingent
 Union City, CA 94587                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  551
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Sovereign Flavors Inc                                              Check all that apply.
                                                                                                                      919.07
                                                                                                                    $________________________________
 4030 W Chandler Ave                                                   Contingent
 Santa Ana CA 927045202                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                114 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 156Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  552
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             13,399.00
                                                                                                                    $________________________________
 Sparrowhawk Craft Consultants                                         Contingent
 4 Warren Ave                                                          Unliquidated
 Great Barrington MA 1230                                           
                                                                    ✔   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  553
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Specialty Crane & Rigging
 1 S Fairview Ave                                                      Contingent
 Goleta CA 93117                                                       Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  554
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Spokane Industries                                                 Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 3808 N Sullivan                                                       Contingent
 Spokane Valley WA 99216                                               Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  555
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Standing Sun Wines, Inc                                            Check all that apply.
 92 Second Street                                                      Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  556
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Star Crown LLC                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 406 Elgin Street                                                      Contingent
 Brantford Canada N3S 7P6                                              Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                115 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 157Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  557
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Star Satellite Communications                                         Contingent
 P.O. Box 755                                                          Unliquidated
 Santa Ynez CA 93460                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  558
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 STASANT
 P.O. Box 755                                                          Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  559
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 State Farm Insurance Companies - Agents                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1220 Santa Barbara St                                                 Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  560
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 STESANT001                                                         Check all that apply.
 1930 Old San Marcos Rd                                                Contingent
 Santa Ynez CA 93460                                                   Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  561
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Steve Swinford                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1540 River Park Drive                                                 Contingent
 Sacramento CA 95815                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                116 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 158Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  562
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Steve's Wheel & Tire                                                  Contingent
 254 E. HWY 246                                                        Unliquidated
 Buellton CA 93427                                                     Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  563
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Stonhard
 P.O. Box 931947                                                       Contingent
 Cleveland OH 44193                                                    Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  564
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Summit International                                               Check all that apply.
                                                                                                                     25,365.20
                                                                                                                    $________________________________
 P.O. Box 5860                                                         Contingent
 Oxnard CA 93031                                                       Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  565
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 SUNATLA                                                            Check all that apply.
 P.O. Box 409211                                                       Contingent
 Atlanta GA 30384-9211                                                 Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  566
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Sunbelt Rentals                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 409211                                                       Contingent
 Atlanta GA 30384-9211                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                117 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 159Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  567
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,200.00
                                                                                                                    $________________________________
 Sunshine Entertainment                                                Contingent
 310 E McCoy Ln Unit 6f                                                Unliquidated
 Santa Maria CA 93455                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  568
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Sunshine Productions
 310 E McCoy Ln Unit 6F                                                Contingent
 Santa Maria CA 93455                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  569
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Sunstone Winery                                                    Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 125 N. Refugio Road                                                   Contingent
 Santa Ynez CA 93460                                                   Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  570
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     2,800.00
                                                                                                                    $________________________________
 SW RCB                                                             Check all that apply.
 P.O. Box 1888                                                         Contingent
 Sacramento CA 95812-1888                                              Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  571
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Switchback Groups                                                  Check all that apply.
                                                                                                                      20,918.09
                                                                                                                    $________________________________
 3778 Timberlake Drive                                                 Contingent
 Richfield OH 44286                                                    Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                118 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 160Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  572
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 SYHistorical Museum                                                   Contingent
 23596 Sagunto St.                                                     Unliquidated
 Santa Ynez CA 93460                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  573
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 SYHSANT01
 475 Pheasant Cyn Ct                                                   Contingent
 Buellton CA 93427                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  574
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Sysco Ventura, Inc.                                                Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 432                                                          Contingent
 Oxnard CA 93032-0432                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  575
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 SYSOXNA                                                            Check all that apply.
 P.O. Box 432                                                          Contingent
 Oxnard CA 93032-0432                                                  Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  576
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SYVCC                                                              Check all that apply.
                                                                                                                      3,000.00
                                                                                                                    $________________________________
 PO BOX 1642 SOLVANG CA 93463                                          Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                119 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 161Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  577
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 T. Horzen Inc Glacier Ice Company                                     Contingent
 130 High Street                                                       Unliquidated
 San Luis Obispo CA 93401                                              Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  578
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 TAFT Electric
 P.O. Box 32244                                                        Contingent
 Ventura CA 93006                                                      Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  579
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Tankfarm                                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 13 Americana Way                                                      Contingent
 Los Angeles CA 91210                                                  Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  580
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Taphandles LLC                                                     Check all that apply.
 1424 4th Avenue, Suite 201                                            Contingent
 Seattle WA 98101                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  581
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Tattoo Fun + Coaster Culture                                       Check all that apply.
                                                                                                                      510.00
                                                                                                                    $________________________________
 P.O. Box 131055                                                       Contingent
 Carlsbad CA 92013                                                     Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                120 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 162Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  582
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,188.00
                                                                                                                    $________________________________
 Teamviewer GmbH                                                       Contingent
 P.O. Box 743135                                                       Unliquidated
 Atlanta GA 30374-3135                                              
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  583
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      11,126.42
                                                                                                                    $________________________________
 Ten Over Studio, inc
 539 Marsh Street                                                      Contingent
 SLO CA 93401                                                          Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  584
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Teo Tech Services                                                  Check all that apply.
                                                                                                                     1,328.30
                                                                                                                    $________________________________
 307-33960 Old Yale Rd                                                 Contingent
 Abbotsford BC V2S 2J9                                                 Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  585
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     520.00
                                                                                                                    $________________________________
 Terminix                                                           Check all that apply.
 2315 Meredith Lane                                                    Contingent
 Santa Maria CA 93455                                                  Unliquidated
 United States                                                      
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  586
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 The Farming Company                                                Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 2352 Hollister Company                                                Contingent
 P.O. Box 719                                                          Unliquidated
 Los Olivos CA 93441                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                121 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 163Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  587
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             20,050.73
                                                                                                                    $________________________________
 The Hanover Insurance Group                                           Contingent
 P.O. Box 580045                                                       Unliquidated
 Charlotte NC 28258-0045                                               Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  588
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 The Law Office Of Jeffrey L. Goss
 1025 Granville Ave #6                                                 Contingent
 Los Angeles CA 90049                                                  Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  589
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 The Raven Tavern                                                   Check all that apply.
                                                                                                                     2,008.00
                                                                                                                    $________________________________
 1651 S Victoria                                                       Contingent
 Suite # 100                                                           Unliquidated
 Oxnard CA 93035                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  590
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     3,624.00
                                                                                                                    $________________________________
 The Santa Barbara Independent                                      Check all that apply.
 12 E Figueroa St                                                      Contingent
 Santa Barbara CA 93101                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  591
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 The Tent Merchant                                                  Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 202 E Haley St                                                        Contingent
 Santa Barbara CA 93101                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                122 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 164Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  592
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             484.00
                                                                                                                    $________________________________
 The Third Window Brewing Company, LLC                                 Contingent
 406 East Haley Street                                                 Unliquidated
 Suite # 3                                                             Disputed
 Santa Barbara CA 93101
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  593
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 ThirtyFour North
 738 Wilcox Ave                                                        Contingent
 # 227                                                                 Unliquidated
 Los Angeles CA 90038                                                  Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  594
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Three Weavers Brewing Co                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1031 W. Manchester Blvd Unit A&B                                      Contingent
 Inglewood CA 90301                                                    Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  595
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Tidestone                                                          Check all that apply.
 PMB 9715-805                                                          Contingent
 Portland CA 04104-5015                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  596
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TIDPORT                                                            Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 PMB 9715-805                                                          Contingent
 Portland CA 04104-5015                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                123 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 165Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  597
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Timepayment Corp                                                      Contingent
 1600 District Ave. Suite 200                                          Unliquidated
 Burlington, MA 01803                                                  Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  598
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Tin City
 3005-A Limestone Way                                                  Contingent
 Paso Robles CA 93446                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  599
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TLC Glass Art                                                      Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 655 Bobcat Springs Road                                               Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  600
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     408.15
                                                                                                                    $________________________________
 Todd Pipe & Supply                                                 Check all that apply.
 P.O. Box 1872                                                         Contingent
 Buellton CA 93427                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  601
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Tomasini Construction                                              Check all that apply.
                                                                                                                      5,424.72
                                                                                                                    $________________________________
 2392 Huasna Rd                                                        Contingent
 Arroyo Grande CA 93420                                                Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                124 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 166Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  602
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 TOMBUEL                                                               Contingent
 P.O. Box 625                                                          Unliquidated
 Buellton CA 93427                                                     Disputed
 USA
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  603
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Toms Truck Center
 13443 E Freeway Drive                                                 Contingent
 Santa Fe Spring CA 90670                                              Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  604
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Total Quality Logistics                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 5130 Glencrossing Way #112                                            Contingent
 Cincinnati CA 45238                                                   Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  605
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     3,470.71
                                                                                                                    $________________________________
 TRC                                                                Check all that apply.
 P.O.BOX 536282                                                        Contingent
 Pittsburgh PA 15253-5904                                              Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  606
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Trumer Brewery                                                     Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1404 Fourth Street                                                    Contingent
 Berkeley CA 94710                                                     Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                125 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 167Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  607
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Twenty Four Blackbirds                                                Contingent
 4054 Via Zorro Unit A                                                 Unliquidated
 Santa Barbara CA 93110                                                Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  608
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      6,305.58
                                                                                                                    $________________________________
 ULINE
 2200 S. Lakeside Drive                                                Contingent
 Waukegan IL 60085                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  609
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 United Refrigeration, Inc.                                         Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 1265 W. McCoy Ln., #C                                                 Contingent
 Santa Maria CA 93455-1058                                             Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  610
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 United Staffing Associates, LLC                                    Check all that apply.
 505 Higuera St                                                        Contingent
 San Luis Obispo CA 93401                                              Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  611
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Upkeep Management                                                  Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 1014 Hedgepath Ave                                                    Contingent
 Hacienda Heights CA 91745                                             Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                126 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 168Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  612
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,264.86
                                                                                                                    $________________________________
 UPS -Store 6973                                                       Contingent
 540 E Betteravia Rd                                                   Unliquidated
 Suite #D                                                              Disputed
 Santa Maria CA 93454
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  613
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      2,623.53
                                                                                                                    $________________________________
 UPS Store
 606 Alamo Pintado Road                                                Contingent
 Solvang CA 93463                                                      Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  614
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 UPS-                                                               Check all that apply.
                                                                                                                     417.99
                                                                                                                    $________________________________
 P.O. Box 894820                                                       Contingent
 Los Angeles CA 90189-4820                                             Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  615
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,250.00
                                                                                                                    $________________________________
 UVA DESIGN STUDIO                                                  Check all that apply.
 3669 SANGUITO STE 106                                                 Contingent
 SANTA YNEZ CA                                                         Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  616
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 VALBUEL001                                                         Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P.O. Box 98                                                           Contingent
 Buellton CA 93427-0098                                                Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                127 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 169Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  617
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,739.53
                                                                                                                    $________________________________
 Vallefresh Inc                                                        Contingent
 424 Nogal St                                                          Unliquidated
 Lompoc CA 93436                                                       Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  618
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Valley Automotive
 55 Los Padres Way Ste 3                                               Contingent
 Buellton CA 93427                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  619
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Valley Rock Landscape                                              Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 2222 North H Street                                                   Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  620
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     969.31
                                                                                                                    $________________________________
 Valley Tool & Truck Rental Inc.                                    Check all that apply.
 P.O. Box 98                                                           Contingent
 Buellton CA 93427-0098                                                Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  621
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 VALSAN                                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P. O.Box 2386                                                         Contingent
 Santa Maria CA 93457                                                  Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                128 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 170Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  622
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,191.93
                                                                                                                    $________________________________
 Verizon                                                               Contingent
 P.O. Box 6610108                                                      Unliquidated
 Dallas TX 75266-0108                                                  Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  623
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Vicinity Manufacturing
 137 Johnson Ferry Rd. #2230                                           Contingent
 Marietta GA 30068                                                     Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  624
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Videojet                                                           Check all that apply.
                                                                                                                     5,827.52
                                                                                                                    $________________________________
 1500 N Mittel Blvd                                                    Contingent
 Wood Dale IL 60191                                                    Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  625
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     9,393.79
                                                                                                                    $________________________________
 VIP                                                                Check all that apply.
 402 Watertower Circle                                                 Contingent
 Colchester VT 5446                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  626
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Vita-Pakt Citrus Products Co.                                      Check all that apply.
                                                                                                                      277.25
                                                                                                                    $________________________________
 5455 S Villa Ave                                                      Contingent
 Fresno CA 937258901                                                   Unliquidated
 USA                                                                   Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                129 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 171Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  627
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,200.00
                                                                                                                    $________________________________
 Vivid Candi                                                           Contingent
 22917 Pacific Coast Highway                                           Unliquidated
 Suite 200                                                          
                                                                    ✔   Disputed
 Malibu CA 90265
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  628
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      63.00
                                                                                                                    $________________________________
 Voice Magazine
 23 EAST CANON PERDIDO ST.                                             Contingent
 SANTA BARBARA CA 93101                                                Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  629
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Volt Workforce Solution                                            Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 210 E Enos St                                                         Contingent
 #C                                                                    Unliquidated
 Santa Maria CA 93455                                                  Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  630
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Vortex                                                             Check all that apply.
 320 Irving Dr                                                         Contingent
 Oxnard CA 93030                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  631
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Wallace Group                                                      Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 612 Clarion Court                                                     Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                130 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 172Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  632
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Walmart Inc.                                                          Contingent
 701 W Central Ave                                                     Unliquidated
 Lompoc CA 93436                                                       Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  633
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      621.44
                                                                                                                    $________________________________
 Warden
 16626 Parkside Avenue                                                 Contingent
 Cerritos CA 90703                                                     Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  634
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Waste Management                                                   Check all that apply.
                                                                                                                     1,079.07
                                                                                                                    $________________________________
 840 S Mission Rd,                                                     Contingent
 Los Angeles, CA 90023                                                 Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  635
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 WESLOSA                                                            Check all that apply.
 P.O. Box 16350                                                        Contingent
 Reading PA 19612-6350                                                 Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  636
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Westside Anacapa                                                   Check all that apply.
                                                                                                                      126,406.81
                                                                                                                    $________________________________
 1244 6th Street                                                       Contingent
 Santa Monica CA 90401                                                 Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                131 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 173Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  637
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,986.10
                                                                                                                    $________________________________
 WEX BANK                                                              Contingent
 P.O. BOX 6293                                                         Unliquidated
 Carol Sream IL 60197-6293                                          
                                                                    ✔   Disputed

                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  638
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 WHASANL
 533 Pismo St                                                          Contingent
 San Luis Obispo CA 93401                                              Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  639
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 White Electric Inc                                                 Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 P.O. Box 2509                                                         Contingent
 Lompoc CA 93436                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  640
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 White Labs, Inc.                                                   Check all that apply.
 9495 Candida Street                                                   Contingent
 San Diego CA 92126                                                    Unliquidated
 United States                                                         Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  641
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 White Winston Select Asset Funds, LLC                              Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 265 Franklin St., Suite 1702                                          Contingent
 Boston, MA 02110                                                      Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                132 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 174Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  642
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Whole Foods Market                                                    Contingent
 331 N Glendale Ave                                                    Unliquidated
 Glendale CA 91206                                                     Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  643
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Wick Boiler
 75 robin Hill Road                                                    Contingent
 Santa Barbara CA 93427                                                Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  644
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Wick Boiler Services Inc                                           Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 75 Robin Hill Rd                                                      Contingent
 Santa Barbara CA 93117                                                Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  645
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 WILBUEL                                                            Check all that apply.
 PO BOX 643                                                            Contingent
 BUELLTON CA 93427                                                     Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  646
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 William B. Lopez                                                   Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 PO BOX 643                                                            Contingent
 BUELLTON CA 93427                                                     Unliquidated
 United States                                                         Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                133 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC    Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                                9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                            Main Document   Page 175Case number (if known)_____________________________________
                                                                          of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  647
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Willimette Valley Hops                                                 Contingent
 P.O. Box 276                                                           Unliquidated
 St Paul OR 97137                                                       Disputed
 United States
                                                                     Basis for the claim: -



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  648
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,798.00
                                                                                                                     $________________________________
 Wilson Paves & Associates Insurance Agency
 3636 Pegasus Dr                                                        Contingent
 Bakersfield CA 933086820                                               Unliquidated
 USA                                                                    Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  649
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Windmill Nursery                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 925 W Highway 246                                                      Contingent
 Buellton CA 93427                                                      Unliquidated
 United States                                                          Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  650
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Wine Warehouse                                                      Check all that apply.
 P.O. Box910900                                                         Contingent
 Los Angeles CA 90091-0900                                              Unliquidated
 United States                                                          Disputed

                                                                     Basis for the claim: -



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  651
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Wing Drop                                                           Check all that apply.
                                                                                                                       324.91
                                                                                                                     $________________________________
 1115 La Vista Rd                                                       Contingent
 Santa Barbara CA 93110                                                 Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: -



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                 134 of ___
                                                                                                                                                         138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 176Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  652
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Winther Steel                                                         Contingent
 1781 LAUREL AVE                                                       Unliquidated
 Solvang CA 93462                                                      Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  653
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Woodall
 1675 Laurel Ave                                                       Contingent
 Solvang CA 93463                                                      Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  654
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Worldpay                                                           Check all that apply.
                                                                                                                     2,146.70
                                                                                                                    $________________________________
 601 RIVERSIDE AVENUE                                                  Contingent
 JACKSONVILLE FL 32204                                                 Unliquidated
                                                                    
                                                                    ✔
                                                                        Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  655
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Wyest Laboratories, Inc                                            Check all that apply.
 P.O Box 146                                                           Contingent
 Odell OR 97044                                                        Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  656
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 XPO Logistics                                                      Check all that apply.
                                                                                                                      1,190.00
                                                                                                                    $________________________________
 27724 Network Place                                                   Contingent
 Chicago IL 60673-1277                                                 Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                135 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 177Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  657
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Xtreme Bronc Riding Assn                                              Contingent
 P.O. Box 183                                                          Unliquidated
 Los Alamos CA 93440                                                   Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  658
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,946.47
                                                                                                                    $________________________________
 Yakima Chief Hops
 203 Division St.                                                      Contingent
 Yakima WA 98902                                                       Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  659
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Yakima Valley Hops                                                 Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 702 N 1st Ave Suite # D                                               Contingent
 Yakima WA 98902                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  660
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 Za Hops, LLC                                                       Check all that apply.
 414 Huntington Hills Dr                                               Contingent
 Fort Collins CO 805254147                                             Unliquidated
 USA                                                                   Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  661
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Zahm & Nagel CO., Inc                                              Check all that apply.
                                                                                                                      73.08
                                                                                                                    $________________________________
 210 Vermont St                                                        Contingent
 P.O. Box 400                                                          Unliquidated
 Holland NY 14080                                                      Disputed
                                                                    Basis for the claim: -



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                136 of ___
                                                                                                                                                        138
             Case  9:20-bk-11208-MB
               Figueroa Mountain Brewing, LLC   Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                               9:20-bk-11208-MB
  Debtor         _______________________________________________________
                 Name                           Main Document   Page 178Case number (if known)_____________________________________
                                                                         of 205
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  662
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             679.13
                                                                                                                    $________________________________
 Zee Medical Services                                                  Contingent
 107 Bryant Street                                                     Unliquidated
 Ojai, CA 93023                                                        Disputed
 United States
                                                                    Basis for the claim: -



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  663
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      473.84
                                                                                                                    $________________________________
 Zierman Plumbing, Inc.
 2341 MEREDITH LANE                                                    Contingent
 SANTA MARIA CA 93455                                                  Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: -



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________        No
                                                                       Yes
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                       No
        Last 4 digits of account number      ___________________       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                       No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                137 of ___
                                                                                                                                                        138
            Case   9:20-bk-11208-MB
              Figueroa Mountain Brewing, LLC     Doc 142 Filed 11/10/20 Entered 11/10/20              00:23:24 Desc
                                                                                                 9:20-bk-11208-MB
 Debtor         _______________________________________________________
                Name                             Main Document   Page 179Case number (if known)_____________________________________
                                                                          of 205
Pa rt 4 :     T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                         Total of claim amounts



5a. Total claims from Part 1                                                                   5a.
                                                                                                           575,533.80
                                                                                                         $_____________________________




5b. Total claims from Part 2                                                                   5b.   +     4,543,699.90
                                                                                                         $_____________________________




5c. Total of Parts 1 and 2                                                                                 5,119,233.70
                                                                                               5c.       $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                 page __
                                                                                                                                       138 of ___
                                                                                                                                               138
           Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                          Desc
                                                    Main Document   Page 180 of 205
 Fill in this information to identify the case:

             Figueroa Mountain Brewing, LLC
 Debtor name __________________________________________________________________

                                         Central District of California
 United States Bankruptcy Court for the:______________________

                            9:20-bk-11208-MB                                 11
 Case number (If known):    _________________________                Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       Hops Contract Futures                             Crosby Hop Farm, LLC
         State what the contract or                                                      8648 Crosby Road, NE
 2.1     lease is for and the nature
         of the debtor’s interest
                                                                                         Woodburn, OR, 97071

         State the term remaining
                                       To 6/7/2021
         List the contract number of
         any government contract

                                       Hops Contract Futures                             SS Steiner Inc.
         State what the contract or                                                      1 W. Washington Ave.,
 2.2     lease is for and the nature
         of the debtor’s interest                                                        Yakima, WA, 98903

         State the term remaining      To 12/31/2020
         List the contract number of
         any government contract

                                       Schraderbrau Distribution                          Rust Belt Brewing, LLC
         State what the contract or    Agreement                                          31938 Temecula Parkway
 2.3     lease is for and the nature
         of the debtor’s interest                                                         Suite A340
                                                                                          Temecula, CA, 92592
         State the term remaining      90 Day Notice of Termination
         List the contract number of
         any government contract

                                       Shalhoob Production Agreement                      Santa Barbara Style Inc.
         State what the contract or
 2.4                                                                                      220 Gray Ave.
         lease is for and the nature
         of the debtor’s interest                                                         Santa Barbara, CA, 93110

         State the term remaining      To 2/8/2021
         List the contract number of
         any government contract

                                       Utility                                            Comcast Corporation
         State what the contract or
 2.5     lease is for and the nature
                                                                                          1701 John F. Kennedy Blvd.
         of the debtor’s interest                                                         Philadelphia, PA, 19103

         State the term remaining      to 09/01/2023
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                        5
                                                                                                                                              page 1 of ___
           Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                    Desc
                                                  Main Document   Page 181 of 205
               Figueroa Mountain Brewing, LLC                                                                      9:20-bk-11208-MB
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          Chemicals and Pest Control                     Ecolab
            State what the contract or                                                   1 Ecolab Place
   6
 2.____     lease is for and the nature                                                  Saint Paul, MN, 55102
            of the debtor’s interest
                                          To 06/04/2022
            State the term remaining
            List the contract number of
            any government contract

                                          Alternating Proprietorship                     Fermented Sciences Inc.
            State what the contract or                                                   3200 Golf Course Dr.
   7
 2.____     lease is for and the nature
            of the debtor’s interest                                                     Ventura, CA, 93003

            State the term remaining      No Term Expiration
            List the contract number of
            any government contract

                                          45 Industrial Way, Buellton, CA                James & Judith Dietenhofer
            State what the contract or    93427                                          45 Industrial Way
   8
 2.____     lease is for and the nature
            of the debtor’s interest
                                          Lessee                                         Buellton, CA, 93427

            State the term remaining
                                          To 10/31/2029
            List the contract number of
            any government contract

            State what the contract or
                                          71 & 73 Industrial Way, Buellton, CA CJ Strand Properties, LLC
   9
 2.____     lease is for and the nature   93427                                1411 Marsh Street
            of the debtor’s interest      Lessee                               San Luis Obispo, CA, 93401
            State the term remaining      To 7/10/2024 (Second Term)
            List the contract number of
            any government contract

                                          85 Industrial Way, Suite A, Buellton,          Scharin Family Trust
            State what the contract or    CA 93427                                       85 Industrial Way
   10
 2.____     lease is for and the nature   Lessee                                         Buellton, CA, 93427
            of the debtor’s interest

            State the term remaining
                                          Month to Month
            List the contract number of
            any government contract

                                          131 & 137 Anacapa St., Suite F,                131-137 Anacapa Street, LLC
            State what the contract or
   11
 2.____     lease is for and the nature   Santa Barbara, CA 93101                        201 W. Montecito St.
            of the debtor’s interest      Lessee                                         Santa Barbara, CA, 93101

            State the term remaining      To 9/31/2022 (Second Term)
            List the contract number of
            any government contract

                                          560 E. Betteravia Rd., D1 & D2,                Me-N-Ed's Pizzerias, Inc.
            State what the contract or
   12
 2.____     lease is for and the nature
                                          Santa Maria, CA 93454                          6729 N. Palm Ave.
            of the debtor’s interest      Lessee                                         Suite 200
                                                                                         Fresno, CA, 93704
            State the term remaining      To 11/30/2020
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             2 of ___
                                                                                                                                                  5
           Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                    Desc
                                                  Main Document   Page 182 of 205
               Figueroa Mountain Brewing, LLC                                                                      9:20-bk-11208-MB
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          2363 Alamo Pintado Ave., Los                   Saarloos Properties, LLC
            State what the contract or    Olivos, CA 93441                               2822 Ballard Canyon
   13
 2.____     lease is for and the nature   Lessee                                         Solvang, CA, 93463
            of the debtor’s interest
                                          To 3/30/2021
            State the term remaining
            List the contract number of
            any government contract

                                          47 Industrial Way, #A & #B,                    Harry F. Poor
            State what the contract or    Buellton, CA 93427                             47 Industrial Way
   14
 2.____     lease is for and the nature
            of the debtor’s interest      Lessee                                         Buellton, CA, 93427

            State the term remaining      To 3/6/2022
            List the contract number of
            any government contract

                                          Production Agreement                           Chihuahua Brewing Company, LLC
            State what the contract or                                                   660 Newport Center Drive
   15
 2.____     lease is for and the nature
            of the debtor’s interest
                                                                                         Suite 200
                                                                                         Newport Beach, CA, 92660
            State the term remaining
                                          90 Day Notice of Termination
            List the contract number of
            any government contract

            State what the contract or
                                          Propane Delivery                               AmeriGas Propane, Inc.
   16
 2.____     lease is for and the nature                                                  912 W. Betteravia Rd.
            of the debtor’s interest                                                     Santa Maria, CA, 93455
            State the term remaining      To 5/15/2021
            List the contract number of
            any government contract

                                          Advance Beverage                               Advance Beverage
            State what the contract or                                                   5200 District Blvd
   17
 2.____     lease is for and the nature                                                  Bakersfield, CA, 93313
            of the debtor’s interest

            State the term remaining
                                          No Term Expiration
            List the contract number of
            any government contract

                                          Craft Beer Guild of L.A.                       Craft Beer Guild of L.A.
            State what the contract or
   18
 2.____     lease is for and the nature                                                  13211 E. 166th St.
            of the debtor’s interest                                                     Cerritos, CA, 90703

            State the term remaining      No Term Expiration
            List the contract number of
            any government contract

                                          Craft Beer Guild of S.D.                       Craft Beer Guild of S.D.
            State what the contract or
   19
 2.____     lease is for and the nature
                                                                                         7825 Trade Street
            of the debtor’s interest                                                     San Diego, CA, 92121

            State the term remaining      No Term Expiration
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             3 of ___
                                                                                                                                                  5
           Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                    Desc
                                                  Main Document   Page 183 of 205
               Figueroa Mountain Brewing, LLC                                                                      9:20-bk-11208-MB
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          Golden Brands - Sacramento                     Golden Brands - Sacramento
            State what the contract or                                                   3500 Carlin Drive
   20
 2.____     lease is for and the nature                                                  West Sacramento, CA, 95691
            of the debtor’s interest
                                          No Term Expiration
            State the term remaining
            List the contract number of
            any government contract

                                          Golden Brands - San Francisco                  Golden Brands - San Francisco
            State what the contract or                                                   245 S. Spruce Street #900
   21
 2.____     lease is for and the nature
            of the debtor’s interest                                                     South San Francisco, CA, 94080

            State the term remaining      No Term Expiration
            List the contract number of
            any government contract

                                          Pacific Beverage Company                       Pacific Beverage Company
            State what the contract or                                                   5305 Ekwill Street
   22
 2.____     lease is for and the nature
            of the debtor’s interest
                                                                                         Santa Barbara, CA, 93111

            State the term remaining
                                          No Term Expiration
            List the contract number of
            any government contract

            State what the contract or
                                          Quinn Cat                                      Quinn Cat
   23
 2.____     lease is for and the nature                                                  10006 Rose Hills Rd
            of the debtor’s interest
                                                                                         City of Industry, CA, 90601
            State the term remaining      30 Days Notice of Termination
            List the contract number of
            any government contract

                                          Select Equipment                               Select Equipment
            State what the contract or                                                   6911 8th Street
   24
 2.____     lease is for and the nature                                                  Buena Park, CA, 90620
            of the debtor’s interest

            State the term remaining
                                          30 Days Notice of Termination
            List the contract number of
            any government contract

                                          60BBL, 120BBL &20BBL Tanks                     Tank2Tap LLC
            State what the contract or
   25
 2.____     lease is for and the nature   Sublease- Leased to Avenido                    2313 Thayer St.
            of the debtor’s interest      Caballo, LLC by Tank2Tap                       Evanston, IL, 60201

            State the term remaining
            List the contract number of
            any government contract

                                          Craftwerk Tanks by Longfellow                  Longfellow Properties LLC
            State what the contract or
   26
 2.____     lease is for and the nature
                                          Properties LLC                                 1411 Marsh Street
            of the debtor’s interest                                                     Suite 101
                                                                                         San Luis Obispo, CA, 93401
            State the term remaining
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             4 of ___
                                                                                                                                                  5
           Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                    Desc
                                                  Main Document   Page 184 of 205
               Figueroa Mountain Brewing, LLC                                                                      9:20-bk-11208-MB
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          DMA 4500, Alcolyzer, XSample 22,               Tank2Tap LLC
            State what the contract or    Drying Cartridge, DMA 35, Set                  2313 Thayer St.
   27
 2.____     lease is for and the nature   Wristband, Rubber Housing DMA                  Evanston, IL, 60201
            of the debtor’s interest
                                          Leased to Avenida Caballo LLC by
            State the term remaining
            List the contract number of
            any government contract


            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract


            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract


            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             5 of ___
                                                                                                                                                  5
            Case 9:20-bk-11208-MB                         Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                     Desc
                                                          Main Document   Page 185 of 205
 Fill in this information to identify the case:

              Figueroa Mountain Brewing, LLC
 Debtor name __________________________________________________________________

                                        Central Division
 United States Bankruptcy Court for the:_______________________             CA
                                                                District of ________
                                                                                  (State)
 Case number (If known):         9:20-bk-11208-MB
                                _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
             Name                             Mailing address                                             Name
                                                                                                                                             that apply:

 2.1     Jaime Dietenhofer
         _____________________                 P.O. Box 839
                                              ________________________________________________________     Montecito Bank and Trust
                                                                                                           _____________________              D                   
                                              Street                                                                                         E/F
                                              ________________________________________________________                                        G
                                               Los Olivos              CA              93441
                                              ________________________________________________________
                                              City                    State             ZIP Code

                                                                                                                                                                   
 2.2
         _____________________                ________________________________________________________     NCR Corporation
                                                                                                           _____________________              D
                                              Street                                                                                         E/F
                                              ________________________________________________________                                        G

                                              ________________________________________________________
                                              City                    State             ZIP Code
                                                                                                                                                                   
 2.3
         _____________________                ________________________________________________________     Ford Credit
                                                                                                           _____________________              D
                                              Street                                                                                         E/F
                                              ________________________________________________________                                        G

                                              ________________________________________________________
                                              City                    State             ZIP Code
                                                                                                                                                                   
 2.4       White Winston Select Asset Funds
         _____________________                 265 Franklin Street
                                              ________________________________________________________     Pacific Beverages
                                                                                                           _____________________              D
                                              Street                                                                                         E/F
                                               Suite 1702
                                              ________________________________________________________                                        G
                                               Boston                  MA              02110
                                              ________________________________________________________
                                              City                    State             ZIP Code
                                                                                                                                                                   
 2.5
         _____________________                ________________________________________________________     State of CA EDD
                                                                                                           _____________________              D
                                              Street                                                                                         E/F
                                              ________________________________________________________                                        G

                                              ________________________________________________________
                                              City                    State             ZIP Code
                                                                                                                                                                   
 2.6
         _____________________                ________________________________________________________     Department of the Treasury
                                                                                                           _____________________              D
                                              Street                                                                                         E/F
                                              ________________________________________________________                                        G

                                              ________________________________________________________
                                              City                    State             ZIP Code




Official Form 206H                                                   Schedule H: Codebtors                                                     page 1 of ___
         Case 9:20-bk-11208-MB                       Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                        Desc
                                                     Main Document   Page 186 of 205

Fill in this information to identify the case:
             Figueroa Mountain Brewing, LLC
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: Central District of California District of _________
                                                                               (State)
Case number (If known):   _________________________
                           9:20-bk-11208-MB                                                         ___________________________________________



                                                                                                                                        Check if this is an
                                                                                                                                           amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                      04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which           Sources of revenue                  Gross revenue
            may be a calendar year                                                               Check all that apply                (before deductions and
                                                                                                                                     exclusions)

           From the beginning of the                                                             
                                                                                                 ✔ Operating a business
                                                                                                                                               5,635,500.35
           fiscal year to filing date:            01/01/2020
                                            From ___________         to     Filing date           Other                              $_____________________
                                                   MM / DD / YYYY


           For prior year:                        01/01/2019
                                            From ___________         to      12/31/2019
                                                                             ___________         
                                                                                                 ✔ Operating a business                        9,539,754.45
                                                                                                                                      $_____________________
                                                   MM / DD / YYYY            MM / DD / YYYY
                                                                                                  Other
           For the year before that:              01/01/2018
                                            From ___________         to      12/31/2018
                                                                             ___________         
                                                                                                 ✔ Operating a business
                                                                                                                                               8,640,186.62
                                                   MM / DD / YYYY            MM / DD / YYYY                                           $_____________________
                                                                                                  Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

                                                                                                 Description of sources of revenue   Gross revenue from each
                                                                                                                                     source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

           From the beginning of the                                                                                                             4,600.00
                                                                                                ___________________________
                                                                                               Sale of Asset                         $__________________
           fiscal year to filing date: From 01/01/2020
                                            ___________               to     Filing date
                                                   MM / DD / YYYY



           For prior year:                  From 01/01/2019
                                                 ___________          to     12/31/2019
                                                                             ___________
                                                   MM / DD / YYYY             MM / DD / YYYY   Rental Income & Sale of Assets
                                                                                                ___________________________                     49,531.81
                                                                                                                                     $__________________



           For the year before that:        From 01/01/2018
                                                 ___________          to     12/31/2018
                                                                             ___________
                                                   MM / DD / YYYY             MM / DD / YYYY    ___________________________
                                                                                               Sale                                               3,877.52
                                                                                                    of Asset, Interest, Rental Income $__________________




 Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
            Case 9:20-bk-11208-MB                 Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                            Desc
                                                  Main Document   Page 187 of 205
Debtor
                 Figueroa Mountain Brewing, LLC
                 _______________________________________________________                                              9:20-bk-11208-MB
                                                                                               Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              See Statement of Financial Affairs Part 2,
             __________________________________________
                                                            07/07/2020
                                                              ________        $_________________                 Secured debt
             Creditor’s name
              Question 3 Attachment
                                                                                                                 Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔     Other _______________________________


     3.2.

                                                              ________        $_________________                 Secured debt
             __________________________________________
             Creditor’s name                                                                                     Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                           Other _______________________________


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

           None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.
             Fauver, Large, Archbald & Spray LLP
             __________________________________________      _________         57,953.32
                                                                             $__________________
             Insider’s name
                                                                                                          Legal Fees
             820 State St.                                   _________
             Fourth Floor
             Santa Barbara, CA 93101
                                                             _________


             Relationship to debtor
              Attorney
             __________________________________________



     4.2.    Stephen Almarez
             __________________________________________
             Insider’s name
                                                             _________
                                                           6/25/20             46,871.94
                                                                             $__________________          Reimbursement for Expenses
                                                             _________
                                                           6/16/20

                                                             _________




             Relationship to debtor
             President
             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2
            Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                           Desc
                                                   Main Document   Page 188 of 205
Debtor
                 Figueroa Mountain Brewing, LLC
                 _______________________________________________________                                                  9:20-bk-11208-MB
                                                                                                   Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     None
    ✔
            Creditor’s name and address                        Description of the property                                  Date              Value of property
     5.1.

            __________________________________________                                                                      ______________    $___________
            Creditor’s name




     5.2.
            __________________________________________
            Creditor’s name                                                                                                 _______________     $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None
    ✔
             Creditor’s name and address                          Description of the action creditor took                   Date action was      Amount
                                                                                                                            taken

             __________________________________________                                                                    _______________    $___________
             Creditor’s name




                                                                Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
             Case title                              Nature of case                           Court or agency’s name and address               Status of case
            White Winston Select Asset Funds,                                                United States District Court, District of
     7.1.   LLC v. Figueroa Mountain Brewing         Contract Dispute                        Massachusetts                                     
                                                                                                                                               ✔   Pending
            LLC et al
                                                                                                                                                  On appeal

             Case number                                                                     1 Courthouse Way                                     Concluded
                                                                                             Boston, MA 02210
      1:20-cv-11577-MLW
             _________________________________

             Case title                                                                       Court or agency’s name and address
            Big Red Crane Company Inc vs                                                     Superior Court of California, County of Santa     
                                                                                                                                               ✔   Pending
     7.2.
            Figueroa Mountain Brewing LLC                                                    Barbara                                              On appeal

             Case number
                                                                                                                                                  Concluded
                                                     Small Claims                            312 E. Cook St., Building E
                                                                                             Santa Maria, CA 93454
      20CV01235
             _________________________________


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
            Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                           Desc
                                                      Main Document   Page 189 of 205
Debtor
                 Figueroa Mountain Brewing, LLC
                 _______________________________________________________                                                  9:20-bk-11208-MB
                                                                                                    Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     None
    ✔
             Custodian’s name and address                        Description of the property                        Value

             __________________________________________          ______________________________________             $_____________
             Custodian’s name
                                                                 Case title                                         Court name and address

                                                                 ______________________________________           __________________________________________
                                                                                                                  Name
                                                                 Case number


                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
     None
    ✔
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value


     9.1.
            __________________________________________                                                                       _________________   $__________
            Recipient’s name


                                                                                                                             _________________   $__________




             Recipient’s relationship to debtor
             __________________________________________


            __________________________________________                                                                       _________________   $__________
     9.2. Recipient’s name



                                                                                                                             _________________    $__________




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).
            Beer Contamination & Recall
                                                                 70,658.29                                                   05/2020              77,632.00
                                                                 ___________________________________________                 _________________   $__________



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
           Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                         Desc
                                                   Main Document   Page 190 of 205
Debtor
                Figueroa Mountain Brewing, LLC
               _______________________________________________________                                                   9:20-bk-11208-MB
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

          None

            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            Lesnick Prince & Pappas LLP
            __________________________________________
   11.1.                                                                                                                 09/2020
                                                                                                                         ______________      $_________
                                                                                                                                               25,000.00
            Address

            315 W. Ninth St.
            Suite 705
            Los Angeles, CA 90015




            Email or website address
            lesnickprince.com
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            Lesnick Prince & Pappas LLP
            __________________________________________
   11.2.                                                                                                                 09/2020
                                                                                                                         ______________      $_________
                                                                                                                                               5,000.00

            Address
            315 W. Ninth St.
            Suite 705
            Los Angeles, CA 90015


            Email or website address


            lesnickprince.com
            __________________________________________


            Who made the payment, if not debtor?
            Judith Dietenhofer
            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     
     ✔     None

            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
           Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                          Desc
                                                   Main Document   Page 191 of 205
Debtor
                Figueroa Mountain Brewing, LLC
               _______________________________________________________                                                  9:20-bk-11208-MB
                                                                                                 Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


          None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value


                                                               2012 Econoline Van (1FTNE2EW4CDA40806)                     03/05/2020            0.00
   13.1.     Private Buyer
            __________________________________________                                                                    ________________     $_________

            Address




            Relationship to debtor

            Private Buyer
            __________________________________________




            Who received transfer?
                                                                                                                           12/03/2019            2,932.21
                                                                                                                          ________________     $_________
                                                               2014 Ford Focus (1FADP3F2XEL219549)
   13.2.
            Vreeland Ford
            __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

      Does not apply
     ✔
            Address                                                                                             Dates of occupancy


   14.1.                                                                                                       From       ____________       To   ____________




   14.2.                                                                                                       From       ____________       To   ____________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
           Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                           Desc
                                                     Main Document   Page 192 of 205
Debtor
                 Figueroa Mountain Brewing, LLC
                 _______________________________________________________                                                 9:20-bk-11208-MB
                                                                                                   Case number (if known)_____________________________________
                 Name




 Part 8:         Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
      diagnosing or treating injury, deformity, or disease, or
      providing any surgical, psychiatric, drug treatment, or obstetric care?

     
     ✔     No. Go to Part 9.
          Yes. Fill in the information below.
            Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.1.    ________________________________________                                                                                     ____________________
            Facility name


                                                             Location where patient records are maintained (if different from facility
                                                             address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                         Check all that apply:

                                                                                                                                            Electronically
                                                                                                                                            Paper

                                                             Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                        debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.2.                                                                                                                                 ____________________
            ________________________________________
            Facility name


                                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                             address). If electronic, identify any service provider.

                                                                                                                                         Check all that apply:
                                                                                                                                          Electronically
                                                                                                                                         Paper

 Part 9:         Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

          No.
     
     ✔                                                                      E-mail addresses.
           Yes. State the nature of the information collected and retained. ___________________________________________________________________
                 Does the debtor have a privacy policy about that information?
                 
                 
                 ✔   No
                    Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
     
     ✔ Yes. Does the debtor serve as plan administrator?
     
           ✔ No. Go to Part 10.
             Yes. Fill in below:
                        Name of plan                                                                           Employer identification number of the plan

                        _______________________________________________________________________                EIN: ___________________________________

                     Has the plan been terminated?
                           No
                           Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
           Case 9:20-bk-11208-MB                     Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                          Desc
                                                     Main Document   Page 193 of 205
Debtor            Figueroa Mountain Brewing, LLC
                  _______________________________________________________                                                9:20-bk-11208-MB
                                                                                                  Case number (if known)_____________________________________
                  Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

          None
            Financial institution name and address         Last 4 digits of account        Type of account             Date account was        Last balance
                                                           number                                                      closed, sold, moved,    before closing or
                                                                                                                       or transferred          transfer

   18.1.     Pacific Premier
             ______________________________________        XXXX–__________
                                                                1340                       
                                                                                           ✔ Checking                  11/29/2019
                                                                                                                       ___________________      $__________
                                                                                                                                                  0.00
            Name
             PO Box 25171
                                                                                            Savings
             Santa Ana, CA 92799                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

   18.2.     Montecito Bank & Trust
             ______________________________________        XXXX–__________
                                                                9775                       
                                                                                           ✔ Checking                  10/31/2019
                                                                                                                       ___________________      $__________
                                                                                                                                                  0.00
            Name
                                                                                            Savings
             6950 Hollister Ave. Ste 102
             Goleta, CA 93117                                                               Money market
                                                                                            Brokerage
                                                                                            Other______________

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     
     ✔     None

              Depository institution name and address      Names of anyone with access to it            Description of the contents                  Does debtor
                                                                                                                                                     still have it?

             ______________________________________                                                                                                     No
            Name                                                                                                                                        Yes



                                                           Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    
    ✔      None

              Facility name and address                    Names of anyone with access to it          Description of the contents                    Does debtor
                                                                                                                                                     still have it?
                                                                                                                                                       No
             ______________________________________
            Name
                                                                                                                                                       Yes



                                                            Address




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
         Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                         Desc
                                                  Main Document   Page 194 of 205
Debtor
              Figueroa Mountain Brewing, LLC
              _______________________________________________________                                                 9:20-bk-11208-MB
                                                                                               Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

     
     ✔   None

          Owner’s name and address                       Location of the property                   Description of the property                    Value

                                                                                                                                                  $_________
          ______________________________________
          Name




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     
     ✔   No
        Yes. Provide details below.
          Case title                                 Court or agency name and address               Nature of the case                        Status of case

          _________________________________                                                                                                       Pending
                                                     _____________________________________
          Case number                                Name                                                                                         On appeal

          _________________________________                                                                                                       Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     
     ✔   No
        Yes. Provide details below.

         Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice


          __________________________________         _____________________________________                                                    __________
          Name                                       Name




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
           Case 9:20-bk-11208-MB                 Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                           Desc
                                                 Main Document   Page 195 of 205
Debtor
                Figueroa Mountain Brewing, LLC
                _______________________________________________________                                             9:20-bk-11208-MB
                                                                                             Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     
     ✔     No
          Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________      ______________________________________                                                     __________
            Name                                    Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

          None


            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

           Figueroa Mountain Entertainment Santa Maria, LLC                                                EIN: ________________________
                                                                                                                XX-XXXXXXX
   25.1.     __________________________________
            Name                                                                                           Dates business existed
             45 Industrial Way
             Buellton, CA 93427
                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
            Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                       Desc
                                                     Main Document   Page 196 of 205
Debtor
                   Figueroa Mountain Brewing, LLC
                  _______________________________________________________                                               9:20-bk-11208-MB
                                                                                                 Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                 None
              Name and address                                                                                Dates of service


              Kristina Conway                                                                                 From 12/02/2013
                                                                                                                   _______
   26a.1.     __________________________________________________________________________________
              Name                                                                                               07/01/2020
              PO Box 102, Los Alamos, CA 93440                                                                To _______




              Name and address                                                                                Dates of service

              Erika Perez                                                                                     From 12/19/2013
                                                                                                                   _______
   26a.2.     __________________________________________________________________________________
              Name
              1213 Riverside Dr., Lompoc, CA 93436                                                           To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
            
            ✔     None

                    Name and address                                                                          Dates of service

                                                                                                              From _______
         26b.1.     ______________________________________________________________________________
                    Name
                                                                                                              To _______




                                                                                                              Dates of service
                    Name and address

                                                                                                              From _______
         26b.2.
                    ______________________________________________________________________________
                    Name                                                                                      To _______




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
                 None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why


         26c.1.     Erika Perez
                    ______________________________________________________________________________
                    Name
                     1213 RIVERSIDE DRIVE, LOMPOC CA 93436




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
             Case 9:20-bk-11208-MB                    Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                      Desc
                                                      Main Document   Page 197 of 205
Debtor
                    Figueroa Mountain Brewing, LLC
                    _______________________________________________________                                            9:20-bk-11208-MB
                                                                                                Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    Katie Feuerstine
                     ______________________________________________________________________________
                     Name
                      7260 DAVENPORT RD #203, GOLETA, CA 93117




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

                   None

                     Name and address


           26d.1.    White Winston Select Asset Funds, LLC
                     ______________________________________________________________________________
                     Name
                      265 Franklin St., Suite 1702 Boston, MA 02110




                     Name and address



           26d.2.
                     Montecito Bank & Trust
                     ______________________________________________________________________________
                     Name
                      P.O. Box 2460 Santa Barbara CA 93120-2460




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
           No
     
     ✔      Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory

              James Daub
              ______________________________________________________________________         10/05/2020
                                                                                               _______       $___________________
                                                                                                              0.00


               Name and address of the person who has possession of inventory records


   27.1.       James Daub
               ______________________________________________________________________
              Name
               45 Industrial Way
               Buelleton, CA 93427




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12
           Case 9:20-bk-11208-MB                   Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                                          Desc
                                                   Main Document   Page 198 of 205
Debtor
                Figueroa Mountain Brewing, LLC
                _______________________________________________________                                               9:20-bk-11208-MB
                                                                                                Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of          The dollar amount and basis (cost, market, or
                                                                                              inventory        other basis) of each inventory

            ______________________________________________________________________            _______         $___________________

            Name and address of the person who has possession of inventory records


   27.2.    ______________________________________________________________________
            Name




 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest      % of interest, if any
 Jaime Dietenhofer                           P.O. Box 839, Los Olivos, CA 93441                       Managing Member, CEO,                  39.45652
                                                                                                      Membership Interest

 James and Judith Dietenhofer Family         P.O. Box 637, Los Olivos, CA 93441                      Membership Interest                     39.45652
 Trust

 DTJ Development, LLC                        P.O. Box 1188, San Luis Obispo, CA 93406                 Membership Interest                    20


 American Riviera Investments, LLC           820 State Street Fourth Floor, Santa Barbara, CA         Membership Interest                    1.08696
                                             93101




 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
    ✔ No

          Yes. Identify below.
   Name                                                                                                 Position and nature of any   Period during which position
                                                Address                                                 interest                     or interest was held


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
          No
     
     ✔     Yes. Identify below.
                                                                                     Amount of money or description      Dates               Reason for providing
            Name and address of recipient                                            and value of property                                   the value

   30.1.    Stephen Almarez                                                                                                                 Salary
            ______________________________________________________________            245,329.95
                                                                                      _________________________          _____________
            Name


                                                                                                                         _____________


                                                                                                                         _____________

            Relationship to debtor                                                                                       _____________
            President
            ______________________________________________________________                                               _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 13
Case 9:20-bk-11208-MB        Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                             Main Document   Page 199 of 205




                                                 28,496.98
  Judith Dietenhofer
  PO Box 637
  Los Olivos, CA 93441




  Family Member of Insider
         Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                 Desc
               Figueroa Mountain Brewing, LLC
                                                Main Document   Page 200 of 205     9:20-bk-11208-MB
 Debtor Name                                                                            Case number (if known)



                                                Continuation Sheet for Official Form 207
4) Payments or other transfers of property made within 1 year before filing this case that
benefited any insider

Jaime Dietenhofer                           P.O. Box 839, Los Olivos,                $605,262.32
                                             CA 93441

Judith Dietenhofer                          P.O. Box 637, Los Olivos,                $28,496.98
                                             CA 93441

White Winston Select                        265 Franklin St. Suite                   $4,436,338.55
Asset Funds, LLC                            1702, Boston, MA 02110


7) Legal Actions

Consolidated Electrical Distributors Inc v. James C Dietenhofer et al

19CV02262

Real Property

Superior Court of California, County of Santa Barbara

312 E. Cook St., Building E, Santa Maria, CA 93454

Concluded

-------

Figueroa Mountain Brewing LLC et al v. Unique Funding Solutions LLC et al

19CV04537

Civil

Superior Court of California, County of Santa Barbara

312 E. Cook St., Building E, Santa Maria, CA 93454

Pending

-------

Ahern Rentals Inc. A Corporation v. Figueroa Mountain Brewing LLC, et al.

19CV02787

Real Property

Superior Court of California, County of Santa Barbara

312 E. Cook St., Building E, Santa Maria, CA 93454

Concluded

-------

Amir Santiago v. Figueroa Mountain Brewing LLC

20CV01923




  Official Form 207                             Statement of Financial Affairs for Non-Individuals
         Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                 Desc
               Figueroa Mountain Brewing, LLC
                                                Main Document   Page 201 of 205     9:20-bk-11208-MB
 Debtor Name                                                                            Case number (if known)



                                                Continuation Sheet for Official Form 207
Labor & Employment

Superior Court of California, County of Santa Barbara

312 E. Cook St., Building E, Santa Maria, CA 93454

Pending

-------

SLO Brewing Company, LLC v. Figueroa Mountain Brewing, LLC

20CV-0370

Civil

Superior Court of California, County of San Luis Obispo

1035 Palm Street, San Luis Obispo, CA 93408

Concluded

-------

Unique Funding Solutions LLC v. Figueroa Mountain Brewing, LLC, et al.

E2019-1174CV

Supreme Court of the State of New York, County of Steuben

3 East Pulteney Square, Bath, NY 14810

Concluded

-------


10) Certain Losses

Damage to Brewing House                     $0.00                                    $581,162.00
From Explosion &
Consequential Damages


13) Transfers not already listed on this statement

Transferee: Private Buyer


Date of Transfer: 01/01/2019

Description: 2005 Isuzu

Value: $0.00

---

Transferee: Private Buyer




  Official Form 207                             Statement of Financial Affairs for Non-Individuals
         Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                  Desc
               Figueroa Mountain Brewing, LLC
                                                Main Document   Page 202 of 205     9:20-bk-11208-MB
 Debtor Name                                                                            Case number (if known)



                                                Continuation Sheet for Official Form 207
Date of Transfer: 01/01/2019

Description: 2006 Econovan

Value: $0.00

---

Transferee: Company Employee


Date of Transfer: 01/01/2019

Description: 2011 Kia Sportage EX/SX

Value: $7,579.30

---

Transferee: Vreeland Ford


Date of Transfer: 12/03/2019

Description: 2013 Ford Focus (1FADP3F29DL190141)

Value: $2,992.13

---


18) Closed financial accounts

Montecito Bank & Trust                      6950 Hollister Ave. Ste                  $0.00
                                            102, Goleta, CA 93117


26a) Bookkeepers

Robert Berezansky                 3200 Paseo Village              01/09/2017                         10/03/2019
                                  Way, #1603, San
                                  Diego, CA 92130

Kyler Keller                      3632 Dry Creek Dr.,             05/30/2017                         07/19/2019
                                   Modesto, CA 95357

Katie Feuerstine                  7260 Davenport Rd.,             07/28/2020
                                   #203, Goleta, CA
                                  93117

Jennifer Pommier                  3910 Mesa Circle                08/26/2019
                                  Dr., #201, Lompoc,
                                  CA 93436

Daniel Johnson                    Johnson & Johnson
                                  Accounting, 680
                                  Alamo Pintado,
                                  Solvang, CA 93463




  Official Form 207                             Statement of Financial Affairs for Non-Individuals
         Case 9:20-bk-11208-MB                  Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24                 Desc
               Figueroa Mountain Brewing, LLC
                                                Main Document   Page 203 of 205     9:20-bk-11208-MB
 Debtor Name                                                                            Case number (if known)



                                                Continuation Sheet for Official Form 207
26c) Records keepers

Jennifer Pommier                            3910 MESA CIRCLE DR.
                                            #201, LOMPOC CA 93436




  Official Form 207                             Statement of Financial Affairs for Non-Individuals
   Case 9:20-bk-11208-MB         Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24             Desc
                                 Main Document   Page 204 of 205

           Payee Name and Address        Date of Transfer     Transfer Amount     Reason for Payment
White Winston Select Asset Funds, LLC   09/09/20            $         57,732.55
  265 Franklin St., Suite 1702
  Boston, MA 02110
White Winston Select Asset Funds, LLC   09/03/20            $        42,858.74
  265 Franklin St., Suite 1702
  Boston, MA 02110
State Board of Equalization             08/04/20            $        31,256.69
  P.O. Box 942879
  Sacramento CA 94279‐7070
White Winston Select Asset Funds, LLC   09/03/20            $        24,079.13
  265 Franklin St., Suite 1702
  Boston, MA 02110
White Winston Select Asset Funds, LLC   08/25/20            $        17,386.46
  265 Franklin St., Suite 1702
  Boston, MA 02110
71‐73                                   08/07/20            $        15,000.00
  45 Industrial Way
  Buellton CA 93427
71‐73                                   07/15/20            $        15,000.00
  45 Industrial Way
  Buellton CA 93427
White Winston Select Asset Funds, LLC   07/14/20            $        14,850.30
  265 Franklin St., Suite 1702
  Boston, MA 02110
White Winston Select Asset Funds, LLC   07/23/20            $        11,976.49
  265 Franklin St., Suite 1702
  Boston, MA 02110
Franchise Tax Board                     07/13/20            $        11,790.00
  P.O. BOX 942857
  Sacramento CA 94257‐0631
White Winston Select Asset Funds, LLC   08/18/20            $        11,153.91
  265 Franklin St., Suite 1702
  Boston, MA 02110
Microstar Keg Management 26022          08/11/20            $        10,219.20
  PO Box 912392
  Denver CO 80291‐2392
Department of the Treasury              09/04/20            $         9,986.13
  10067 Bellefontaine Road
  St. Louis MO 63137

 1310 G Street NW Box 12
 Washington DC DC 20005
Quinn Company                           08/15/20            $         9,381.26
 3500 Shepherd Street
 City of Industry CA 90601
   Case 9:20-bk-11208-MB         Doc 142 Filed 11/10/20 Entered 11/10/20 00:23:24   Desc
                                 Main Document   Page 205 of 205

Quinn Company                           07/15/20        $       9,831.26
  3500 Shepherd Street
  City of Industry CA 90601
SLO Brew Co, LLC                        08/28/20        $       9,000.00
  835 Aerivista Place Ste 230
  San Luis Obispo CA 93401
White Winston Select Asset Funds, LLC   07/28/20        $       8,978.64
  265 Franklin St., Suite 1702
  Boston, MA 02110
Associated Winery System, Inc.          07/13/20        $       8,296.81
  7787 Bell Road
  Windsor CA 95492
White Winston Select Asset Funds, LLC   07/23/20        $       7,489.55
  265 Franklin St., Suite 1702
  Boston, MA 02110
White Winston Select Asset Funds, LLC   08/04/20        $       7,270.47
  265 Franklin St., Suite 1702
  Boston, MA 02110
State Board of Equalization             08/31/20        $      84,498.43
  P.O. Box 942879
  Sacramento CA 94279‐7070
State Board of Equalization             08/31/20        $      42,666.00
  P.O. Box 942879
  Sacramento CA 94279‐7070
Lesnick Prince & Pappas LLP             09/25/20        $      25,000.00
  315 W. Ninth St., Suite 705
  Los Angeles, CA 90015
Johnson & Johnson                       08/31/20        $      12,225.00
  680 Alamo Pintado Rd. Suite 102
  Solvang CA 93463
City of Buellton                        09/28/20        $      10,006.98
  P.O. Box 1819
  Buellton CA 93427
